Exhibit 10.1
STILLWATER MINING COMPANY
(“Stillwater”)
and
MARATHON PGM CORPORATION
(“Marathon”)
and
MARATHON GOLD CORPORATION
(“Marathon Gold”)
ARRANGEMENT AGREEMENT
Dated September 7, 2010

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE A
  —   Plan of Arrangement under Section 192 of the Business Corporations Act
(Canada)  
SCHEDULE B
  —   Stillwater Subsidiary  
SCHEDULE C
  —   Marathon Subsidiaries  
SCHEDULE D
  —   Acquired Properties  
SCHEDULE E
  —   Marathon Gold Assets and Marathon Gold Properties  
SCHEDULE F
  —   Directors and Officers of Marathon

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 INTERPRETATION
    5  
 
       
Definitions
    5  
Number and Gender
    15  
Interpretation Not Affected by Headings
    16  
Date of Any Action
    16  
References to Statutes
    16  
References to Persons
    16  
Accounting Matters
    16  
Knowledge
    16  
Currency
    16  
Schedules
    17  
 
       
Article 2 THE ARRANGEMENT
    17  
 
       
Plan of Arrangement
    17  
Effective Date
    17  
Interim Order
    17  
Final Order
    18  
1933 Act Exemption
    18  
Closing
    19  
Articles of Arrangement
    19  
 
       
Article 3 REPRESENTATIONS AND WARRANTIES
    19  
 
       
Representations and Warranties of Stillwater
    19  
Representations and Warranties of Marathon and Marathon Gold
    22  
Survival of Representations and Warranties
    36  
 
       
Article 4 COVENANTS
    36  
 
       
Covenants of Marathon and Marathon Gold
    36  
Covenants of Marathon and Marathon Gold Regarding Non-Solicitation
    43  
Right to Accept a Superior Proposal
    46  
Covenants of Marathon and Marathon Gold Regarding Reorganization
    48  
Covenants of Stillwater
    49  
 
       
Article 5 CONDITIONS PRECEDENT
    50  
 
       
Mutual Conditions Precedent of Marathon, Marathon Gold and Stillwater
    50  
Conditions Precedent to Obligations of Marathon and Marathon Gold
    52  
Conditions Precedent to Obligations of Stillwater
    53  
Co-operation
    54  
Notice and Cure Provisions
    55  
Merger of Conditions
    56  
Resignations
    56  
 
       
Article 6 TRANSITION PERIOD AND INSURANCE
    56  
 
       
Transition Period
    56  
Insurance
    57  
 
       
Article 7 TERMINATION AND AMENDMENT
    57  
 
       
Rights of Termination
    57  

 



--------------------------------------------------------------------------------



 



         
Termination Deadline
    58  
Termination Fee
    58  
Amendment
    59  
Waiver
    59  
 
       
Article 8 ADDITIONAL COVENANTS AND INDEMNIFICATION
    59  
 
       
Other Business
    59  
Right to Purchase Marathon Gold Shares
    60  
Post-Closing Adjustments
    60  
Indemnification by Marathon Gold
    60  
Remedies
    61  
 
       
Article 9 PRIVATE PLACEMENT
    62  
 
       
Subscription
    62  
Representations, Warranties, Covenants and Acknowledgements of Stillwater
    62  
Representations and Warranties of Marathon
    66  
Survival of Representations
    66  
Covenants of Marathon
    66  
Conditions to Closing the Private Placement
    67  
Payment of Subscription Price
    67  
 
       
Article 10 GENERAL
    67  
 
       
Notice
    67  
Binding Effect
    69  
No Assignment
    69  
Public Statements
    69  
Entire Agreement
    69  
Time of Essence
    70  
Severability
    70  
Counterpart Executions and Facsimile Transmissions
    70  
Fees and Expenses
    70  
Investigation
    70  
Further Assurances
    70  
Waiver
    70  
Governing Law
    70  

4.



--------------------------------------------------------------------------------



 



ARRANGEMENT AGREEMENT
THIS ARRANGEMENT AGREEMENT is dated the 7th day of September, 2010.

     
AMONG:
  STILLWATER MINING COMPANY, a corporation existing under the laws of Delaware;
 
   
 
  (“Stillwater”)
 
   
AND:
  MARATHON PGM CORPORATION, a corporation existing under the laws of Canada;
 
   
 
  (“Marathon”)
 
   
AND:
  MARATHON GOLD CORPORATION, a corporation existing under the laws of Canada;
 
   
 
  (“Marathon Gold”)

WHEREAS:

(A)   Marathon Gold is a wholly-owned Subsidiary of Marathon.   (B)  
Stillwater, Marathon Gold and Marathon agree to proceed with a business
combination transaction providing for the transfer of part of the business of
Marathon to Marathon Gold, the distribution of the Marathon Gold Shares to
Marathon Shareholders and the acquisition by Stillwater of all of the Marathon
Shares.   (C)   The Parties hereto intend to carry out the proposed business
combination transaction by way of a plan of arrangement under the provisions of
the Canada Business Corporations Act.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the respective
covenants and agreements hereinafter contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties hereto agree as follows:
ARTICLE 1
INTERPRETATION
Definitions

1.1   In this Agreement and in the recitals hereto, unless there is something in
the context or subject matter inconsistent therewith, the following words and
terms shall have the meanings hereinafter set out:

  (a)   “AcquireCo” has the meaning ascribed to such term in subsection 4.5(h)
hereof;

 



--------------------------------------------------------------------------------



 



  (b)   “Acquired Assets” means all of the assets and liabilities of Marathon
that remain in Marathon following the Marathon Gold Transfer;     (c)  
“Acquired Properties” means the Marathon PGM-Cu Project, the Geordie Lake PGM-Cu
Project, the Coubran Lake Project, the Bird River Sill Project and the Freehold
Properties, all as more particularly described in schedule D attached hereto;  
  (d)   “Acquisition Proposal” means, other than from or with Stillwater or the
Stillwater Subsidiary, any merger, amalgamation, statutory arrangement,
recapitalization, take-over bid, sale of material properties or assets
(including, without limitation, the sale of all or any part of the Acquired
Assets or the Acquired Properties), any lease, long-term supply agreement or
other arrangement having the same economic effect as a sale of any such material
properties or assets, any sale or grant of a royalty or similar type transaction
with respect to the Acquired Properties, any liquidation, winding-up, sale or
redemption of a material number of shares or rights or interests therein or
thereto or any similar transaction involving Marathon or any of the Marathon
Subsidiaries, or any other similar transaction which would, or could, impede the
completion of the Arrangement or any of the other transactions contemplated in
this Agreement or a written inquiry or proposal to do so, excluding the
Arrangement, the Private Placement and the other transactions contemplated
hereby;     (e)   “Agreement” means this agreement among Stillwater, Marathon
and Marathon Gold entered into for the purpose of effecting the Arrangement,
including the schedules attached hereto, as the same may be supplemented or
amended from time to time;     (f)   “Applicable Laws” means any domestic or
foreign statute, law, ordinance, rule, regulation, restriction, published and
legally binding regulatory policy or guideline, by-law (zoning or otherwise), or
order or any consent, exemption, approval or licence of any domestic or foreign
Governmental Entity that applies in whole or in part to the Parties hereto, as
the context requires, or to their respective businesses, undertakings,
properties or securities including, without limitation, Applicable Securities
Laws;     (g)   “Applicable Securities Laws” means Canadian Securities Laws and
United States Securities Laws as applicable in the circumstances;     (h)  
“Arrangement” means the arrangement under the provisions of section 192 of the
CBCA, on the terms and conditions set forth in the Plan of Arrangement, subject
to any amendment or supplement thereto made in accordance with this Agreement
and the Plan of Arrangement or made at the direction of the Court in the Final
Order;     (i)   “Arrangement Resolution” means the Special Resolution of
Marathon Shareholders approving the Arrangement;     (j)   “Articles of
Arrangement” means the articles of arrangement of Marathon in respect of the
Arrangement required by the CBCA to be filed with the Director after the Final
Order is made;

6.

 



--------------------------------------------------------------------------------



 



  (k)   “Business Day” means a day which is not a Saturday, Sunday or a civic or
statutory holiday in Toronto, Ontario;     (l)   “Canadian GAAP” means
accounting principles generally accepted in Canada;     (m)   “Canadian
Securities Laws” means the Securities Act (Ontario) and the equivalent
legislation in the other provinces and in the territories of Canada, as amended
from time to time, the rules, regulations and forms made or promulgated under
any such statute and the published national instruments, multilateral
instruments, policies, bulletins and notices of the securities commissions and
similar regulatory authorities of each of the provinces and territories of
Canada and the published rules and policies of the TSX;     (n)   “Cash
Consideration” has the meaning ascribed thereto in the Plan of Arrangement;    
(o)   “CBCA” means the Canada Business Corporations Act, as amended;     (p)  
“Claim” has the meaning ascribed to such term in section 8.4 of this Agreement;
    (q)   “Closing Date” means the Business Day that is three Business Days
after the granting of the Final Order or such other date as the Parties hereto
may agree;     (r)   “Code” means the Internal Revenue Code of 1986 (United
States), as amended;     (s)   “Competition Act” means the Competition Act
(Canada);     (t)   “Confidentiality Agreement” means the confidentiality
agreement dated May 6, 2010 between Stillwater and Marathon, as amended;     (u)
  “Court” means the Ontario Superior Court of Justice (Commercial List);     (v)
  “Depositary” means any trust company, bank or financial institution agreed to
in writing between Stillwater and Marathon for the purpose of, among other
things, exchanging certificates representing Marathon Shares for certificates
representing Share Consideration and disbursing the Cash Consideration;     (w)
  “Director” means the Director appointed pursuant to section 260 the CBCA;    
(x)   “Dissent Rights” means the rights of dissent of Marathon Shareholders in
respect of the Arrangement Resolution described in the Plan of Arrangement;    
(y)   “Dissenting Marathon Shareholder” has the meaning ascribed thereto in the
Plan of Arrangement;     (z)   “Effective Date” means the date shown in the
certificate of arrangement issued in accordance with section 262 of the CBCA in
respect of the Arrangement, being the Closing Date, or such other date as may be
agreed to by the Parties hereto;     (aa)   “Effective Time” means the time when
the Arrangement will be deemed to have been completed, which shall be
12:01 a.m., Toronto time, on the Effective Date;

7.

 



--------------------------------------------------------------------------------



 



  (bb)   “Encumbrance” means any mortgage, hypothec, pledge, assignment, charge,
lien, claim, security interest, adverse interest, other third Person interest or
encumbrance of any kind, whether contingent or absolute, and any agreement,
option, right or privilege (whether by law, contract or otherwise) capable of
becoming any of the foregoing;     (cc)   “Environmental Approvals” means all
permits, certificates, licences, authorizations, consents, instructions,
registrations, directions or approvals issued or required by any Governmental
Entity pursuant to any Environmental Law;     (dd)   “Environmental Laws” means
all Applicable Laws relating to pollution, the protection of the environment or
public health and safety including all Environmental Approvals;     (ee)  
“Exchange Ratio” has the meaning ascribed thereto in the Plan of Arrangement;  
  (ff)   “Fairness Opinion” means the verbal and the subsequent written opinion
of the Financial Advisor that the consideration to be received by Marathon
Shareholders, other than Stillwater, pursuant to the Arrangement is fair, from a
financial point of view, to the Marathon Shareholders, subject to the
limitations and qualifications set out in the Fairness Opinion;     (gg)  
“Final Order” means the final order of the Court approving the Arrangement, as
such order may be amended by the Court (with the consent of Stillwater and
Marathon) at any time prior to the Effective Date or, if appealed, then unless
such appeal is withdrawn or denied, as affirmed or as amended on appeal;    
(hh)   “Financial Advisor” means Haywood Securities Inc.;     (ii)   “Freehold
Properties” means the real property as more particularly described in schedule D
attached hereto;     (jj)   “Governmental Entity” means any applicable
(i) multinational, federal, provincial, state, regional, municipal, local or
other government, governmental or public department, central bank, court,
tribunal, arbitral body, commission, board, bureau, agency, domestic or foreign,
(ii) any subdivision, agent, commission, board or authority of any of the
foregoing, or (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing;     (kk)   “Hazardous Substance” means any chemical, material or
substance in any form, whether solid, liquid, gaseous, semisolid or any
combination thereof, whether waste material, raw material, finished product,
intermediate product, by-product or any other material or article, that is
listed or regulated under any Environmental Laws as a hazardous substance, toxic
substance, waste or contaminant or is otherwise listed or regulated under any
Environmental Laws because it poses a hazard to human health or the environment,
including petroleum products, asbestos, PCBs, urea formaldehyde foam insulation
and lead-containing paints or coatings;     (ll)   “ICA” means the Investment
Canada Act, as amended, and the regulations issued thereunder;

8.

 



--------------------------------------------------------------------------------



 



  (mm)   “IFRS” means International Financial Reporting Standards;     (nn)  
“Indemnified Liability” means a liability or obligation accruing or becoming
payable by Marathon, which was incurred or accrued prior to the Effective Time
and that relates principally to one of the Marathon Gold Properties (including
the operations or activities in connection therewith) of Marathon or the
Marathon Subsidiaries (prior to the Effective Time), but provided that any such
liability or obligation disclosed in the Marathon Disclosure Letter or that
relates to operations or activities on the Acquired Properties prior to the
Effective Time shall not be an Indemnified Liability;     (oo)   “Indemnified
Taxes” means (i) the amount of any Tax which is payable to any Governmental
Entity by Marathon, Marathon Gold or any of the Marathon Subsidiaries, as the
case may be, in respect of the Marathon Gold Transfer and any Pre-Acquisition
Reorganization; and (ii) the amount of any Taxes assessed or reassessed by any
Governmental Entity against Marathon, Marathon Gold or any of the Marathon
Subsidiaries, as the case may be, for any period ending at or before the
Effective Time;     (pp)   “Indemnity Notice” has the meaning ascribed to such
term in section 8.4 hereof;     (qq)   “Interim Order” means the interim order
of the Court providing for, among other things, the calling and holding of the
Marathon Meeting, as such order may be amended, supplemented or varied by the
Court;     (rr)   “Losses”, in respect of any matter, means all claims, demands,
proceedings, losses, damages, liabilities, deficiencies, costs and expenses
(including all interest, penalties, amounts paid in settlement and reasonable
out-of-pocket legal and other professional fees and disbursements) arising
directly or indirectly as a consequence of such matter less in all cases any
insurance and/or tax benefits received or receivable in respect thereof;    
(ss)   “Marathon” means Marathon PGM Corporation, a corporation existing under
the laws of Canada;     (tt)   “Marathon Board” means the board of directors of
Marathon;     (uu)   “Marathon Convertible Securities” means, other than the
Marathon Options, the outstanding warrants, including the Marathon Warrants,
convertible securities and other rights to acquire Marathon Shares as listed in
the Marathon Disclosure Letter;     (vv)   “Marathon Disclosure Documents”
means:

  (i)   the annual information form of Marathon dated March 26, 2010 for the
year ended December 31, 2009;     (ii)   the management information circular of
Marathon dated May 13, 2010;     (iii)   the annual audited consolidated
financial statements of Marathon for the years ended December 31, 2009 and
December 31, 2008;

9.

 



--------------------------------------------------------------------------------



 



  (iv)   the unaudited interim consolidated financial statements of Marathon for
the three and six months ended June 30, 2010 and 2009;     (v)   the management
discussion and analysis of Marathon for the year ended December 31, 2009, and
the period ended June 30, 2010;     (vi)   all material change reports filed by
Marathon on SEDAR after December 31, 2009; and     (vii)   all press releases
filed by Marathon on SEDAR after December 31, 2009;

  (ww)   “Marathon Disclosure Letter” means the letter dated the date hereof
delivered by Marathon to Stillwater in the form accepted by Stillwater;     (xx)
  “Marathon Gold” means Marathon Gold Corporation, a corporation existing under
the laws of Canada;     (yy)   “Marathon Gold Assets” means the assets and
liabilities of Marathon to be transferred to Marathon Gold, including the
Marathon Gold Properties, as part of the Marathon Gold Transfer, all as more
particularly described in schedule E attached hereto;     (zz)   “Marathon Gold
Cash Contribution” means the contribution by Marathon to Marathon Gold of an
amount equal to:

  (i)   the difference between the current assets less the current liabilities
of Marathon as at June 30, 2010; plus     (ii)   the proceeds of the Private
Placement and all amounts received upon the exercise of Marathon Options,
Marathon Warrants or other Marathon Convertible Securities; less     (iii)   the
liabilities incurred in the ordinary course of business of Marathon (but not
including liabilities to be assumed by Marathon Gold) between July 1, 2010 and
the Effective Date;

      provided, however, that the amount of the contribution shall not be
greater than $6,000,000;     (aaa)   “Marathon Gold Properties” means the
Valentine Lake Project, the Dorset Project, the Finger Pond Project, the Steel
Mountain Complex Project and the Molly B Project, all as more particularly
described in schedule E attached hereto;     (bbb)   “Marathon Gold Shares”
means the common shares which Marathon Gold is authorized to issue as presently
constituted;     (ccc)   “Marathon Gold Transfer” has the meaning ascribed to
such term in subsection 4.4(a)(i) hereof;     (ddd)   “Marathon Information
Circular” means the management information circular (including all appendices
attached thereto), notice of meeting and proxy form to be

10.

 



--------------------------------------------------------------------------------



 



      sent by Marathon to Marathon Shareholders soliciting the approval of the
Arrangement Resolution;     (eee)   “Marathon Meeting” means the special meeting
of Marathon Shareholders, including any adjournment or adjournments or
postponement or postponements thereof, to be held for the purposes of obtaining
approval by Marathon Shareholders of the Arrangement Resolution;     (fff)  
“Marathon Options” means the outstanding options to acquire Marathon Shares
listed in the Marathon Disclosure Letter and which have been issued pursuant to
the Marathon Stock Option Plan;     (ggg)   “Marathon Rights Plan” means the
shareholder rights plan of Marathon created pursuant to the shareholder rights
plan agreement dated April 21, 2005, as amended, between Marathon and CIBC
Mellon Trust Company;     (hhh)   “Marathon Shareholder Approval” shall have the
meaning ascribed to such term in subsection 2.3(b) hereof;     (iii)   “Marathon
Shareholders” means holders of Marathon Shares;     (jjj)   “Marathon Shares”
means the common shares which Marathon is authorized to issue as presently
constituted;     (kkk)   “Marathon Stock Option Plan” means the stock option
plan of Marathon as approved by the Marathon Board and by the Marathon
Shareholders on June 15, 2010;     (lll)   “Marathon Subsidiaries” means the
subsidiaries of Marathon, excluding Marathon Gold following the Effective Time,
which are set out in schedule C attached hereto and “Marathon Subsidiary” refers
to any one of them;     (mmm)   “Marathon Warrants” means the outstanding
warrants to purchase up to 58,540 Marathon Shares issued by Marathon as
disclosed in the Marathon Disclosure Letter;     (nnn)   “Material Adverse
Change” means, in respect of Stillwater and the Stillwater Subsidiary, Marathon
Gold, Marathon and the Marathon Subsidiaries, or the Acquired Properties, any
one or more changes, events or occurrences, and “Material Adverse Effect” means,
in respect of Stillwater and the Stillwater Subsidiary, Marathon Gold, Marathon
and the Marathon Subsidiaries or the Acquired Properties, any state of facts,
which, in either case, either individually or in the aggregate, are, or would
reasonably be expected to be, material and adverse to the business, operations,
results of operations, prospects, properties, assets, liabilities or financial
condition of Stillwater and the Stillwater Subsidiary on a consolidated basis,
or of Marathon Gold, or of Marathon and the Marathon Subsidiaries on a
consolidated basis, or the Acquired Properties or the right to explore, develop
or exploit the Acquired Properties, respectively, other than any change, effect,
event or occurrence (i) relating to the global economy or securities markets in
general, (ii) affecting the worldwide mining industry in general and which does
not have a materially disproportionate effect on Marathon Gold or on

11.

 



--------------------------------------------------------------------------------



 



      Stillwater and the Stillwater Subsidiary on a consolidated basis, or on
Marathon, Marathon Gold, and the Marathon Subsidiaries on a consolidated basis,
or the Acquired Properties, respectively, (iii) resulting from changes in the
price of palladium, platinum, copper or associated metals, (iv) relating to the
rate at which Canadian dollars can be exchanged for United States dollars or
vice versa, or (v) a change in the trading price of the Stillwater Shares or the
Marathon Shares following and reasonably attributable to the disclosure of the
Arrangement and the other transactions contemplated herein;     (ooo)  
“Material Fact” has the meaning ascribed to such term in the Securities Act
(Ontario), as amended;     (ppp)   “Misrepresentation” has the meaning ascribed
thereto in the Applicable Securities Laws;     (qqq)   “NYSE” means the New York
Stock Exchange, Inc.;     (rrr)   “Party” means any one of Stillwater, Marathon
and Marathon Gold, and “Parties” means more than one of them as the context
requires;     (sss)   “PCMLTFA” has the meaning ascribed thereto in subsection
9.2(o) hereof;     (ttt)   “Person” means any individual, corporation, firm,
partnership (including, without limitation, a limited partnership), sole
proprietorship, syndicate, joint venture, trustee, trust, any unincorporated
organization or association, any government or instrumentality thereof and any
tribunal;     (uuu)   “Plan” or “Plan of Arrangement” means the plan of
arrangement to be substantially in the form and content of schedule A attached
hereto as amended or varied pursuant to the terms hereof and thereof;     (vvv)
  “Pre-Acquisition Reorganization” has the meaning ascribed to such term in
subsection 4.4(c) hereof;     (www)   “Private Placement” has the meaning
ascribed to such term in section 9.1 hereof;     (xxx)   “Record Date” means the
date set by Marathon at which holders of Marathon Shares entitled to vote at the
Marathon Meeting shall be determined;     (yyy)   “Records and Data” means all
books, contracts, documents, technical information and data (in paper or
electronic form), maps, surveys, drill core samples and assays owned by
Marathon;     (zzz)   “Regulation D” means Regulation D under the 1933 Act;    
(aaaa)   “Regulation S” means Regulation S under the 1933 Act;     (bbbb)  
“Revised Termination Deadline” has the meaning ascribed to such term in section
7.2 hereof;     (cccc)   “SEC” means the United States Securities and Exchange
Commission;

12.

 



--------------------------------------------------------------------------------



 



  (dddd)   “Securities Authority” means the appropriate securities commissions
or similar regulatory authorities in the United States (including the SEC) and
in each of the provinces of Canada;     (eeee)   “SEDAR” means the System for
Electronic Document Analysis and Retrieval described in National Instrument
13-101 of the Canadian Securities Administrators and available for public view
at www.sedar.com;     (ffff)   “Share Consideration” has the meaning ascribed
thereto in the Plan of Arrangement;     (gggg)   “Stillwater” means Stillwater
Mining Company, a corporation existing under the laws of Delaware;     (hhhh)  
“Stillwater Board” means the board of directors of Stillwater;     (iiii)  
“Stillwater Disclosure Documents” means

   (i)   Annual Report on Form 10-K for the year ended December 31, 2009;    
 (ii)   Quarterly Reports on Form 10-Q for the three months ended March 31, 2010
and six months ended June 30, 2010; and      (iii)   Current Reports on Form 8-K
filed on May 4, 2010, May 5, 2010, May 7, 2010, May 27, 2010, July 28, 2010 and
August 5, 2010;

  (jjjj)   “Stillwater Disclosure Letter” means the letter dated the date hereof
delivered by Stillwater to Marathon in the form accepted by Marathon;     (kkkk)
  “Stillwater Replacement Options” has the meaning ascribed to such term in
subsection 3.2(d) hereof;     (llll)   “Stillwater Shares” means the common
stock which Stillwater is authorized to issue as presently constituted;    
(mmmm)   “Stillwater Subsidiary” means the subsidiary of Stillwater set out in
schedule B attached hereto;     (nnnn)   “Subscription Closing Date” means the
date on which the closing of the Private Placement shall occur at the offices of
counsel to Marathon in Toronto, Ontario currently anticipated to be
September 16, 2010, or such later date as the Parties hereto may agree, and in
any event no later than September 30, 2010, subject to the receipt of all
necessary approvals under Applicable Laws;     (oooo)   “Subscription Price” has
the meaning ascribed to such term in section 9.1 hereof;     (pppp)  
“Subscription Shares” has the meaning ascribed to such term in section 9.1
hereof;     (qqqq)   “Subsidiary” means, with respect to a specified body
corporate, any body corporate of which the specified body corporate is entitled
to elect a majority of the directors thereof and shall include any body
corporate, partnership, joint venture or other entity over which such specified
body corporate exercises direction or control or

13.

 



--------------------------------------------------------------------------------



 



      which is in a like relation to such a body corporate, excluding any body
corporate in respect of which such direction or control is not exercised by the
specified body corporate as a result of any existing contract, agreement or
commitment;     (rrrr)   “Special Resolution” has the meaning ascribed to such
term in the CBCA;     (ssss)   “Superior Proposal” means any bona fide written
Acquisition Proposal, other than the Arrangement, that the Marathon Board
unanimously determines in good faith (based upon the written advice of the
Financial Advisor and after consultation with outside legal counsel) (i) is
reasonably capable of being completed without undue delay, taking into account
all legal, financial, regulatory and other aspects of such proposal and the
Person making such proposal, (ii) is not subject to a due diligence condition,
(iii) is for the acquisition of 100% of the outstanding Marathon Shares (other
than Marathon Shares owned by the Person making the Acquisition Proposal
together with its Affiliates) or is for all or substantially all of the
consolidated assets of Marathon and the Marathon Subsidiaries, (iv) is not
conditional on obtaining financing, and (v) would, if completed in accordance
with its terms, result in a transaction more favourable to Marathon
Shareholders, from a financial point of view, than the Arrangement;     (tttt)  
“Superior Proposal Notice” has the meaning ascribed to such term in subsection
4.3(a) hereof;     (uuuu)   “Support Agreements” means the support agreements
dated the Record Date and made between Stillwater and the Support Shareholders;
    (vvvv)   “Support Shareholders” means all of the directors and officers of
Marathon listed in schedule F attached hereto;     (wwww)   “Tax” and “Taxes”
means all taxes, assessments, charges, dues, duties, rates, fees imposts, levies
and similar charges of any kind lawfully levied, assessed or imposed by any
Governmental Entity, including all income taxes (including any tax on or based
upon net income, gross income, income as specially defined, earnings, profits or
selected items of income, earnings or profits) and all capital taxes, gross
receipts taxes, environmental taxes and charges, sales taxes, use taxes, ad
valorem taxes, value added taxes, subsoil use or extraction taxes and ownership
fees, transfer taxes (including, without limitation, taxes relating to the
transfer of interests in real property or entities holding interests therein),
franchise taxes, licence taxes, withholding taxes, health taxes, payroll taxes,
employment taxes, Canada or Quebec Pension Plan premiums, excise, severance,
social security, workers’ compensation, employment insurance or compensation
taxes, mandatory pension and other social fund taxes or premium, stamp taxes,
occupation taxes, premium taxes, property taxes, windfall profits taxes,
alternative or add-on minimum taxes, goods and services tax, harmonized sales
tax, customs duties or other taxes, fees, imports, assessments or charges or any
kind whatsoever, and any instalments in respect thereof, together with any
interest and any penalties or additional amounts imposed by any taxing authority
(domestic or foreign) on such entity, and any interest, penalties, additional
taxes and additions to tax imposed with respect to the foregoing;

14.

 



--------------------------------------------------------------------------------



 



  (xxxx)   “Tax Act” means the Income Tax Act (Canada), as amended and the
regulations thereunder, as amended;     (yyyy)   “Tax Return” means any return,
election, declaration, report, claim for refund, or information return or
statement relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof;     (zzzz)   “Termination Deadline” means
December 21, 2010 or such other date as the Parties hereto may otherwise agree
upon in writing;     (aaaaa)   “Termination Fee” has the meaning ascribed to
such term in section 7.3 hereof;     (bbbbb)   “Transition Period” has the
meaning ascribed to such term in section 6.1 hereof;     (ccccc)   “Treasury
Regulation” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended, modified or
supplemented from time to time (or any corresponding provisions of succeeding
regulations);     (ddddd)   “TSX” means the Toronto Stock Exchange;     (eeeee)
  “U.S. Accredited Investor” means an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D;     (fffff)   “United States” means the
United States of America, its territories and possessions, any state of the
United States and the District of Columbia;     (ggggg)   “United States
Securities Laws” means the 1933 Act, the 1934 Act, together with the applicable
blue sky or securities legislation in the states of the United States, and the
published rules and policies of the NYSE;     (hhhhh)   “1933 Act” means the
Securities Act of 1933, as amended, of the United States of America, and the
rules and regulations promulgated from time to time thereunder;     (iiiii)  
“1934 Act” means the Securities Exchange Act of 1934, as amended, of the United
States of America, and the rules and regulations promulgated from time to time
thereunder; and     (jjjjj)   “1940 Act” means the Investment Company Act of
1940, as amended, of the United States of America, and the rules and regulations
promulgated from time to time thereunder.

In addition, words and terms used but not defined herein that are defined in the
CBCA shall have the same meaning herein as in the CBCA unless the context
otherwise requires.
Number and Gender

1.2   In this Agreement, unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing gender
include all genders and neuter.

15.

 



--------------------------------------------------------------------------------



 



Interpretation Not Affected by Headings

1.3   The division of this Agreement into articles, sections, subsections,
paragraphs and subparagraphs and the insertion of headings herein are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The terms “this Agreement”, “hereof‘,
“herein”, “hereto”, “hereunder” and similar expressions refer to this Agreement
and the schedules attached hereto and not to any particular article, section or
other portion hereof and include any agreement, schedule or instrument
supplementary or ancillary hereto or thereto. The word “including”, when
following a general statement or term, is not to be construed as limiting the
general statement or term to any specific item or matter set forth or to similar
items or matters, but rather as permitting the general statement or term to
refer also to all other items or matters that could reasonably fall within its
broadest possible scope.

Date of Any Action

1.4   If the date on which any action is required to be taken hereunder by any
Party hereto is not a business day in the place where the action is required to
be taken, that action will be required to be taken on the next succeeding day
which is a business day in that place.

References to Statutes

1.5   A reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and every
statute or regulation that supplements or supersedes such statute or
regulations.

References to Persons

1.6   A reference to a Person includes any successor to that Person.

Accounting Matters

1.7   Unless otherwise stated, all accounting terms used in this Agreement shall
have the meanings attributed thereto under Canadian GAAP and all determinations
of an accounting nature required to be made shall be made in a manner consistent
with Canadian GAAP.

Knowledge

1.8   Each reference herein to the knowledge of a Party hereto means, unless
otherwise specified, the actual knowledge of the officers and directors of such
Party hereto.

Currency

1.9   Unless otherwise stated in this Plan of Arrangement, all references herein
to amounts of money are expressed in lawful money of Canada.

16.

 



--------------------------------------------------------------------------------



 



Schedules

1.10   The following are the schedules attached to and incorporated in this
Agreement by reference and deemed to be part hereof:

           
Schedule A
—   Plan of Arrangement under Section 192 of the Business Corporations Act
(Canada)
 
         
Schedule B
—   Stillwater Subsidiary
 
         
Schedule C
—   Marathon Subsidiaries
 
         
Schedule D
—   Acquired Properties
 
         
Schedule E
—   Marathon Gold Assets and Marathon Gold Properties
 
         
Schedule F
—   Directors and Officers of Marathon

ARTICLE 2
THE ARRANGEMENT
Plan of Arrangement

2.1   The Parties hereto agree to effect the Arrangement under the CBCA pursuant
to the terms and conditions set out in this Agreement and the Plan of
Arrangement.

Effective Date

2.2   The Arrangement shall become effective at the Effective Time on the
Effective Date.

Interim Order

2.3   As soon as is reasonably practicable after the date of execution of this
Agreement, Marathon and Marathon Gold shall file, proceed with and diligently
prosecute an application to the Court for the Interim Order which shall request
that the Interim Order provide:

  (a)   for the class of Persons to whom notice is to be provided in respect of
the Arrangement and for the Marathon Meeting and for the manner in which such
notice is to be provided;     (b)   that the only requisite approval required
for the Arrangement Resolution shall be 66 2/3% of the votes cast, in person or
by proxy, on the Arrangement Resolution by Marathon Shareholders at the Marathon
Meeting (the “Marathon Shareholder Approval”);     (c)   for the grant of
Dissent Rights as contemplated in the Plan of Arrangement;     (d)   that, in
all other respects, the terms, restrictions and conditions of the articles and
by-laws of Marathon, including the quorum requirement and other matters, shall
apply in respect of the Marathon Meeting;     (e)   for notice requirements with
respect to the presentation of the application to the Court for the Final Order;

17.

 



--------------------------------------------------------------------------------



 



  (f)   that the Marathon Meeting may be adjourned or postponed from time to
time by Marathon without the need for any additional approval of the Court; and
    (g)   that the record date for Marathon Shareholders entitled to notice of,
and to vote at, the Marathon Meeting will not change in respect of any
adjournment of the Marathon Meeting.

Final Order

2.4   Subject to obtaining the approvals as contemplated by the Interim Order
and as may be directed by the Court in the Interim Order, Marathon shall
forthwith take all actions necessary or desirable to submit the Arrangement to
the Court and to apply to the Court for the Final Order in form and substance
satisfactory to Stillwater, acting reasonably. The notice of motion for the
approval of the Final Order shall be included in the Marathon Information
Circular.

1933 Act Exemption

2.5   The Parties agree that the Arrangement will be carried out with the
intention that all Stillwater Shares, Stillwater Replacement Options and
Marathon Gold Shares issued on completion of the Arrangement will be issued by
Stillwater and Marathon Gold, as applicable, in reliance on the exemption from
the registration requirements of the 1933 Act provided by Section 3(a)(10) of
the 1933 Act. In order to ensure the availability of the exemption from
registration, the parties agree that the Arrangement will be carried out on the
following basis:

  (a)   the Arrangement will be subject to the approval of the Court;     (b)  
the Court will be advised prior to the hearing for the Final Order of the
intention of the parties to rely on the exemption in section 3(a)(10) of the
1933 Act;     (c)   Marathon will file evidence with the Court and make argument
regarding the fairness of the Arrangement, in order to satisfy the test for
approval by the Court;     (d)   Marathon will seek a declaration from or a
finding of the Court that the Arrangement is procedurally and substantively fair
to all those Persons to whom securities will be issued;     (e)   Marathon will,
in accordance with the provisions of the Interim Order, ensure that Marathon
Shareholders, holders of Marathon Options and holders of Marathon Warrants
entitled to receive securities on completion of the Arrangement will be given
adequate notice advising them of their right to attend the hearing of the Court
to give approval of the Arrangement and providing them with sufficient
information necessary for them to exercise that right; and     (f)   the Interim
Order that is sought by Marathon to approve the meeting of Marathon Shareholders
to approve the Arrangement will state that each Marathon Shareholder (as well as
holders of Marathon Options and Marathon Warrants) will have the right to appear
before the Court so long as they enter an appearance within a reasonable time.

18.

 



--------------------------------------------------------------------------------



 



Closing

2.6   Unless this Agreement is terminated pursuant to the provisions hereof,
Stillwater, Marathon and Marathon Gold shall meet at the offices of Fraser
Milner Casgrain LLP, Suite 3900, 1 First Canadian Place, 100 King Street West,
Toronto, Ontario at 8:00 a.m., Toronto time, on the Closing Date or at such
other time or on such other date as they may mutually agree upon and each of
them shall deliver to the other Parties hereto:

  (a)   the documents required or contemplated to be delivered by it hereunder
in order to complete, or necessary or reasonably requested to be delivered by it
by one of the other Parties hereto in order to effect, the Arrangement and the
other transactions contemplated herein, excluding the Private Placement,
provided that each such document required to be dated the Effective Date shall
be dated as of, or become effective on, the Effective Date and shall be held in
escrow to be released upon the Arrangement becoming effective; and     (b)  
written confirmation as to the satisfaction or waiver of all of the conditions
in its favour contained in Article 5 hereof.

Articles of Arrangement

2.7   Subject to the rights of termination contained in Article 7 hereof, upon
the Marathon Shareholders approving the Arrangement in accordance with the
Interim Order, Marathon and Marathon Gold obtaining the Final Order and the
other conditions contained in Article 5 hereof being complied with or waived,
Marathon and Marathon Gold shall on the Effective Date jointly file the Articles
of Arrangement, in duplicate, with the Director together with such other
documents as may be required in order to effect the Arrangement.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Representations and Warranties of Stillwater

3.1   Each of the representations and warranties of Stillwater set forth in this
section 3.1 is qualified and made subject to the disclosures made in the
Stillwater Disclosure Letter. Stillwater hereby represents and warrants to
Marathon and Marathon Gold as of the date hereof and acknowledges that Marathon
and Marathon Gold are relying upon these representations and warranties in
connection with the Arrangement and the other transactions contemplated herein
and in entering into this Agreement:

  (a)   Organization. Each of Stillwater and the Stillwater Subsidiary has been
incorporated, is validly subsisting and has full corporate and legal power and
authority to own its property and assets and to conduct its business as
currently owned and conducted. Stillwater is registered, licensed or otherwise
qualified as an extra-provincial corporation or a foreign corporation in each
jurisdiction where the nature of the business or the location or character of
the property and assets owned or leased by it requires it to be so registered,
licensed or otherwise qualified, other than those jurisdictions where the
failure to be so registered, licensed or otherwise qualified would not have a
Material Adverse Effect on Stillwater.

19.

 



--------------------------------------------------------------------------------



 



  (b)   Authority. Stillwater has all necessary power, authority and capacity to
enter into this Agreement and all other agreements and instruments to be
executed by Stillwater as contemplated by this Agreement, and to perform its
obligations hereunder and under such other agreements and instruments. The
execution and delivery of this Agreement by Stillwater and the completion by
Stillwater of the transactions contemplated by this Agreement have been
authorized by the Stillwater Board and no other corporate proceedings on the
part of Stillwater are necessary to authorize this Agreement or to complete the
transactions contemplated hereby. This Agreement has been executed and delivered
by Stillwater and constitutes a legal, valid and binding obligation of
Stillwater, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other Applicable Laws relating to or affecting creditors’ rights generally, and
to general principles of equity.     (c)   Capitalization. Stillwater is
authorized to issue 200,000,000 Stillwater Shares and 1,000,000 of preferred
stock, $0.01 par value. As of September 1, 2010, there were (i) 97,807,176
Stillwater Shares outstanding; (ii) an aggregate of 9,583,702 Stillwater Shares
reserved for issue pursuant to outstanding options, warrants, convertible
securities and other rights to acquire Stillwater Shares; and (iii) nil
preferred stock. All outstanding Stillwater Shares have been authorized and are
validly issued and outstanding as fully paid and non-assessable shares, free of
pre-emptive rights.     (d)   Listing. The outstanding Stillwater Shares are
listed on the NYSE.     (e)   Disclosure Filings. (i) the Stillwater Shares are
registered under Section 12 of the 1934 Act, (ii) Stillwater is not subject to
any cease trade order under Applicable Securities Laws and (iii) Stillwater is
current with all material filings required to be made under United States
Securities Laws and has filed or furnished all reports or other documents
required to be filed or furnished under United States Securities Laws.     (f)  
Stillwater Disclosure Documents. The information and statements contained in the
Stillwater Disclosure Documents at the respective dates of such information and
statements (i) did not contain a Misrepresentation and did not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading, and (ii) complied, in all material respects, with United
States Securities Laws, except where such non-compliance has not had, and would
not reasonably be expected to have, a Material Adverse Effect on Stillwater.
Stillwater has not filed any confidential material change or other report or
other document with any Securities Authority or stock exchange which at the date
hereof remains confidential.     (g)   Absence of Certain Changes or Events.
Since December 31, 2009, through to the date hereof, there has not occurred a
Material Adverse Change with respect to Stillwater.     (h)   Financial
Statements. The financial statements of Stillwater forming part of the
Stillwater Disclosure Documents have been prepared in accordance with United
States Generally Accepted Accounting Principles consistently applied and fairly

20.

 



--------------------------------------------------------------------------------



 



      present in all material respects the consolidated financial condition of
Stillwater at the respective dates indicated therein and the results of
operations of Stillwater for the periods covered therein on a consolidated
basis.

  (i)   No Conflict or Violation. Subject to receipt of the approvals set out in
subsection 3.1(n) hereof, the execution and delivery of this Agreement and the
completion of the Arrangement do not, and will not, result in a violation,
contravention or breach of, require any consent to be obtained under or give
rise to any termination rights under any provision of:

  (i)   the certificate of incorporation of Stillwater;     (ii)   any
Applicable Law; or     (iii)   any contract, agreement, license or permit to
which Stillwater is bound or is subject to or of which Stillwater is the
beneficiary;

      which would, individually or in the aggregate, have a Material Adverse
Effect on Stillwater.

  (j)   Compliance with Laws. Stillwater and the Stillwater Subsidiary have
complied with all Applicable Laws, orders, judgments and decrees other than any
non-compliance which would, individually or in the aggregate, not have a
Material Adverse Effect on Stillwater.     (k)   Litigation. There are no
claims, actions, suits, proceedings or investigations commenced or, to the
knowledge of Stillwater, threatened or contemplated, against or affecting
Stillwater or the Stillwater Subsidiary or affecting any of their respective
properties or assets before any Governmental Entity or before or by any Person
or before any arbitrator of any kind which, individually or in the aggregate,
would prevent or hinder the consummation of the Arrangement or other
transactions contemplated herein or which, individually or in the aggregate,
involve the possibility of any judgement or liability which could be reasonably
expected to have a Material Adverse Effect on Stillwater.     (l)   No
Insolvency. Neither Stillwater nor the Stillwater Subsidiary is insolvent within
the meaning of applicable bankruptcy, insolvency or fraudulent conveyance laws.
No act or proceeding has been taken by or against Stillwater or the Stillwater
Subsidiary in connection with the dissolution, liquidation, winding up,
bankruptcy or reorganization of Stillwater or the Stillwater Subsidiary or the
appointment of a trustee, receiver, manager or other administrator of Stillwater
or the Stillwater Subsidiary or any of their respective properties or assets.
None of Stillwater or the Stillwater Subsidiary has sought protection under
Title 11 of the United States Code.     (m)   Books and Records. The corporate
records and minute books of each of Stillwater and the Stillwater Subsidiary
have been maintained in accordance with all Applicable Laws and are complete and
accurate in all material respects, except where such incompleteness or
inaccuracy would not have a Material Adverse Effect on Stillwater. Financial
books and records and accounts of each of Stillwater and the Stillwater
Subsidiary in all material respects (i) have been maintained in accordance with
good business practices on a basis consistent with prior years and

21.



--------------------------------------------------------------------------------



 



      past practice, (ii) are stated in reasonable detail and accurately and
fairly reflect the transactions and acquisitions and dispositions of property or
assets of each of Stillwater and the Stillwater Subsidiary, and (iii) accurately
and fairly reflect the basis for the consolidated financial statements of
Stillwater.

  (n)   Consents. No consent, approval, order or authorization of, or
declaration or filing with, any Governmental Entity is required to be obtained
by Stillwater in connection with the execution and delivery of this Agreement or
the consummation by Stillwater of the Arrangement other than:

  (i)   any approvals required by the Interim Order;     (ii)   the approval of
the NYSE to list the Stillwater Shares issuable to Marathon Shareholders
pursuant to the Plan of Arrangement or issuable upon the exercise or conversion
of Marathon Convertible Securities or Marathon Options (or other Stillwater
securities issued in exchange therefor) and any filings or approvals required
under the CBCA or under Applicable Securities Laws;     (iii)   any approvals
required by the Final Order;     (iv)   compliance with, and any approvals or
clearances required or deemed desirable by Stillwater, acting reasonably, under
the Competition Act and the ICA; and     (v)   any other consents, approvals,
orders, authorizations, declarations or filings of or with a Governmental Entity
which, if not obtained, individually or in the aggregate, would not, and either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on Stillwater or a material impact on the ability of
Stillwater to complete the Arrangement and other transactions contemplated
herein.

  (o)   Stillwater Shares. The Stillwater Shares to be issued to Marathon
Shareholders pursuant to the Plan of Arrangement will, upon issue, be issued as
fully paid and non-assessable shares of Stillwater.     (p)   Marathon Shares.
Stillwater owns, directly or indirectly, or exercises control or direction over
nil Marathon Shares.     (q)   Investment Company. To the knowledge of
Stillwater, Stillwater is not an “investment company”, as defined under the 1940
Act.     (r)   Shareholder Approval. No vote or approval of the holders of
Stillwater Shares or the holder of any other securities of Stillwater is
necessary to approve this Agreement, the Arrangement or the other transactions
contemplated herein.

Representations and Warranties of Marathon and Marathon Gold

3.2   Each of the representations and warranties of Marathon and Marathon Gold
set forth in this section 3.2 is qualified and made subject to the disclosures
made in the Marathon Disclosure

22.



--------------------------------------------------------------------------------



 



    Letter. Marathon and Marathon Gold hereby jointly and severally represent
and warrant to Stillwater as follows as of the date hereof and acknowledge that
Stillwater is relying upon such representations and warranties in connection
with the Arrangement and the other transactions contemplated herein and in
entering into this Agreement:

  (a)   Organization of Marathon. Each of Marathon, Marathon Gold and the
Marathon Subsidiaries has been incorporated, is subsisting and has full
corporate and legal power and authority to own its property and assets and to
conduct its business as currently owned and conducted. Each of Marathon,
Marathon Gold and the Marathon Subsidiaries is registered, licensed or otherwise
qualified as an extra-provincial corporation or a foreign corporation in each
jurisdiction where the nature of the business or the location or character of
the property and assets owned or leased by it requires it to be so registered,
licensed or otherwise qualified, other than those jurisdictions where the
failure to be so registered, licensed or otherwise qualified would not have a
Material Adverse Effect on Marathon or on the Acquired Properties. All of the
outstanding shares of Marathon Gold and the Marathon Subsidiaries are owned,
directly or indirectly, by Marathon. Except pursuant to restrictions on transfer
contained in the articles or by-laws (or their equivalent) of Marathon Gold or
the Marathon Subsidiaries, the outstanding shares of Marathon Gold and the
Marathon Subsidiaries are owned by Marathon free and clear of any Encumbrance
and all such outstanding shares are outstanding as fully paid and non-assessable
shares. Except pursuant to this Agreement and the transactions contemplated
hereby, there are no outstanding options, rights, entitlements, understandings
or commitments (contingent or otherwise) regarding the right to acquire any
issued or unissued securities of, or interest in, Marathon Gold or the Marathon
Subsidiaries from Marathon.     (b)   Authority. Each of Marathon and Marathon
Gold has all necessary power, authority and capacity to enter into this
Agreement and all other agreements and instruments to be executed by Marathon
and Marathon Gold as contemplated by this Agreement, and to perform its
respective obligations hereunder and under such other agreements and
instruments. The execution and delivery of this Agreement by each of Marathon
and Marathon Gold and the completion by each of Marathon and Marathon Gold of
the transactions contemplated by this Agreement have been authorized by the
directors of each of Marathon and Marathon Gold and no other corporate
proceedings on the part of Marathon or Marathon Gold are necessary to authorize
this Agreement or to complete the transactions contemplated hereby. This
Agreement has been executed and delivered by each of Marathon and Marathon Gold
and constitutes a legal, valid and binding obligation of each of Marathon and
Marathon Gold, enforceable against each in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other Applicable Laws relating to or affecting creditors’ rights generally, and
to general principles of equity.     (c)   Capitalization. Marathon is
authorized to issue an unlimited number of Marathon Shares. As of the date of
this Agreement, there were (i) 31,724,880 Marathon Shares outstanding,
(ii) Marathon Options to acquire an aggregate of 2,978,500 Marathon Shares
outstanding, and (iii) 58,450 Marathon Shares reserved for issue under the
outstanding Marathon Convertible Securities. All outstanding Marathon Shares
have been authorized and are issued and outstanding as fully paid and
non-assessable shares, free of pre-emptive rights. Marathon does not have a
shareholder

23.



--------------------------------------------------------------------------------



 



      rights plan. Marathon Gold is authorized to issue an unlimited number of
Marathon Gold Shares. As of the date of this Agreement (i) there were 1,000,000
Marathon Gold Shares outstanding, and (ii) there were no Marathon Gold Shares
reserved for issue pursuant to any convertible securities of Marathon Gold or
any other rights to acquire Marathon Gold Shares. All outstanding Marathon Gold
Shares have been authorized and are issued and outstanding as fully paid and
non-assessable shares, free of pre-emptive rights.

  (d)   Options to Purchase Shares. Except as disclosed in the Marathon
Disclosure Letter or as contemplated in this Agreement, there are no options,
warrants, conversion privileges or other rights, agreements, arrangements or
commitments (pre-emptive, contingent or otherwise) obligating Marathon or the
Marathon Subsidiaries to issue or sell any shares of Marathon or the Marathon
Subsidiaries or any securities or obligations of any kind convertible into or
exchangeable or exercisable for any shares of Marathon or the Marathon
Subsidiaries. As of the date hereof, there are no outstanding bonds, debentures
or other evidences of indebtedness of Marathon or the Marathon Subsidiaries
having the right to vote with the Marathon Shareholders on any matter. There are
no outstanding contractual obligations of Marathon or the Marathon Subsidiaries
to repurchase, redeem or otherwise acquire any outstanding Marathon Shares or
with respect to the voting or disposition of any outstanding Marathon Shares. On
the Effective Date:

  (i)   Each Marathon Option outstanding immediately prior to the Effective
Time, whether vested or not, will be exchanged for a fully-vested option granted
by Stillwater (each a “Stillwater Replacement Option” and collectively the
“Stillwater Replacement Options”) to acquire the number of Stillwater Shares
equal to the product of (A) the number of Marathon Shares subject to the
Marathon Option immediately before the Effective Time and (B) the Exchange
Ratio, and the exercise price per Stillwater Share subject to any Stillwater
Replacement Option shall be equal to the quotient of (A) the exercise price per
Marathon Share subject to such Marathon Option immediately before the Effective
Time divided by (B) the Exchange Ratio. Except as set out above, the terms of
each Stillwater Replacement Option will be the same as the Marathon Option
exchanged therefor, , but the expiry date shall be the same as if the holder of
the Marathon Options had not ceased to be employed by Marathon.     (ii)   The
Marathon Warrants, if outstanding immediately prior to the Effective Time, will
remain outstanding in accordance with their terms and will entitle the holder
thereof to receive, upon exercise in accordance with the terms thereof, in lieu
of the number of Marathon Shares otherwise issuable upon exercise thereof, the
number of Stillwater Shares and Marathon Gold Shares which the holder would have
been entitled to receive as a result of the Arrangement and the other
transactions contemplated herein if, immediately prior to the Effective Time,
such holder had been the registered holder of the number of Marathon Shares to
which such holder was entitled upon such exercise.

24.



--------------------------------------------------------------------------------



 



  (e)   Listing. The outstanding Marathon Shares are listed on the TSX.     (f)
  Disclosure Filings. Marathon (i) is a reporting issuer in each of British
Columbia, Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia,
Prince Edward Island and Newfoundland, (ii) is not subject to any cease trade
order under Applicable Securities Laws and (iii) is current with all material
filings required to be made under Applicable Securities Laws.     (g)   Marathon
Disclosure Documents. The information and statements contained in the Marathon
Disclosure Documents at the respective dates of such information and statements
(i) did not contain a Misrepresentation and did not contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading, and (ii) complied, in all material respects, with Applicable
Securities Laws, except where such non-compliance has not had, and would not
reasonably be expected to have, a Material Adverse Effect on Marathon. Marathon
has not filed any confidential material change, confidential treatment requests
or other report or other document with any Securities Authority or stock
exchange which at the date hereof remains confidential. None of the Marathon
Subsidiaries is required to file any reports or other documents with any of the
Securities Authorities or the TSX.     (h)   Absence of Certain Changes or
Events. Since December 31, 2009:

  (i)   each of Marathon, Marathon Gold and the Marathon Subsidiaries has
conducted its business only in the ordinary and regular course of business
consistent with past practice;     (ii)   Marathon, on a consolidated basis, has
not incurred or suffered a Material Adverse Change;     (iii)   there has not
been any acquisition or sale by Marathon of any interest in any of the Marathon
Subsidiaries or any material property or assets;     (iv)   there has not been
any incurrence, assumption or guarantee by Marathon, Marathon Gold or the
Marathon Subsidiaries of any debt for borrowed money, any creation or assumption
by Marathon, Marathon Gold or any of the Marathon Subsidiaries of any
Encumbrance, any making by Marathon, Marathon Gold or any of the Marathon
Subsidiaries of any loan, advance or capital contribution to or investment in
any other Person;     (v)   Marathon has not effected any material change in its
accounting methods, principles or practices;     (vi)   Marathon has not
declared or paid any dividends or made any other distributions on any of the
Marathon Shares;     (vii)   Marathon has not effected or passed any resolution
to approve a split, consolidation or reclassification of any of the outstanding
Marathon Shares;

25.



--------------------------------------------------------------------------------



 



  (viii)   other than in the ordinary and regular course of business consistent
with past practice, there has not been any material increase in or modification
of the compensation payable to or to become payable by Marathon, Marathon Gold
or any of the Marathon Subsidiaries to any of their respective directors,
officers, employees or consultants or any grant to any such director, officer,
employee or consultant of any increase in severance or termination pay or any
increase or modification of any bonus, pension, insurance or benefit arrangement
(including, without limitation, the granting of Marathon Options pursuant to the
Marathon Stock Option Plan) to, for or with any of such directors, officers,
employees or consultants; and     (ix)   none of Marathon, Marathon Gold or the
Marathon Subsidiaries has adopted any, or materially amended any, collective
bargaining agreement, bonus, pension, profit sharing, stock purchase, stock
option or other benefit plan.

  (i)   Financial Statements. The financial statements of Marathon forming part
of the Marathon Disclosure Documents have been prepared in accordance with
Canadian GAAP consistently applied and fairly present in all material respects
the consolidated financial condition of Marathon at the respective dates
indicated therein and the results of operations of Marathon for the periods
covered therein on a consolidated basis. Marathon does not have any liability or
obligation (including, without limitation, liabilities or obligations to fund
any operations or work or exploration program, to give any guarantees or for
Taxes), whether accrued, absolute, contingent or otherwise, not reflected in the
unaudited consolidated financial statements of Marathon for the period ended
June 30, 2010, except liabilities and obligations incurred in the ordinary and
regular course of business or which liabilities or obligations do not in the
aggregate exceed $250,000. There are reasonable grounds for believing that
(i) Marathon is able to pay its liabilities as they become due and (ii) the
realizable value of the property and assets of Marathon are not less than the
aggregate of the liabilities thereof and the stated capital of all classes of
shares thereof.     (j)   No Conflict or Violation. Subject to receipt of the
approvals set out in subsection 3.2(z) hereof, the execution and delivery of
this Agreement and the completion of the Arrangement and the other transactions
contemplated herein do not and will not:

  (i)   result in a violation, contravention or breach of, require any consent
to be obtained under or give rise to any termination rights under any provision
of:

  A.   the articles or by-laws of Marathon, Marathon Gold or any of the Marathon
Subsidiaries,     B.   any Applicable Law, or     C.   any contract, agreement,
license or permit to which Marathon, Marathon Gold or any of the Marathon
Subsidiaries is bound or is subject to or of which Marathon, Marathon Gold or
any of the Marathon Subsidiaries is the beneficiary;

26.



--------------------------------------------------------------------------------



 



      that would, individually or in the aggregate, have a Material Adverse
Effect on Marathon on a consolidated basis,

  (ii)   give rise to any right of termination or acceleration of indebtedness,
or cause any indebtedness owing by Marathon, Marathon Gold or any of the
Marathon Subsidiaries to come due before its stated maturity or cause any
available credit to cease to be available which would, individually or in the
aggregate, have a Material Adverse Effect on Marathon;     (iii)   result in the
imposition of any Encumbrance upon any of the property or assets of Marathon,
Marathon Gold or any of the Marathon Subsidiaries or restrict, hinder, impair or
limit the ability of Marathon, Marathon Gold or any of the Marathon Subsidiaries
to conduct the business of Marathon, Marathon Gold or the Marathon Subsidiaries
as and where it is now being conducted which would, individually or in the
aggregate, have a Material Adverse Effect on Marathon; or     (iv)   result in
any material, individually or in the aggregate, payment (including severance,
unemployment compensation, “golden parachute”, bonus or otherwise) becoming due
to any director, officer or employee of Marathon, Marathon Gold or any of the
Marathon Subsidiaries or increase any benefits otherwise payable under any
pension or benefits plan of Marathon, Marathon Gold or any of the Marathon
Subsidiaries or result in the acceleration of the time of payment or vesting of
any such benefits.

  (k)   No Contracts or Commitments. There are no agreements, covenants,
undertakings or other commitments of or on behalf of Marathon, Marathon Gold or
any of the Marathon Subsidiaries under which the completion of the Arrangement
or other transactions contemplated herein would:

  (i)   have the effect of imposing restrictions or obligations on Marathon,
Marathon Gold of any of the Marathon Subsidiaries;     (ii)   give a third party
a right to terminate any permit with respect to the Acquired Properties; or    
(iii)   impose restrictions on the ability of Marathon or any of the Marathon
Subsidiaries to pay any dividends or make other distributions to its
shareholders.

  (l)   No Brokers. Neither Marathon nor Marathon Gold has agreed to pay any
brokerage fees, finder’s fees, financial advisory fees, agent’s commissions or
other similar forms of compensation in connection with this Agreement or the
Arrangement or the other transactions contemplated herein.     (m)   Compliance
with Laws. Each of Marathon, Marathon Gold and the Marathon Subsidiaries has
complied with all Applicable Laws, orders, judgments and decrees other than any
non-compliance which would, individually or in the aggregate, not have a
Material Adverse Effect on Marathon. Without limiting the generality of the
foregoing, all outstanding securities of Marathon, Marathon Gold and each of the

27.



--------------------------------------------------------------------------------



 



      Marathon Subsidiaries (including the Marathon Shares, the Marathon
Convertible Securities, the Marathon Options and the Marathon Gold Shares) have
been issued in compliance, in all material respects, with all Applicable
Securities Laws and all securities of Marathon or Marathon Gold to be issued
upon exercise of any Marathon Convertible Securities or Marathon Options will be
issued in compliance with all Applicable Securities Laws.

  (n)   Litigation. There are no claims, actions, suits, proceedings or
investigations commenced or, to the knowledge of Marathon, threatened or
contemplated, against or affecting Marathon, Marathon Gold or any of the
Marathon Subsidiaries or affecting any of their respective properties or assets
before any Governmental Entity or before or by any Person or before any
arbitrator of any kind which, individually or in the aggregate, would prevent or
hinder the consummation of the Arrangement or other transactions contemplated
herein or which, individually or in the aggregate, involve the possibility of
any judgement or liability which could be reasonably expected to have a Material
Adverse Effect on Marathon. To the knowledge of Marathon, there is no pending or
threatened claim against Marathon or any of the Marathon Subsidiaries which
affects the Acquired Properties. None of Marathon, Marathon Gold nor any of the
Marathon Subsidiaries nor any of their respective properties or assets is
subject to any outstanding judgment, order, writ, injunction or decree that
involves or may involve, or restricts or may restrict, the right or ability of
Marathon, Marathon Gold or any of the Marathon Subsidiaries to conduct its
business in all material respects as it has been carried on prior to the date
hereof, or that would or could materially impede the completion of the
Arrangement or other transactions contemplated by this Agreement, except to the
extent any such matter would not have a Material Adverse Effect on Marathon.    
(o)   No Insolvency. No act or proceeding has been taken by or against Marathon,
Marathon Gold or any of the Marathon Subsidiaries in connection with the
dissolution, liquidation, winding up, bankruptcy or reorganization of Marathon,
Marathon Gold or any of the Marathon Subsidiaries nor, to the knowledge of
Marathon, is any threatened, or the appointment of a trustee, receiver, manager
or other administrator of Marathon, Marathon Gold or any of the Marathon
Subsidiaries or any of their respective properties or assets. None of Marathon,
Marathon Gold or any of the Marathon Subsidiaries has sought protection under
the Bankruptcy and Insolvency Act (Canada) or the Company Creditors Arrangement
Act (Canada).     (p)   Books and Records. The corporate records and minute
books of each of Marathon, Marathon Gold and the Marathon Subsidiaries have been
maintained in accordance with all Applicable Laws and are complete and accurate
in all material respects, except where such incompleteness or inaccuracy would
not have a Material Adverse Effect on Marathon or the Marathon Subsidiaries.
Financial books and records and accounts of each of Marathon, Marathon Gold and
the Marathon Subsidiaries in all material respects (i) have been maintained in
accordance with good business practices on a basis consistent with prior years
and past practice, (ii) are stated in reasonable detail and accurately and
fairly reflect the transactions and acquisitions and dispositions of property or
assets of each of Marathon, Marathon Gold and the Marathon Subsidiaries, and
(iii) accurately and fairly reflect the basis for the consolidated financial
statements of Marathon. All of the directors and officers of Marathon are listed
in schedule F attached hereto.

28.



--------------------------------------------------------------------------------



 



  (q)   Acquired Properties. With respect to the Acquired Properties:

  (i)   the Acquired Properties are accurately described in schedule D attached
hereto, there are no mineral claims or other rights comprising the Acquired
Properties or any portion thereof which are not set out in schedule D attached
hereto and each of the permits set out in schedule D hereto are in good standing
and in full force and effect;     (ii)   no Person has any agreement, option,
right of first refusal or right, title or interest or right capable of becoming
an agreement, option, right of first refusal or right, title or interest, in or
to the Acquired Properties;     (iii)   Marathon has all necessary corporate
power to own the Acquired Properties and is in compliance with all Applicable
Laws and licenses, registrations, permits, consents and qualifications to which
the Acquired Properties are subject;     (iv)   Marathon has a 100% legal and
beneficial good, valid and exclusive ownership right, title and interest in and
to the Acquired Properties and Acquired Assets and a 100% legal and beneficial
good, valid and exclusive freehold interest in and to the Freehold Properties,
and actual and exclusive possession of, the permits relating to the Acquired
Properties and the Acquired Assets, free and clear of all Encumbrances save and
except as registered on title to the Freehold Properties and save and except for
any unregistered encumbrances in favour of utility companies;     (v)   neither
the Acquired Properties nor any minerals or product derived from the Acquired
Properties are subject to or bound by any royalty, royalty interest or similar
payment or interest, whether registered or unregistered, and neither Marathon
nor any of the Marathon Subsidiaries has granted any royalty, royalty interest
or similar payment or interest in or affecting any of the Acquired Properties;  
  (vi)   neither Marathon nor any of the Marathon Subsidiaries has received
notice of any breach of any Applicable Law in respect of its conduct on or under
the Acquired Properties which could have a Material Adverse Effect on the
Acquired Properties; and     (vii)   Marathon owns, possesses or has obtained,
and is in compliance with, all necessary licenses, permits, certificates, mining
conventions, consents, orders, grants and other qualifications and
authorizations necessary to conduct its business on the Acquired Properties,
including, but not limited to, for the exploration, development and construction
of the Acquired Properties, except where such non-compliance, either
individually or in the aggregate, does not, and will not, have a Material
Adverse Effect on Marathon.

  (r)   Records and Data. Marathon has delivered to Stillwater, or provided
Stillwater with access to, all Records and Data and material information in its
possession or the possession of the Marathon Subsidiaries or under the control
of Marathon or any

29.



--------------------------------------------------------------------------------



 



      of the Marathon Subsidiaries relating to the Acquired Properties and its
mineral potential and relating to access rights to the Acquired Properties.

  (s)   Mineral Reserves and Resources. The most recent estimated proven and
probable mineral reserves and the estimated, measured, indicated and inferred
mineral resources of Marathon disclosed in the Marathon Disclosure Documents
have been prepared and disclosed in all material respects in accordance with all
Applicable Laws. There has been no material reduction in the aggregate amount of
estimated mineral reserves and estimated mineral resources of Marathon and the
Marathon Subsidiaries from the amounts disclosed publicly by Marathon.     (t)  
Operational Matters. Except as would not have a Material Adverse Effect on
Marathon:

  (i)   all rentals, payments and obligations (including maintenance for
unpatented mining claims), royalties, overriding royalty interests, production
payments, net profits, interest burdens and other payments due or payable on or
prior to the date hereof under or with respect to the direct or indirect assets
of Marathon and the Marathon Subsidiaries have been properly and timely paid;  
  (ii)   the ore bodies and minerals located in the Acquired Properties are
under valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit Marathon to explore
the minerals relating thereto, all such property, leases or claims and all
property, leases or claims in which Marathon or any of the Marathon Subsidiaries
has any interest or right have been validly located and recorded in accordance
with all Applicable Laws and are valid and subsisting, Marathon has all
necessary surface rights, access rights and other necessary rights and interests
relating to the Acquired Properties granting Marathon the right and ability to
explore for minerals, ore and metals for development purposes, with only such
exceptions as do not materially interfere with the use made by Marathon of the
rights or interests so held and each of the proprietary interests or rights and
each of the documents, agreements and instruments and obligations relating
thereto referred to above is currently in good standing in the name of Marathon;
and     (iii)   all exploration and development activities have been undertaken
in accordance with good exploration and development practices and in compliance
with all Applicable Laws.

  (u)   Freehold Properties.

  (i)   There are no leases, licenses, agreements to lease or other tenancy
agreements with respect to the Freehold Properties which are currently in effect
and Marathon has not (nor has the registered owner of any Freehold Property if
not registered in Marathon’s name) granted any mineral rights or claims or any
surface rights to any Person in respect of any of the Freehold Properties;

30.



--------------------------------------------------------------------------------



 



  (ii)   Marathon is not aware of any pending or threatened expropriation
proceedings relating to any part of any of the Freehold Properties;     (iii)  
to the best of Marathon’s knowledge and belief, none of the Freehold Properties
have ever been used as a waste disposal site;     (iv)   to the best of
Marathon’s knowledge and belief all accounts for work and services performed or
materials placed or furnished upon or in respect of the construction on the
Freehold Properties will have been fully paid at the Effective Date and to the
best of Marathon’s knowledge and belief no one is entitled to claim a lien under
the Construction Lien Act (Ontario) for work performed on any of the Freehold
Properties; and     (v)   to the best of the knowledge and belief of Marathon,
no written notice has been received which, remains outstanding from any
governmental or quasi-governmental authority advising of any defects in the
construction of any building or any installations or relating to any deficiency
or non-compliance with any building restriction, zoning by-laws, fire codes,
environmental protection legislation, or other regulation nor is Marathon aware
of any such deficiency or noncompliance.

  (v)   Environmental. Except for any matters that, individually or in the
aggregate, would not have a Material Adverse Effect on Marathon:

  (i)   all facilities and operations of Marathon and the Marathon Subsidiaries
have been conducted, and are now, in compliance with all Environmental Laws;    
(ii)   the Acquired Properties have not been used to generate, manufacture,
refine, treat, recycle, transport, store, handle, dispose, transfer, produce or
process Hazardous Substances, except in compliance in all material respects with
all Environmental Laws, neither Marathon nor any of the Marathon Subsidiaries
has caused or permitted the release of any Hazardous Substances at, in, on,
under or from the Acquired Properties, except in compliance with all
Environmental Laws; all Hazardous Substances handled, recycled, disposed of,
treated or stored on or off site of the Acquired Properties have been handled,
recycled, disposed of, treated and stored in material compliance with all
Environmental Laws and to the knowledge of Marathon, there are no Hazardous
Substances at, in, on, under or migrating from the Acquired Properties except in
material compliance with all Environmental Laws;     (iii)   Marathon is in
possession of all Environmental Approvals (all of which are being complied with
in all material respects) required to own, lease, operate, develop and exploit
the Acquired Properties and to conduct its business as it is now being
conducted;     (iv)   no environmental, reclamation or abandonment obligation or
work orders or clean up or remediation orders or other liabilities presently
exist with

31.



--------------------------------------------------------------------------------



 



      respect to any portion of the Acquired Properties and, to the knowledge of
Marathon and the Marathon Subsidiaries, there is no basis for any such
obligations or liabilities to arise in the future as a result of any activity on
the Acquired Properties;     (v)   to the knowledge of Marathon and the Marathon
Subsidiaries, there are no actual changes in the status, terms or conditions of
any Environmental Approvals now held by Marathon or any of the Marathon
Subsidiaries or any renewal, modification, revocation, reassurance, alteration,
transfer or amendment of any such Environmental Approval, or any review by, or
approval of, any Governmental Entity of such Environmental Approvals that are
required in connection with the execution or delivery of this Agreement, the
completion of the Arrangement or the other transactions contemplated herein or
the continuation of the business of Marathon and the Marathon Subsidiaries
following the Effective Date; and     (vi)   neither Marathon nor any of the
Marathon Subsidiaries has received from any Person or Governmental Entity any
notice, formal or informal, of any proceeding, action or other claim, liability
or potential liability arising under any Environmental Law that is pending.

  (w)   Tax Matters.

  (i)   Each of Marathon and the Marathon Subsidiaries has filed or caused to be
filed, and will continue to file and cause to be filed, in a timely manner all
Tax Returns required to be filed by it (all of which Tax Returns were correct
and complete in all material respects and no material fact has been omitted
therefrom) and have paid, collected, withheld or remitted, or caused to be paid,
collected, withheld or remitted, all Taxes that are due and payable, collectible
and remittable. No extension of time in which to file any Tax Returns is in
effect. Marathon has provided adequate accruals in accordance with Canadian GAAP
in all published consolidated financial statements for any Taxes for the period
covered by such financial statements which have not been paid, whether or not
shown as being due on any Tax Returns. Since such publication date, no material
liability for Taxes not reflected in such consolidated financial statements has
been incurred or accrued by Marathon or any of the Marathon Subsidiaries other
than in the ordinary and regular course of business. No lien for Taxes has been
filed or exists other than for Taxes not yet due and payable.     (ii)   All
Taxes, local improvements, utilities and any and all other payments to or
assessments of any Governmental Entity having jurisdiction in respect of the
Acquired Properties have been paid or made by Marathon or an Marathon Subsidiary
in respect of the Acquired Properties. Except as disclosed in the Marathon
Disclosure Letter, there are no reassessments of Taxes in respect of Marathon or
any of the Marathon Subsidiaries that are outstanding and there are no
outstanding issues which have been raised and communicated to Marathon or any of
the Marathon Subsidiaries by any Governmental Entity for any taxation year in
respect of which a Tax Return of Marathon or any of the Marathon

32.



--------------------------------------------------------------------------------



 



      Subsidiaries has been audited. No Governmental Entity has challenged,
disputed or questioned Marathon or any of the Marathon Subsidiaries in respect
of any Taxes or Tax Returns. Neither Marathon nor any of the Marathon
Subsidiaries is negotiating any draft assessment or reassessment with any
Governmental Entity. Marathon is not aware of any contingent liabilities for
Taxes or any grounds for an assessment or reassessment of Marathon or any of the
Marathon Subsidiaries, including, without limitation, unreported benefits
conferred on any shareholder, aggressive treatment of income, expenses, credits
or other claims for deduction under any return or notice other than as disclosed
in the consolidated financial statements of Marathon. Neither Marathon nor any
of the Marathon Subsidiaries has received any indication from any Governmental
Entity that an assessment or reassessment of Marathon or any of the Marathon
Subsidiaries is proposed in respect of any Taxes, regardless of its merits.
Neither Marathon nor any of the Marathon Subsidiaries has executed or filed with
any Governmental Entity any agreement or waiver extending the period for the
assessment, reassessment or collection of any Taxes.     (iii)   Marathon and
each of the Marathon Subsidiaries has withheld from each payment made to any of
its present or former employees, officers and directors, and to all other
Persons, all amounts required by Applicable Law to be withheld, and furthermore,
has remitted such withheld amounts within the prescribed periods to the
appropriate Governmental Entity. Marathon and each of the Marathon Subsidiaries
has remitted all Canada Pension Plan contributions, provincial pension plan
contributions, employment insurance premiums, employer health taxes and other
Taxes payable by it in respect of its employees, agents and consultants, as
applicable, and has remitted such amounts to the proper Governmental Entity
within the time required under Applicable Laws. Marathon and each of the
Marathon Subsidiaries has charged, collected and remitted on a timely basis all
Taxes required under Applicable Laws on any sale, supply or delivery whatsoever,
made by them.     (iv)   Marathon and each of the Marathon Subsidiaries will not
at any time be deemed to have a capital gain pursuant to subsection 80.03(2) of
the Tax Act or any analogous provincial legislative provision as a result of any
transaction or event taking place in any taxation year ending on or before the
Effective Date. There are no circumstances existing which could result in the
application of section 78 or 160 of the Tax Act or any equivalent provincial
provision to Marathon or any of the Marathon Subsidiaries.     (v)   Neither
Marathon nor any Marathon Subsidiary is currently, or has been during the
five-year period ending on the Effective Date, a “controlled foreign
corporation,” as such term is defined in Section 957 of the Code or the Treasury
Regulations thereunder.

  (x)   Pension and Employee Benefits. Marathon and the Marathon Subsidiaries
have complied, in all material respects, with all of the terms of the pension
and other employee compensation and benefit obligations of Marathon and the
Marathon

33.



--------------------------------------------------------------------------------



 



      Subsidiaries including, without limitation, the provisions of any
collective agreement, funding and investment contract or obligation applicable
thereto, arising under or relating to each of the pension or retirement income
plans or other employee compensation or benefit plans, agreements, policies,
programs, arrangements or practices, whether written or oral, which are
maintained by or binding upon Marathon or any of the Marathon Subsidiaries other
than such non-compliance that would not reasonably be expected to have a
Material Adverse Effect on Marathon.

  (y)   Marathon Board Approval. The Marathon Board has:

  (i)   unanimously approved the Arrangement and the other transactions
contemplated herein and authorized the entering into of this Agreement, the
execution thereof, and the performance of its provisions by Marathon;     (ii)  
determined, based in part on the Fairness Opinion, that the Arrangement is fair
to the Marathon Shareholders and that the Arrangement is in the best interests
of Marathon; and     (iii)   recommended that the Marathon Shareholders vote in
favour of the Arrangement Resolution.

  (z)   Consents. No consent, approval, order or authorization of, or
declaration or filing with, any Governmental Entity or other Person is required
to be obtained or made by Marathon, Marathon Gold or any of the Marathon
Subsidiaries in connection with the execution and delivery of this Agreement or
the completion of the Arrangement and the other transactions contemplated herein
other than:

  (i)   any approvals required by the Interim Order;     (ii)   any approvals
required by the Final Order;     (iii)   any filings or approvals required under
the CBCA or under Applicable Securities Laws;     (iv)   compliance with and any
approvals or clearances required under the Competition Act; and     (v)   any
other consents, approvals, orders, authorizations, declarations or filings of or
with a Governmental Entity which, if not obtained, either individually or in the
aggregate would not, and either individually or in the aggregate, could not
reasonably be expected to, have a Material Adverse Effect on Marathon or a
material impact on the ability of Marathon to complete the Arrangement and other
transactions contemplated herein.

  (aa)   Material Contracts. All material contracts of Marathon or any of the
Marathon Subsidiaries are valid and binding obligations of Marathon or a
Marathon Subsidiary and, to the knowledge of Marathon, the valid and binding
obligation of each other party thereto, none of Marathon or any of the Marathon
subsidiaries or, to

34.



--------------------------------------------------------------------------------



 



      the knowledge of Marathon, any of the other parties thereto, is in breach
or violation of, or default (in each case, with or without notice or lapse of
time or both) under, any material contract and none of Marathon or any Marathon
Subsidiary has received or given any notice of a material default under any such
material contract which remains uncured and, to the knowledge of Marathon, there
exists no state of facts which after notice or lapse of time or both would
constitute a default or breach of a material contract or entitle any party to
terminate, accelerate, modify or call a default under, or trigger any
pre-emptive rights or rights of first refusal and all material contracts have
been provided to and disclosed to Stillwater.     (bb)   Insurance. Marathon
maintains policies of insurance in force as of the date hereof naming Marathon
and the Marathon Subsidiaries as an insured, in amounts and in respect of such
risks as are normal and usual for companies of a similar size operating in the
mining industry and such policies are in full force and effect as of the date
hereof.     (cc)   First Nations and Native Issues. None of Marathon or any of
the Marathon Subsidiaries:

  (i)   is a party to any arrangement or understanding with local or First
Nations or tribal or native authorities or communities in relation to the
environment or development of communities in the vicinity of the Acquired
Properties; or     (ii)   has received notice of any claim with respect to any
of the Acquired Properties for which any of Marathon or any of the Marathon
Subsidiaries have been served, either from First Nations or any Governmental
Entity, indicating that the Acquired Properties infringes upon or has an adverse
effect on aboriginal rights or interests of such First Nations or tribal or
native authorities.

  (dd)   Residency. Neither Marathon nor Marathon Gold is a non-resident of
Canada for purposes of the Tax Act.     (ee)   Stillwater Shares. Marathon does
not and will not immediately before the Effective Time beneficially own,
directly or indirectly, or exercise control or direction over any Stillwater
Shares.     (ff)   No Encumbrances. The Marathon Gold Shares to be issued to
Marathon and distributed to Marathon Shareholders pursuant to the Plan of
Arrangement will be issued as fully paid and non-assessable shares, free and
clear of any Encumbrances.     (gg)   No Option on Assets. No Person has any
agreement or option or any right or privilege capable of becoming an agreement
or option for the purchase from Marathon or any of the Marathon Subsidiaries of
any of the material properties or assets of Marathon or the Marathon
Subsidiaries (including, without limitation, any of the Acquired Assets or the
Acquired Properties) other than as described or contemplated herein.     (hh)  
Place of Principal Offices. The principal offices of Marathon are not located
within the United States.

35.



--------------------------------------------------------------------------------



 



  (ii)   Location of Assets and U.S. Sales. The property and assets of Marathon
are located outside the United States and did not generate sales in or into the
United States exceeding U.S.$63,400,000 during the most recently completed
financial year of Marathon.     (jj)   Foreign Private Issuer. As of the date
hereof, Marathon is a “foreign private issuer” within the meaning of Rule 405
under the 1933 Act.     (kk)   Investment Company. To the knowledge of Marathon,
it is not an “investment company” within the meaning of the 1940 Act.     (ll)  
Vote Required. The only vote or approval of the holders of the Marathon Shares,
Marathon Options or Marathon Convertible Securities or the holder of any other
securities of Marathon necessary to approve the Arrangement Resolution is,
subject to the Interim Order, the Marathon Shareholder Approval.

Survival of Representations and Warranties

3.3   The representations and warranties contained in this Agreement shall
survive the execution and delivery of this Agreement and shall expire and be
terminated and extinguished on the Effective Date. Any investigation by
Stillwater, Marathon or Marathon Gold and their respective advisors shall not
mitigate, diminish or affect the representations and warranties contained in
this Agreement.

ARTICLE 4
COVENANTS
Covenants of Marathon and Marathon Gold

4.1   Marathon and Marathon Gold hereby covenant and agree with Stillwater that,
prior to the Effective Date, except with the prior written consent of Stillwater
or other than as expressly contemplated or permitted by this Agreement:

  (a)   As soon as is reasonably practicable after the date of execution of this
Agreement, Marathon and Marathon Gold shall file, proceed with and diligently
prosecute an application to the Court for the Interim Order on terms and
conditions acceptable to Stillwater, acting reasonably. Marathon and Marathon
Gold shall permit Stillwater to review and comment upon drafts of all material
to be filed by Marathon and Marathon Gold with the Court, the Director, or any
securities regulatory authority in connection with the Arrangement (including
the Proxy Circular) prior to the service (if applicable) and/or filing of that
material and give reasonable consideration to such comments. Marathon and
Marathon Gold shall name Stillwater as a respondent to the application and the
motion for the Interim order and shall also provide to Stillwater on a timely
basis copies of any court documents served on Marathon and Marathon Gold or
their counsel in respect of the application for the Final Order or any appeal
therefrom and of any notice, whether written or oral, received by Marathon or
Marathon Gold indicating any intention to appeal the Final Order.     (b)   In a
timely and expeditious manner, Marathon shall:

36.



--------------------------------------------------------------------------------



 



  (i)   forthwith carry out such terms of the Interim Order as are required
thereby to be carried out by Marathon and Marathon Gold;     (ii)   prepare,
with the assistance of Stillwater, and file the Marathon Information Circular
(which shall be in a form satisfactory to Stillwater, acting reasonably),
together with any other documents required by Applicable Laws, in all
jurisdictions where the Marathon Information Circular is required to be filed
and mail the Marathon Information Circular, as ordered by the Interim Order and
in accordance with all Applicable Laws, in and to all jurisdictions where the
Marathon Information Circular is required to be mailed, complying in all
material respects with all Applicable Laws on the date of the mailing thereof
and in the form and containing the information required by all Applicable Laws,
including all applicable corporate and securities legislation and requirements,
and not containing any Misrepresentation, provided that Marathon assumes no
responsibility for the accuracy or completeness of any information relating to
and provided by Stillwater;     (iii)   subject to the terms of this Agreement,
Marathon shall (A) take all commercially reasonable lawful action to solicit
proxies in favour of the Arrangement Resolution including, without limitation,
retaining a proxy solicitation agent acceptable to Stillwater to solicit proxies
in favour of the Arrangement Resolution, (B) recommend to holders of Marathon
Shares that they vote in favour of the Arrangement Resolution, (C) not withdraw,
modify, qualify or change in a manner adverse to Stillwater, or publicly state
that it intends to withdraw, modify, qualify or change in a manner adverse to
Stillwater such recommendation except, in each case, as expressly permitted by
this Agreement;     (iv)   use reasonable best efforts to convene the Marathon
Meeting by Monday, November 15, 2010, but in any event hold the Marathon Meeting
no later than Wednesday, December 15, 2010, in the manner provided in the
Interim Order;     (v)   provide notice to Stillwater of the Marathon Meeting
and allow representatives of Stillwater to attend the Marathon Meeting;     (vi)
  conduct the Marathon Meeting in accordance with the Interim Order; and    
(vii)   take all such actions as may be required under the CBCA in connection
with the Arrangement and, to the extent required to be approved by the Marathon
Shareholders, the other transactions contemplated by this Agreement.

  (c)   Marathon will use all commercially reasonable efforts to advise
Stillwater, at least on a daily basis on each of the seven Business Days prior
to the date of the Marathon Meeting, as to the aggregate tally of the proxies
received by Marathon in respect of the Arrangement Resolution.     (d)   Except
as permitted in this Agreement, Marathon shall not adjourn, postpone or cancel
the Marathon Meeting (or propose to do so), except (i) if a quorum is not

37.



--------------------------------------------------------------------------------



 



      present at the Marathon Meeting, (ii) if required by Applicable Laws,
(iii) if required by the Marathon Shareholders, or (iv) if otherwise agreed upon
with Stillwater in writing.     (e)   Marathon shall provide Stillwater with a
copy of any purported exercise of the Dissent Rights and written communications
with any Marathon Shareholder purportedly exercising such Dissent Rights and
shall not settle or compromise any action brought by any present, former or
purported holder of any of its securities in connection with the Arrangement or
the other transactions contemplated by this Agreement, without the prior consent
of Stillwater.     (f)   In a timely and expeditious manner, Marathon shall
prepare, (in consultation with Stillwater), and file any mutually agreed (or as
otherwise required by Applicable Laws) amendments or supplements to the Marathon
Information Circular (which amendments or supplements shall be in a form
satisfactory to Stillwater, acting reasonably) with respect to the Marathon
Meeting and mail such amendments or supplements, as required by the Interim
Order and in accordance with all Applicable Laws, in and to all jurisdictions
where such amendments or supplements are required to be mailed, complying in all
material respects with all Applicable Laws on the date of the mailing thereof.  
  (g)   Upon the request of Stillwater, Marathon will use commercially
reasonable efforts to prepare or cause to be prepared and provide to Stillwater
lists of holders of all classes and series of securities of Marathon, including
a list of the Marathon Shareholders, the holders of Marathon Options and the
holders of Marathon Convertible Securities as well as a security position
listing from each depositary of its securities, including The Canadian
Depositary for Securities Limited and The Depositary Trust Company, to the
extent reasonably practicable, within five Business Days after the date on which
Stillwater requests such lists and will obtain and deliver to Stillwater
thereafter on demand supplemental lists setting out any changes thereto, all
such deliveries to be in printed form and, if available, in computer-readable
format.     (h)   Subject to the approval of the Arrangement Resolution in
accordance with the provisions of the Interim Order, Marathon shall forthwith
file, proceed with and diligently prosecute an application for the Final Order
(and in any event within seven Business Days after such approval of the
Arrangement Resolution) which application shall be in form and substance
satisfactory to the Parties hereto, acting reasonably.     (i)   Marathon and
Marathon Gold shall forthwith carry out the terms of the Final Order.     (j)  
Except for proxies and other non-substantive communications, Marathon shall
furnish promptly to Stillwater a copy of each notice, report, schedule or other
document or communication delivered, filed or received by Marathon in connection
with this Agreement, the Arrangement and the other transactions contemplated in
this Agreement, the Interim Order or the Marathon Meeting or any other meeting
at which all Marathon Shareholders are entitled to attend relating to special
business, any filings made under any Applicable Law and any dealings or
communications with any Governmental Entity, Securities Authority or stock
exchange in connection with, or in any way affecting, the transactions
contemplated by this Agreement.

38.



--------------------------------------------------------------------------------



 



  (k)   Marathon shall amend the Confidentiality Agreement to allow for the
completion of the Private Placement and to provide Stillwater with the ability
to acquire up to 5% of the issued and outstanding Marathon Shares by way of
purchases in the market prior to the Effective Date.     (l)   Except as
otherwise provided in this Agreement, each of Marathon and the Marathon
Subsidiaries shall conduct its business only in, not take any action except in,
and maintain its facilities in, the ordinary and regular course of business
consistent with past practice and it shall use its best efforts to maintain and
preserve its business organization and assets.     (m)   Marathon shall keep
Stillwater fully informed as to all material decisions or actions required or
required to be made with respect to the operations of the business of Marathon,
and will allow representatives of Stillwater to participate in any material
decision making process with respect to any decision regarding the Acquired
Assets or the Acquired Properties. Marathon shall grant the representatives of
Stillwater access to the Acquired Assets and the Acquired Properties as
Stillwater may reasonably request.     (n)   Except in connection with any
Pre-Acquisition Reorganization, the Arrangement or the Private Placement,
Marathon shall not and shall cause the Marathon Subsidiaries not to directly or
indirectly, do or permit to occur any of the following:

  (i)   issue, sell, or agree to issue or sell, any Marathon Shares or any
options, warrants, calls, conversion privileges or rights of any kind to acquire
any Marathon Shares, create any Encumbrance on any of the shares of the Marathon
Subsidiaries, or permit the Marathon Subsidiaries to issue, sell, or agree to
issue, sell, pledge, lease or dispose of, any shares of, or any options,
warrants, calls, conversion privileges or rights of any kind to acquire any
shares of, the Marathon Subsidiaries, other than the issue of Marathon Shares
pursuant to the exercise of Marathon Options and the conversion of Marathon
Convertible Securities outstanding on the date hereof in accordance with their
terms as of the date hereof;     (ii)   amend or propose to amend its constating
documents or, except as agreed to with Stillwater, any of the terms of the
Marathon Options or the Marathon Convertible Securities as they exist on the
date hereof;     (iii)   split, combine or reclassify any of the shares of
Marathon or any of the Marathon Subsidiaries or declare, set aside or pay any
dividend or other distribution payable in cash, securities, property or
otherwise with respect to the shares of Marathon or any of the Marathon
Subsidiaries;     (iv)   redeem, purchase or offer to purchase any Marathon
Shares and, other than pursuant to the Marathon Stock Option Plan, any options
or obligations or rights under contracts, agreements and commitments existing as
of the date hereof;     (v)   adopt any resolution or enter into any agreement
providing for an amalgamation, merger, consolidation, reorganization,
liquidation,

39.



--------------------------------------------------------------------------------



 



      dissolution or other extraordinary transaction, adopt any plan of
liquidation or reorganize, amalgamate or merge with any other Person;     (vi)  
sell, pledge, lease, encumber or otherwise dispose of the Acquired Assets or the
Acquired Properties or any interest therein and, except as contemplated herein,
sell, pledge, encumber, lease or otherwise dispose of any other material
properties or assets;     (vii)   grant or enter into any agreement, written or
verbal, with respect to any royalty or similar arrangement or issue any
instrument having the same economic effect as a royalty on the Acquired
Properties;     (viii)   except in the ordinary and regular course of business
(up to an amount not to exceed, in the aggregate, $100,000) or as required by
Applicable Laws, enter into or modify in any material respect any contract,
agreement, licence, franchise, Environmental Approval, lease transaction,
commitment or other right or obligation or arrangement attributable to the
Acquired Properties;     (ix)   abandon or fail to diligently pursue any
application to renew any existing licence, permit, order, claim, authorization,
consent, approval (including Environmental Approvals) or registration related to
the Acquired Properties;     (x)   make any investment in any Person except in
the ordinary and regular course of business, or acquire or agree to acquire (by
merger, amalgamation, acquisition of stock or assets or otherwise) any Person or
any material properties or assets;     (xi)   incur any indebtedness for
borrowed money or any other material liability or obligation or issue any debt
securities or assume, guarantee, endorse or otherwise as an accommodation become
responsible for, the obligations of any other Person, or make any loans or
advances;     (xii)   authorize, recommend, propose or agree to any release or
relinquishment of any standstill agreement or of any other material contractual
right;     (xiii)   enter into any hedges, swaps or other similar financial
instruments or transactions;     (xiv)   enter into any agreements with its
directors or officers or their respective affiliates or associates;     (xv)  
change any accounting method, principle or practice except for any changes as a
result of transition to IFRS or changes as required by Applicable Laws;    
(xvi)   make or change any tax election, change an annual tax accounting period,
adopt or change any tax accounting method, enter into any closing agreement,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the statute of limitations period

40.



--------------------------------------------------------------------------------



 



      applicable to any Tax claim or assessment, (other than in the ordinary and
regular course of business or as required by Applicable Laws); or     (xvii)  
authorize, propose, permit or agree to any of the foregoing.

  (o)   Marathon shall not, and shall cause the Marathon Subsidiaries not to,
directly or indirectly, insofar as it relates to the Acquired Assets or the
Acquired Properties, enter into new commitments of a capital expenditure nature
or incur any new contingent liabilities other than (i) ordinary course
expenditures including those contemplated as part of the mine development plan
(up to an amount not to exceed, in the aggregate, $100,000), (ii) expenditures
required by Applicable Law, (iii) expenditures made in connection with the
Arrangement and the other transactions contemplated in this Agreement, and
(iv) capital expenditures required to prevent the occurrence of a Material
Adverse Effect on Marathon or the Marathon Subsidiaries.     (p)   Marathon
shall not create any new obligations or liabilities or modify or in any manner
amend any existing obligations and liabilities to pay any amount, including loan
amounts, to officers, directors, employees or consultants of Marathon or any of
the Marathon Subsidiaries, other than for salary, bonuses and directors’ fees in
the ordinary course, in each case in amounts consistent with past practice, or
obligations or liabilities arising in the ordinary and regular course of
business prior to the Effective Time.     (q)   Marathon shall not adopt or
amend or make any contribution to any profit sharing, option, deferred
compensation, insurance, incentive compensation, other compensation or other
similar plan, agreement, trust, fund or arrangements for the benefit of
employees except in the ordinary course.     (r)   Neither Marathon nor any of
the Marathon Subsidiaries shall otherwise take any action that could reasonably
be expected to interfere with or be inconsistent with the completion of the
Arrangement or the transactions contemplate in this Agreement.     (s)  
Marathon shall use reasonable best efforts, and shall cause each of the Marathon
Subsidiaries to use reasonable best efforts, to cause their respective current
insurance (or re-insurance) policies not to be cancelled or terminated or any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies underwritten by insurance and
reinsurance companies of internationally recognized standing providing coverage
equal to or greater than the coverage under the cancelled, terminated or lapsed
policies for substantially similar premiums are in full force and effect.    
(t)   Marathon shall use reasonable best efforts, and shall cause each of the
Marathon Subsidiaries to use reasonable best efforts, (i) to preserve intact its
business organizations, (ii) to not do anything or fail to do anything which
could lead to a breach under any material contract, (iii) to keep available the
services of its officers, employees, agents and consultants as a group, (iv) to
maintain satisfactory relationships with suppliers, distributors, customers and
others having business relationships with it, (v) to not take any action which
could reasonably be expected to be prejudicial to the Acquired Properties and
(vi) to not take any action which would render, or which reasonably may be
expected to render, any representation or

41.



--------------------------------------------------------------------------------



 



      warranty made by it in this Agreement untrue at any time prior to the
Effective Date if then made.     (u)   Marathon will not engage in any business,
enterprise or other activity different from that carried on by it at the date of
this Agreement that could reasonably be expected to have a Material Adverse
Effect on Marathon or the Marathon Subsidiaries, or enter into any transaction
or incur (except in respect of obligations or liabilities to which it is already
legally subject) any material obligation, expenditure or liability other than in
the ordinary and regular course of business as presently conducted.     (v)  
Marathon will furnish to Stillwater such information, in addition to the
information contained in this Agreement, relating to Marathon, Marathon Gold,
the Marathon Subsidiaries, the Acquired Assets and the Acquired Properties as
may reasonably be requested by Stillwater, and such information and any other
information relating to Marathon, Marathon Gold and the Marathon Subsidiaries
provided by Marathon to Stillwater will be true and complete in all material
respects and will not contain a Misrepresentation.     (w)   Marathon shall not
take any action, or refrain from taking any action (subject to reasonable best
efforts), or permit any action to be taken or not taken, inconsistent with the
provisions of this Agreement or that would reasonably be expected to materially
impede the completion of the Arrangement or the other transactions contemplated
herein or would render, or that could reasonably be expected to render, any
representation or warranty made by Marathon or Marathon Gold in this Agreement
untrue or inaccurate in any material respect at any time prior to the Effective
Time if then made, or that would or could have a Material Adverse Effect on
Marathon.     (x)   Marathon will promptly notify Stillwater in writing if:

  (i)   Marathon becomes aware that any of the representations and warranties of
Marathon or Marathon Gold in this Agreement are untrue or inaccurate in any
material respect;     (ii)   there has been, or is reasonably expected to be,
any breach of any covenant or agreement of Marathon or Marathon Gold contained
in this Agreement; or     (iii)   there has been any Material Adverse Change in
respect of Marathon.

  (y)   Marathon and Marathon Gold shall use reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective as promptly as is practicable the
Arrangement and the other transactions contemplated in this Agreement, including
the execution and delivery of such documents as Stillwater may reasonably
request, and shall use reasonable best efforts to obtain all necessary waivers,
consents and approvals and to effect all necessary registrations and filings,
including, but not limited to, approvals and filings under Applicable Securities
Laws and submissions of information requested by Governmental Entities.

42.



--------------------------------------------------------------------------------



 



  (z)   Each of Marathon, Marathon Gold and the Marathon Subsidiaries shall
cooperate, and shall cause their respective affiliates, officers, employees,
agents, auditors and representatives reasonably to cooperate, in preparing and
filing all Tax Returns, resolving all disputes and audits with respect to all
taxable periods relating to Taxes, and in any other matters relating to Taxes,
including by maintaining and making available to Stillwater all books, records
and other information of Marathon, Marathon Gold and the Marathon Subsidiaries
related to Taxes and shall timely pay all Taxes arising before the Effective
Date.     (aa)   Each of Marathon and Marathon Gold shall execute and deliver,
or cause to be executed and delivered, such customary agreements, certificates,
resolutions and other documents and instruments as may be requested by the other
Parties hereto, all in form satisfactory to the other Parties hereto, acting
reasonably, necessary or required in order to complete the Arrangement and the
other transactions contemplated herein, including any Pre-Acquisition
Reorganization, and, in the case of any such Pre-Acquisition Reorganization,
such opinions as are required or are customary for such Pre-Acquisition
Reorganization.     (bb)   Marathon will take all necessary action, if any,
prior to the Effective Date to (i) render the Marathon Rights Plan inapplicable
to the Arrangement and the other transactions contemplated by this Agreement and
(ii) ensure that (x) neither Stillwater nor any of its Affiliates is an
Acquiring Person or an Affiliate or Associate of an Acquiring Person or Person
acting jointly or in concert with an Acquiring Person or any Associate or
Affiliate thereof (each capitalized term used in this clause (ii) as defined in
the Marathon Rights Plan), (y) none of the Separation Time or Flip-in Event
shall occur by reason of the approval, execution or delivery of this Agreement,
the announcement or consummation of the Arrangement or the consummation of any
other transaction contemplated by this Agreement and (z) the application of any
of the relevant provisions of the Marathon Rights Plan to the Arrangement or any
of the transactions contemplated hereby shall be waived or the Marathon Rights
shall be redeemed or terminate immediately prior to the Effective Date.

Covenants of Marathon and Marathon Gold Regarding Non-Solicitation

4.2  (a)    Marathon and Marathon Gold shall, and Marathon shall direct and
cause its representatives and the Marathon Subsidiaries and their respective
representatives to, immediately cease and cause to be terminated any
solicitation, encouragement, activity, discussion, negotiation or process with
any Person that may be ongoing with respect to any proposal that constitutes, or
may reasonably be expected to constitute, an Acquisition Proposal whether or not
initiated by Marathon, Marathon Gold or any of the Marathon Subsidiaries and in
connection therewith, Marathon shall request the return of all confidential
information regarding Marathon, Marathon Gold and the Marathon Subsidiaries
previously provided to any Person (other than Stillwater). Marathon and Marathon
Gold further agree not to release any such Person from any standstill or
confidentiality agreement or provision to which such Person is a party with
Marathon, Marathon Gold or any of the Marathon Subsidiaries and to take all
required actions to enforce such standstill and confidentiality agreements and
provisions.

43.



--------------------------------------------------------------------------------



 



  (b)   Subject to subsection 4.2(c) hereof and section 4.3 hereof, Marathon and
Marathon Gold hereby covenant and agree that neither shall, and Marathon shall
not authorize or permit any of the Marathon Subsidiaries, and neither Marathon
nor Marathon Gold shall authorize or permit any of the representatives of
Marathon, Marathon Gold or of any of the Marathon Subsidiaries, directly or
indirectly, to:

  (i)   make, solicit, initiate, encourage, entertain, promote or facilitate,
including by way of furnishing information, permitting any visit to facilities
or properties of Marathon, Marathon Gold or any of the Marathon Subsidiaries or
entering into any form of agreement, written or verbal, any inquiries or the
making of any proposal which does or could constitute an Acquisition Proposal or
potential Acquisition Proposal;     (ii)   participate, directly or indirectly,
in any discussions or negotiations regarding any Acquisition Proposal or
potential Acquisition Proposal;     (iii)   withdraw, modify, qualify or change
in a manner adverse to Stillwater, or publicly state that it intends to
withdraw, modify, qualify or change in a manner adverse to Stillwater, the
approval or recommendation of the Marathon Board of the Arrangement (it being
understood that failing to affirm the approval or recommendation of the Marathon
Board of the Arrangement after an Acquisition Proposal has been publicly
announced shall be considered a modification which is adverse to Stillwater for
the purposes of this subsection if the Marathon Board has not affirmed the
approval or recommendation of the Arrangement on the date which is the earlier
of (A) 10 calendar days after the date on which the Acquisition Proposal has
been publicly announced and (B) five Business Days prior to the Marathon
Meeting);     (iv)   approve or recommend any Acquisition Proposal; or     (v)  
enter into any agreement, written or verbal, related to any Acquisition Proposal
or requiring Marathon or Marathon Gold to abandon, terminate or fail to
consummate the Arrangement or any other transaction contemplated herein or
providing for the payment of any break, termination or other fee or expense to
any Person in the event that Marathon, Marathon Gold or any of the Marathon
Subsidiaries completes the Arrangement and the other transactions contemplated
herein or any other transaction with Stillwater or the Stillwater Subsidiary
agreed to prior to the termination of this Agreement.

      None of Marathon, Marathon Gold or any Marathon Subsidiary shall, directly
or indirectly, consider, discuss, negotiate, accept, approve or recommend an
Acquisition Proposal or provide information to any Person proposing an
Acquisition Proposal, in each case after the date of the approval of the
Arrangement by the Marathon Shareholders.     (c)   Notwithstanding subsection
4.2(b) hereof or any other provision of this Agreement, the Marathon Board may,
prior to the approval of the Arrangement Resolution by the Marathon
Shareholders, consider and participate, directly or indirectly, in any
discussions or negotiations with, or provide information to, or permit any visit
to the

44.



--------------------------------------------------------------------------------



 



      properties or facilities of Marathon, Marathon Gold or any of the Marathon
Subsidiaries by, any Person who has delivered a bona fide written Acquisition
Proposal:

  (i)   which was not solicited or encouraged after the date of this Agreement;
    (ii)   did not otherwise result from a breach of this section 4.2; and    
(iii)   that the Marathon Board determines in good faith, after consultation
with the Financial Advisor and outside legal counsel, is or would, if completed,
reasonably be expected to constitute, a Superior Proposal;

      provided, however, that prior to taking any such action, Marathon must;

  (iv)   give notice to Stillwater of such Acquisition Proposal as provided in
subsection 4.2(d) hereof; and     (v)   obtain a confidentiality agreement from
the Person making such Acquisition Proposal that is substantively the same as
the Confidentiality Agreement, and containing terms no more favourable to such
Person than the Confidentiality Agreement including a standstill provision at
least as stringent as that contained in the Confidentiality Agreement.

      If Marathon, Marathon Gold or any of the Marathon Subsidiaries receives a
request for material non-public information from a Person who has made an
unsolicited bona fide written Acquisition Proposal and Marathon is permitted, as
contemplated under this subsection 4.2(c), to consider and participate, directly
or indirectly, in any discussions or negotiations with, or provide information
to, or permit any visit to the properties or facilities of Marathon, Marathon
Gold or any of the Marathon Subsidiaries, subject to the execution by such
Person of the confidentiality agreement as described above, provide such Person
with such information and access; provided that Marathon sends a copy of any
such confidentiality agreement to Stillwater promptly upon its execution and
Stillwater is provided with a list of, and a copy of, the information provided
to such Person (if not previously provided with such information) and is
immediately provided with access to similar information to which such Person is
provided (if not previously provided with such access).

  (d)   From and after the date of this Agreement, Marathon shall promptly (and
in any event within 24 hours) notify Stillwater, at first orally and then in
writing, of any inquiry, proposal or offer relating to or constituting an
Acquisition Proposal, or any request for non-public information relating to
Marathon, Marathon Gold or any of the Marathon Subsidiaries. Such notice shall
include a description of the terms and conditions of any such proposal, inquiry
or offer, the identity of the Person making such proposal, inquiry or offer and
provide such other details of the proposal, inquiry or offer as Stillwater may
reasonably request. Marathon shall keep Stillwater fully informed on a prompt
basis of the status, including any change to the material terms, of any such
inquiry, proposal or offer.

45.



--------------------------------------------------------------------------------



 



  (e)   Nothing contained in subsection 4.2(b) above shall prohibit the Marathon
Board from taking any action prohibited by subsection 4.2(b)(iii), if the
Marathon Board determines, in good faith (after consultation with outside legal
counsel) that such action or inaction is necessary for the Marathon Board to act
in a manner consistent with its fiduciary duties or Applicable Laws, provided
that Marathon may not proceed with the announcement of such decision before
giving written notice of such decision to Stillwater. The foregoing shall not
relieve Marathon from its obligation to proceed to call and hold the Marathon
Meeting and to hold a vote of the Marathon Shareholders on the Arrangement
Resolution, except in circumstances where this Agreement is terminated in
accordance with the terms hereof prior to the date of the Marathon Meeting.    
(f)    Marathon and Marathon Gold shall ensure that each of its respective
officers and directors and the Marathon Subsidiaries and their respective
officers and directors and all advisors and representatives retained by any of
them are aware of the provisions of this section 4.2, and it shall be
responsible for any breach of this section 4.2 by such officers, directors,
advisors or representatives.

Right to Accept a Superior Proposal

4.3  (a)    If Marathon, Marathon Gold and the Marathon Subsidiaries have
complied with section 4.2 of this Agreement with respect thereto, Marathon may
accept, approve, recommend or enter into any agreement, understanding or
arrangement in respect of a Superior Proposal prior to the approval of the
Arrangement Resolution by the Marathon Shareholders and terminate this Agreement
if, and only if (with the exception of a confidentiality agreement which
complies with section 4.2 hereof the execution of which shall not be subject to
the conditions of this section 4.3):

  (i)   Marathon has provided Stillwater with a copy of the document containing
the Superior Proposal;     (ii)   five Business Days have elapsed from the later
of (A) the date Stillwater received written notice (a “Superior Proposal
Notice”) advising Stillwater that the Marathon Board has resolved, subject only
to compliance with this section 4.3, to accept, approve, recommend or enter into
an agreement in respect of such Superior Proposal, specifying the terms and
conditions of such Superior Proposal and identifying the Person making such
Superior Proposal, and (B) the date Stillwater received a copy of the document
containing such Superior Proposal;     (iii)   the Marathon Board has determined
in good faith (after consultation with outside legal counsel) that it is
necessary for the Marathon Board to take such action in order to discharge
properly its fiduciary duties;     (iv)   such Superior Proposal does not
provide for the payment of any break, termination or other fee or expense to the
Person making the Superior Proposal in the event that Marathon, Marathon Gold or
any of the Marathon Subsidiaries completes the Arrangement and the other
transactions contemplated in this Agreement or any other transaction

46.



--------------------------------------------------------------------------------



 



      with Stillwater or the Stillwater Subsidiary agreed to prior to the
termination of this Agreement,     (v)   taking into account any revised
proposal made by Stillwater since receipt of the Superior Proposal Notice, such
Superior Proposal remains a Superior Proposal and the Marathon Board has again
made the determinations referred to in this subsection 4.3(a); and     (vi)  
Marathon has previously or concurrently paid or caused to be paid to Stillwater
the Termination Fee payable under section 7.3 of this Agreement.

      In the event that Marathon provides Stillwater with a Superior Proposal
Notice on a date that is less than five Business Days prior to the Marathon
Meeting, Marathon shall adjourn the Marathon Meeting to a date that is not less
than five Business Days and not more than 10 Business Days after the date of
receipt by Stillwater of the Superior Proposal Notice.     (b)   During the five
Business Day period referred to in paragraph 4.3(a)(ii) above, Stillwater shall
have the right, but not the obligation, to offer to amend the terms of this
Agreement. The Marathon Board will review any proposal by Stillwater to amend
the terms of this Agreement in good faith in order to determine whether
Stillwater’s amended proposal upon acceptance by Marathon would result in such
Superior Proposal ceasing to be a Superior Proposal. If the Marathon Board so
determines, Marathon shall enter into an amended agreement with Stillwater
reflecting Stillwater’s amended proposal. If the Marathon Board continues to
believe, in good faith and after consultation with the Financial Advisor and
outside legal counsel, that such Superior Proposal remains a Superior Proposal
and therefore rejects Stillwater’s amended proposal, Marathon may, on
termination of this Agreement in accordance with section 7.1 hereof and payment
of the Termination Fee as required pursuant to section 7.3 hereof, accept,
approve, recommend or enter into an agreement, understanding or arrangement in
respect of such Superior Proposal.     (c)   Marathon and Marathon Gold hereby
acknowledge and agree that each successive material modification of any
Acquisition Proposal shall constitute a new Acquisition Proposal for purposes of
section 4.2 hereof and the requirement under paragraph 4.3(a)(ii) hereof to
initiate an additional five Business Day notice period.     (d)   If the
Marathon Information Circular has been sent to the Marathon Shareholders prior
to the expiry of the five Business Day period set forth in subsection 4.3(a)
hereof and, during such period, Stillwater requests in writing that the Marathon
Meeting proceed, unless otherwise ordered by the Court, Marathon shall continue
to take all reasonable actions necessary to hold the Marathon Meeting and to
cause the Arrangement to be voted on at the Marathon Meeting provided that such
obligation shall cease to apply upon termination of this Agreement in accordance
with section 7.1 hereof and payment of the Termination Fee, if applicable,
pursuant to section 7.3 hereof.

47.



--------------------------------------------------------------------------------



 



Covenants of Marathon and Marathon Gold Regarding Reorganization

4.4   Marathon and Marathon Gold shall, and Marathon shall cause each of the
Marathon Subsidiaries:

  (a)   at the expense of Marathon, to take all action to do, or cause to be
done, all things necessary, proper or advisable to and to prepare all
documentation necessary to complete following the Marathon Meeting and within
one Business Day prior to the Effective Date:

  (i)   the transfer by Marathon to Marathon Gold of the Marathon Gold Assets,
the Marathon Gold Properties and all associated liabilities (collectively the
“Marathon Gold Transfer”); and     (ii)   the Marathon Gold Cash Contribution;

      in each case in form and substance satisfactory to Stillwater;

  (b)   at the expense of Marathon, on the Effective Date provide Stillwater
with a statement verified by an officer of Marathon and Marathon Gold setting
forth a detailed calculation and accounting of the Marathon Gold Cash
Contribution, in form and substance satisfactory to Stillwater;     (c)   at the
expense of Marathon, to take all action to do, or cause to be done, all things
necessary, proper or advisable and prepare all documentation necessary to
complete such other reorganizations of Marathon, Marathon Gold or the Marathon
Subsidiaries and their respective businesses, operations and assets prior to the
Effective Date as Stillwater may request, acting reasonably in order to give
effect to the transactions contemplated herein (each a “Pre-Acquisition
Reorganization” and which term shall include the Marathon Gold Cash
Contribution) and the Plan of Arrangement, if required, shall be modified
accordingly, in each case in form and substance acceptable to Stillwater; and  
  (d)   cooperate fully with Stillwater and its advisors in connection with
structuring, planning and implementing any Pre-Acquisition Reorganization that
might be undertaken.

    The obligations of Marathon pursuant to subsection 4.4(c) hereof shall be
conditional on the understanding that any Pre-Acquisition Reorganization shall
not be prejudicial to Marathon, any of the Marathon Subsidiaries or any of the
securityholders of Marathon and shall not require Marathon, Marathon Gold or any
the of the Marathon Subsidiaries to contravene any Applicable Laws or their
respective organizational documents. Marathon shall its use its best efforts to
obtain all necessary consents, approvals or waivers from any Person to effect
each Pre-Acquisition Reorganization.

    The Parties hereto will seek to have any Pre-Acquisition Reorganization made
effective as of the last minute of the day preceding the Effective Date, and in
any event after Stillwater has confirmed that the conditions in section 5.1 and
subsections 5.3(d), 5.3(e) and 5.3(g) have been met or waived.

48.



--------------------------------------------------------------------------------



 



Covenants of Stillwater

4.5   Stillwater hereby covenants and agrees with Marathon and Marathon Gold
that, prior to the Effective Date:

  (a)   Stillwater shall not take any action, or refrain from taking any action
(subject to reasonable best efforts), or permit any action to be taken or not
taken, inconsistent with the provisions of this Agreement or that would
reasonably be expected to materially impede the completion of the Arrangement or
the other transactions contemplated herein or would render, or that could
reasonably be expected to render, any representation or warranty made by
Stillwater in this Agreement untrue or inaccurate in any material respect at any
time prior to the Effective Time if then made or that would or could have a
Material Adverse Effect on Stillwater.     (b)   Stillwater will promptly notify
Marathon and Marathon Gold in writing if:

  (i)   Stillwater becomes aware that any of the representations and warranties
of Stillwater in this Agreement is untrue or inaccurate in any material respect;
    (ii)   there has been, or is reasonably expected to be, any breach of any
covenant or agreement of Stillwater contained in this Agreement; or     (iii)  
there has been a Material Adverse Change in respect of Stillwater.

  (c)   Stillwater shall use all reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as is practicable the
Arrangement and the other transactions contemplated in this Agreement, including
the execution and delivery of such documents as Marathon may reasonably request,
and to use reasonable best efforts to obtain all necessary waivers, consents and
approvals and to effect all necessary registrations and filings, including, but
not limited to, approvals and filings under United States Securities Laws and
submissions of information requested by Governmental Entities.     (d)   In a
timely and expeditious manner, Stillwater shall provide to Marathon all
information as may be reasonably requested by Marathon or as required by the
Interim Order or Applicable Laws with respect to Stillwater and its businesses
and properties for inclusion in the Marathon Information Circular or in any
amendment or supplement to the Marathon Information Circular that complies in
all material respects with all Applicable Laws on the date of the mailing
thereof and containing all Material Facts relating to Stillwater required to be
disclosed in the Marathon Information Circular and not containing any
Misrepresentation with respect thereto. Stillwater shall fully cooperate with
Marathon in the preparation of the Marathon Information Circular and shall
provide such assistance as Marathon may reasonably request in connection
therewith.     (e)   Stillwater shall not split, combine or reclassify any of
the Stillwater Shares or, other than in accordance with past practice, declare,
set aside or pay any dividend or other distribution payable in cash, securities,
property or otherwise with respect to the Stillwater Shares.

49.



--------------------------------------------------------------------------------



 



  (f)   Stillwater shall use reasonable best efforts to preserve intact its
business organizations.     (g)   Stillwater shall prepare and file with the
applicable Governmental Authorities and the NYSE all necessary applications
required in order to permit the issue of Stillwater Shares upon the conversion
of Marathon Convertible Securities and the exercise of Marathon Options in
accordance with the terms thereof.     (h)   Stillwater shall incorporate a
direct wholly-owned subsidiary (“AcquireCo”) of Stillwater as required in order
to effect the Arrangement and the requirements specified in the Plan of
Arrangement.     (i)   Stillwater shall, upon the Effective Date, cause to be
paid to those individuals specified in the Marathon Disclosure Letter, such
severance payments as outlined in the Marathon Disclosure Letter, in an
aggregate amount not to exceed $2.5 million.     (j)   Stillwater shall take all
necessary actions to cause to be deposited with the Depositary, in accordance
with the Arrangement, that amount of cash that is required to be paid to the
Marathon Shareholders pursuant to the Plan of Arrangement.

ARTICLE 5
CONDITIONS PRECEDENT
Mutual Conditions Precedent of Marathon, Marathon Gold and Stillwater

5.1   The respective obligations of Marathon, Marathon Gold and Stillwater to
complete the Arrangement shall be subject to the satisfaction, at or before the
Effective Time, of the following conditions precedent, each of which may only be
waived, in whole or in part, by mutual consent of Marathon, Marathon Gold and
Stillwater:

  (a)   the Interim Order shall have been granted in form and substance
satisfactory to the Parties hereto, acting reasonably, and shall not have been
set aside or modified in a manner unacceptable to the Parties hereto, acting
reasonably, on appeal or otherwise;     (b)   the Arrangement Resolution shall
have been approved by the Marathon Shareholders at the Marathon Meeting in
accordance with the provisions of the Interim Order;     (c)   the Court shall
have determined that the terms and conditions of the exchange pursuant to the
Arrangement are procedurally and substantively fair to all those Persons to whom
securities will be issued and the Final Order shall have been granted in form
and substance satisfactory to the Parties hereto, acting reasonably, and shall
not have been set aside or modified in a manner unacceptable to the Parties
hereto, acting reasonably, on appeal or otherwise;     (d)   any Pre-Acquisition
Reorganization including, without limitation, the Marathon Gold Transfer and the
Marathon Gold Cash Contribution, shall have been completed;

50.



--------------------------------------------------------------------------------



 



  (e)   Marathon Gold shall be deemed to be a reporting issuer under the
Securities Laws of the Province of Ontario on the Effective Date;     (f)   the
Marathon Gold Shares shall have been conditionally approved to be listed on
either the TSX or the TSX Venture Exchange;     (g)   the NYSE shall have
authorized the listing thereon, subject to official notice of issuance, of the
Stillwater Shares to be issued pursuant to the Arrangement as of the Effective
Date, or as soon as possible thereafter;     (h)   the distribution of the
Stillwater Shares and Marathon Gold Shares and any other securities of
Stillwater issued in exchange for securities of Marathon in the United States
pursuant to the Arrangement shall be exempt from registration requirements under
the 1933 Act and, except with respect to Persons deemed “affiliates” of
Stillwater or Marathon Gold, as the case may be, under the 1933 Act, the
Stillwater Shares and Marathon Gold Shares and any other securities of
Stillwater issued in exchange for securities of Marathon to be distributed in
the United States pursuant to the Arrangement shall not be subject to resale
restrictions in the United States under the 1933 Act, provided however, that the
Stillwater Replacement Options and the Marathon Convertible Securities or any
Stillwater securities issued in exchange therefor may not be exercised in the
United States on behalf or for the benefit of, a U.S. person (as such term is
defined in Regulation S), unless registered under the 1933 Act or an exemption
is available from the registration requirements of the 1933 Act and any
applicable state securities laws, and the holder furnishes to Stillwater an
opinion of counsel or other documentation satisfactory to Stillwater to such
effect;     (i)   in relation to any notification requirement under Part IX of
the Competition Act or any filing under the Competition Act deemed necessary by
Stillwater, acting reasonably, (a) the Commissioner of Competition (the
“Commissioner”) shall have issued an advance ruling certificate pursuant to
subsection 102(1) of the Competition Act with respect to the transactions
contemplated by this Agreement, and such certificate shall not have been
rescinded; OR (b) both of (A) any applicable waiting period, including any
extension thereof, under section 123 of the Competition Act shall have expired
or been terminated or waived by the Commissioner, or any applicable obligation
to provide a pre-merger notification in accordance with Part IX of the
Competition Act shall have been waived in accordance with subsection 113(c) of
the Competition Act, and (B) the Commissioner shall have advised Stillwater in
writing that she does not, at that time, intend to make an application under
section 92 of the Competition Act in respect of the transactions contemplated by
this Agreement and such advice is satisfactory to Stillwater, acting reasonably,
and has not been rescinded;     (j)   if the transactions contemplated by this
Agreement are subject to review under the ICA, Stillwater shall have received
notice from the responsible Minister under the ICA that he is satisfied, or is
deemed to be satisfied, that the transactions contemplated by this Agreement are
of net benefit to Canada, on terms and conditions satisfactory to Stillwater,
acting reasonably; and     (k)   this Agreement shall not have been terminated
pursuant to Article 7 hereof.

51.



--------------------------------------------------------------------------------



 



Conditions Precedent to Obligations of Marathon and Marathon Gold

5.2   The obligation of Marathon and Marathon Gold to complete the Arrangement
is subject to the satisfaction, on or before the Effective Time, of each of the
following conditions, which conditions are for the sole benefit of Marathon and
Marathon Gold and may be waived by Marathon and Marathon Gold in whole or in
part by notice in writing to Stillwater without prejudice to the rights of
Marathon and Marathon Gold to rely on any other condition:

  (a)   there shall not have been any event, change, occurrence or state of
facts that, either individually or in the aggregate, have or could reasonably be
expected to have a Material Adverse Effect on Stillwater;     (b)   the
representations and warranties made by Stillwater in this Agreement that are
qualified by the expression “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct as of the Effective Time as if made on and as
of such date (except to the extent that such representations and warranties
speak as of an earlier date, in which event such representations and warranties
shall be true and correct as of such earlier date), and all other
representations and warranties made by Stillwater in this Agreement shall be
true and correct in all material respects as of the Effective Time as if made on
and as of such date (except to the extent that such representations and
warranties speak as of an earlier date, in which event such representations and
warranties shall be true and correct as of such earlier date), in either case,
except where any failures or breaches of representations and warranties would
not, either individually or in the aggregate, in the reasonable judgment of
Marathon or Marathon Gold, have a Material Adverse Effect on, or constitute a
Material Adverse Change in respect of, Stillwater, and Stillwater shall have
provided to Marathon and Marathon Gold a certificate of two officers thereof
certifying such accuracy or lack of Material Adverse Effect or Material Adverse
Change on the Effective Date. No representation or warranty made by Stillwater
hereunder shall be deemed not to be true and correct if the facts or
circumstances which make such representation or warranty untrue or incorrect are
disclosed or referred to in the Stillwater Disclosure Letter, or provided for or
stated to be exceptions under this Agreement;     (c)   Stillwater shall have
complied in all material respects with its covenants herein and Stillwater shall
have provided to Marathon and Marathon Gold a certificate of two officers
thereof, certifying that, as of the Effective Time, it has so complied with such
covenants herein;     (d)   (i) all consents, waivers, permits, exemptions,
orders and approvals of, and any registrations and filings with, any
Governmental Entity and the expiry of any waiting periods, in connection with,
or required to permit, the completion of the Arrangement, and (ii) all third
person and other consents, waivers, permits, exemptions, orders, approvals,
agreements and amendments and modifications to agreements, indentures or
arrangements, the failure of which to obtain or the non-expiry of which, either
individually or in the aggregate would, or could reasonably be expected to have,
a Material Adverse Effect on Stillwater or materially impede the completion of
the Arrangement, shall have been obtained or received on terms that are
reasonably satisfactory to each of Marathon and Marathon Gold;

52.



--------------------------------------------------------------------------------



 



  (e)   there shall have been no action taken under any Applicable Law or by any
Governmental Entity which (i) makes it illegal or otherwise directly or
indirectly restrains, enjoins or prohibits the completion of the Arrangement, or
(ii) results or could reasonably be expected to result in a judgment, order,
decree or assessment of damages, directly or indirectly, relating to the
Arrangement which has, or could have, a Material Adverse Effect on Stillwater,
or Marathon or on Marathon Gold subsequent to the Effective Date;     (f)   the
Stillwater Board shall have adopted all necessary resolutions and all other
necessary corporate action shall have been taken by Stillwater to permit the
consummation of the Arrangement.

Conditions Precedent to Obligations of Stillwater

5.3   The obligation of Stillwater to complete the Arrangement is subject to the
satisfaction of each of the following conditions on or before the Effective
Time, which conditions are for the sole benefit of Stillwater and may be waived
by it in whole or in part by notice in writing to Marathon and Marathon Gold
without prejudice to the rights of Stillwater to rely on any other condition:

  (a)   there shall not have been any event, change, occurrence or state of
facts that, either individually or in the aggregate, have or could reasonably be
expected to have a Material Adverse Effect on Marathon;     (b)   the
representations and warranties made by Marathon and Marathon Gold in this
Agreement and with respect to the Acquired Properties that are qualified by the
expression “Material Adverse Change” or “Material Adverse Effect” shall be true
and correct as of the Effective Time as if made on and as of such date (except
to the extent that such representations and warranties speak as of an earlier
date, in which event such representations and warranties shall be true and
correct as of such earlier date), and all other representations and warranties
made by Marathon and Marathon Gold in this Agreement that are not so qualified
shall be true and correct in all material respects as of the Effective Date as
if made on and as of such date (except to the extent that such representations
and warranties speak as of an earlier date, in which event such representations
and warranties shall be true and correct as of such earlier date), in either
case, except where any failures or breaches of representations and warranties
would not, either individually or in the aggregate, in the reasonable judgment
of Stillwater, have a Material Adverse Effect on, or constitute a Material
Adverse Change in respect of, Marathon or Marathon Gold, and each of Marathon
and Marathon Gold shall have provided to Stillwater a certificate of two
officers thereof certifying such accuracy or lack of Material Adverse Effect or
Material Adverse Change as at the Effective Time. No representation or warranty
made by Marathon or Marathon Gold hereunder shall be deemed not to be true and
correct if the facts or circumstances that make such representation or warranty
untrue or incorrect are disclosed or referred to in the Marathon Disclosure
Letter, or provided for or stated to be exceptions under this Agreement;     (c)
  Marathon and Marathon Gold shall have complied in all material respects with
their respective covenants herein and Marathon and Marathon Gold shall have
provided to Stillwater a certificate of two officers thereof certifying that, as
of the Effective Time, Marathon and Marathon Gold has so complied with their
respective covenants herein;

53.



--------------------------------------------------------------------------------



 



  (d)   Marathon Shareholders holding no more than 5% of the outstanding
Marathon Shares shall have exercised their Dissent Rights (and not withdrawn
such exercise) and Stillwater shall have received a certificate dated the day
immediately preceding the Effective Time of two officers of Marathon to such
effect;     (e)   the Support Agreements shall not have been terminated;     (f)
  the Private Placement shall have been completed in accordance with the
provisions of Article 9 hereof;     (g)   Marathon shall have obtained title
opinions, in form and substance satisfactory to Stillwater, acting reasonably,
addressed to Stillwater relating to the Acquired Properties;     (h)   (i) all
consents, waivers, permits, exemptions, orders and approvals of, and any
registrations and filings with, any Governmental Entity and the expiry of any
waiting periods, in connection with, or required to permit, the completion of
the Arrangement, and (ii) all third person and other consents, waivers, permits,
exemptions, orders, approvals, agreements and amendments, supplements and
modifications to agreements, indentures or arrangements, in each case considered
necessary or desirable by Stillwater, acting reasonably, shall have been
obtained or received on terms that are reasonably satisfactory to Stillwater;  
  (i)   there shall have been no action taken under any Applicable Law or by any
Governmental Entity which (i) makes it illegal or otherwise directly or
indirectly restrains, enjoins or prohibits the completion of the Arrangement, or
(ii) results or could reasonably be expected to result in a judgment, order,
decree or assessment of damages, directly or indirectly, relating to the
Arrangement which has, or could have, a Material Adverse Effect on Stillwater,
the Acquired Properties or on Marathon Gold, subsequent to the Effective Date;  
  (j)   the Marathon Board and the directors of each of the Marathon
Subsidiaries shall have adopted all necessary resolutions and all other
necessary corporate action shall have been taken by Marathon and the Marathon
Subsidiaries to permit, or required in connection with, the completion of the
Arrangement;     (k)   each of the officers and directors of Marathon shall have
provided their written resignation as a director or officer of Marathon (or
both) effective on or before the Effective Date together with a mutual release
(in form satisfactory to Stillwater acting reasonably); and     (l)   subject to
the terms of this Agreement, the Marathon Board shall not have withdrawn,
modified, qualified or changed in a manner adverse to Stillwater, or publicly
stated that it intends to withdraw, modify, qualify or change in a manner
adverse to Stillwater its recommendation to Marathon Shareholders that they vote
in favour of the Arrangement Resolution.

Co-operation

5.4   Each of the Parties hereto will use all reasonable best efforts to satisfy
each of the conditions precedent to be satisfied by it and take, or cause to be
taken, all other actions and do, or cause to

54.



--------------------------------------------------------------------------------



 



    be done, all other things necessary, proper or advisable under Applicable
Laws (including, for greater certainty, the Competition Act and the ICA, if
applicable), to permit the completion of the Arrangement and the other
transactions contemplated in this Agreement in accordance with the provisions of
this Agreement and to complete and make effective the Arrangement and the other
transactions contemplated in this Agreement and to co-operate with each other in
connection with the foregoing.   5.5   In relation to any Competition Act
filings, the Parties shall submit as promptly as practicable any filings
required or deemed advisable by Stillwater, acting reasonably, in connection
with the consummation of the transactions contemplated by this Agreement (with
the form of any required Competition Act filing to be agreed upon by the
Parties) and shall as promptly as practicable furnish any supplementary
information that may be requested in connection therewith.       Each Party
shall bear its own costs and expenses incurred in connection with any
Competition Act filing and the provision of information, and Marathon and
Stillwater shall each bear one-half of the costs of any filing fee under the
Competition Act. Subject to Applicable Laws, the Parties (or, with respect to
competitively sensitive information, each of their respective outside counsel)
shall have the right to review in advance all characterizations of the
information relating to this Agreement and the transactions contemplated hereby
that appear in any Competition Act filing. The Parties agree to respond promptly
to any inquiries from the Competition Bureau concerning such filings and to
comply in all material respects with the filing requirements of the Competition
Act. The Parties shall consult and cooperate with each other in connection with
any investigation, review or other inquiry concerning the transactions
contemplated by this Agreement commenced by the Competition Bureau and shall
promptly furnish all information to the other Party that is necessary in
connection with the Parties’ compliance with the Competition Act. The Parties
shall keep each other fully apprised with respect to any requests from or
communications with the Competition Bureau concerning such filings and shall
consult in advance with each other with respect to all responses thereto and
consider any comments of the other Party in good faith. Each of the Parties
shall use their reasonable best efforts to take all actions reasonably necessary
and appropriate in connection with any Competition Act filing to consummate the
transactions contemplated hereby as soon as practicable; provided, however, that
in no event will Stillwater be required to agree to any divestiture, transfer or
licensing of its or Marathon or Marathon Gold’s properties, assets or
businesses, or to the imposition of any limitation on the ability to conduct its
businesses following closing of the transactions contemplated by this Agreement
or to own or exercise control of their assets and properties following closing
of the transactions contemplated by this Agreement.

Notice and Cure Provisions

5.6   Each Party hereto shall give prompt notice to the other Parties hereto of
the occurrence, or failure to occur, at any time from the date hereof until the
Effective Date, of any event or state of facts which occurrence or failure would
be likely to or could:

  (a)   cause any of the representations or warranties of such Party hereto
contained herein to be untrue or inaccurate in any material respect between the
date hereof and the Effective Date;     (b)   result in the failure to comply
with or satisfy any covenant or agreement to be complied with or satisfied by
such Party hereto prior to the Effective Date; or

55.



--------------------------------------------------------------------------------



 



  (c)   result in the failure to satisfy any of the conditions precedent in
favour of the other Parties hereto contained in section 5.1, 5.2 or 5.3 hereof,
as the case may be.

Subject as herein provided, a Party hereto may elect not to complete the
Arrangement pursuant to the conditions contained in section 5.1, 5.2 or 5.3
hereof in favour of such Party hereto or exercise any termination right arising
therefrom; provided, however, that:

  (d)   promptly and in any event prior to the Effective Date, the Party hereto
intending to rely thereon has delivered a written notice to the other Parties
hereto specifying in reasonable detail the breaches of covenants or
untruthfulness or inaccuracy of representations and warranties or other matters
which the Party hereto delivering such notice is asserting as the basis for the
exercise of the termination right, as the case may be; and     (e)   if any such
notice is delivered, and a Party hereto is proceeding diligently, at its own
expense, to cure such matter, if such matter is susceptible to being cured, the
Party hereto which has delivered such notice may not terminate this Agreement
until the earlier of the Termination Deadline and the expiration of a period of
14 days from the date of delivery of such notice, provided that, if such notice
has been delivered prior to the date of the Marathon Meeting, the Marathon
Meeting shall be adjourned or postponed until the expiry of such period.

Merger of Conditions

5.7   The conditions set out in sections 5.1, 5.2 or 5.3 hereof shall be
conclusively deemed to have been satisfied, fulfilled or waived upon the issue
of a certificate of arrangement by the Director for the Arrangement. Marathon
and Marathon Gold hereby acknowledge and agree that they have no right to file
the Articles of Arrangement with the Director unless such conditions have been
satisfied, fulfilled or waived and Stillwater has consented in writing to such
filing of the Articles of Arrangement.

Resignations

5.8   Marathon shall obtain and deliver to Stillwater at the Effective Time
evidence reasonably satisfactory to Stillwater of the resignations effective as
of the Effective Time, of all of the directors and officers of Marathon
requested by Stillwater.

ARTICLE 6
TRANSITION PERIOD AND INSURANCE
Transition Period

6.1   For a period of six months after the Effective Date (the “Transition
Period”), each of Stillwater and Marathon Gold shall provide the other of them
with such reasonable assistance with respect to the transition of operations at
the Acquired Properties, including using reasonable efforts to cause employees,
agents and consultants of the other of them to provide reasonable assistance at
market rates to give effect to the foregoing. At the Effective Time, Stillwater
may designate such reasonable number of employees, agents and consultants of
Marathon Gold to give effect to the foregoing, and Marathon Gold shall use
reasonable efforts to cause such persons to provide transitional assistance to
Stillwater with respect to the operations at the Acquired Properties, but
provided such assistance does not result in undue prejudice or cost to Marathon
Gold.

56.



--------------------------------------------------------------------------------



 



Insurance

6.2   Stillwater hereby covenants and agrees that in order to maintain all
current rights to indemnification or exculpation in favour of the current and
former directors and officers of Marathon provided in the articles or by-laws of
Marathon, or any agreement and any directors and officers insurance now existing
in favour of the directors or officers of Marathon, prior to the Effective Date,
Marathon may, at its expense, take all action deemed appropriate or necessary,
prior to the Effective Date for the continuance (or replacement with
substantially equivalent coverage from another provider) of such rights (either
directly or via run-off insurance or insurance provided by an alternative
provider) for a period of not less than six years after the Effective Date.

ARTICLE 7
TERMINATION AND AMENDMENT
Rights of Termination

7.1   This Agreement may be terminated at any time prior to the Effective Date:

  (a)   by the mutual written consent and agreement of Marathon, Marathon Gold
and Stillwater;     (b)   by Stillwater if (i) the Marathon Board shall have
withdrawn or modified in a manner adverse to Stillwater its approval or
recommendation of the Arrangement (including as contemplated by sections 4.2 and
4.3 hereof) or (ii) the Marathon Board shall have approved or recommended an
Acquisition Proposal;     (c)   by Marathon if the Private Placement has not
been completed by the Subscription Closing Date, through no default by Marathon;
    (d)   by Marathon in order to enter into a definitive written agreement with
respect to a Superior Proposal, subject to compliance with section 4.3 hereof;  
  (e)   by Marathon, Marathon Gold or Stillwater if the Marathon Shareholder
Approval shall not have been obtained at the Marathon Meeting;     (f)   by
Stillwater if Marathon shall have failed to hold the Marathon Meeting on or
before December 15, 2010, unless such failure results from (i) delays in
obtaining all required regulatory approvals that are beyond the control of
Marathon, or (ii) an adjournment or postponement of the Marathon Meeting for not
more than ten Business Days in the circumstances described in subsection 4.3(a)
hereof;     (g)   by Stillwater if there is a breach by Marathon, Marathon Gold
or any of the Marathon Subsidiaries or any of their respective directors,
officers, agents or any other representative thereof of any of the covenants
provided in sections 4.1, 4.2 or 4.3 hereof, in each case, prior to the
Effective Date;     (h)   by Marathon if there is a breach by Stillwater or the
Stillwater Subsidiary or any of their respective directors, officers, agents or
any other representative thereof of any of the covenants provided in section
4.5; or

57.



--------------------------------------------------------------------------------



 



  (i)   if any of the conditions in sections 5.1, 5.2 or 5.3 hereof for the
benefit of the terminating Party is not satisfied or waived in accordance with
those sections.

Termination Deadline

7.2   If the Effective Date does not occur on or before the Termination
Deadline, this Agreement will terminate on notice by a Party hereto to the other
Parties hereto. The right to terminate this Agreement under this section 7.2
shall not be available to any Party hereto whose action or failure to act has
been a principal cause of or resulted in the failure of the Effective Date to
occur on or before the Termination Deadline and such action or failure to act
constitutes a breach of this Agreement. Provided that Stillwater’s action or
failure to act, in either case in breach of this Agreement, has not been a
principal cause nor resulted in the failure of the Effective Date to occur on or
before the Termination Deadline, Stillwater shall have the right, in its sole
discretion, upon written notice to Marathon and Marathon Gold three Business
Days prior to the Termination Deadline, to extend the Termination Deadline for a
period of 30 days beyond the Termination Deadline (the “Revised Termination
Deadline”) and neither Marathon nor Marathon Gold shall be entitled to terminate
this Agreement under this section 7.2 until the expiration of such Revised
Termination Deadline.

Termination Fee

7.3   If:

  (a)   Stillwater shall terminate this Agreement pursuant to subsection 7.1(b)
hereof;     (b)   Marathon shall terminate this Agreement pursuant to subsection
7.1(d) hereof;     (c)   either Marathon or Stillwater shall terminate this
Agreement pursuant to subsection 7.1(e) hereof in circumstances where the
Arrangement Resolution has not received the required Marathon Shareholders
Approval at the Marathon Meeting and (i) a bona fide Acquisition Proposal has
been publicly announced or made by any Person other than Stillwater prior to the
Marathon Meeting and not publicly withdrawn more than five Business Days prior
to the Marathon Meeting, and (ii) Marathon enters into an agreement with respect
to such Acquisition Proposal, or such Acquisition Proposal is completed, after
the date of this Agreement and prior to the expiration of 12 months following
the termination of this Agreement;     (d)   Stillwater shall terminate this
Agreement pursuant to subsection 7.1(f) hereof; or     (e)   Stillwater shall
terminate this Agreement pursuant to subsection 7.1(g) hereof;

    then in any such case Marathon shall pay or cause to be paid to Stillwater a
termination fee (the “Termination Fee”) of $3,000,000, in immediately available
funds to an account designated by Stillwater. In the circumstances set forth in
subsection 7.3(a), (b), (d) or (e) above, the Termination Fee shall be payable
at the time of termination and, in the circumstances set forth in subsection
7.3(c) above, the Termination Fee shall be payable within three Business Days
following the earlier of the date on which Marathon enters into an agreement in
respect of an Acquisition Proposal or the date on which Marathon consummates an
Acquisition Proposal. Marathon shall not be obligated to make more than one
payment pursuant to this section 7.3. Marathon hereby acknowledges that the
payment amount set out in this section 7.3 is a payment of liquidated damages
which are a genuine pre-estimate of the damages which Stillwater will

58.



--------------------------------------------------------------------------------



 



    suffer or incur as a result of the event giving rise to such damages and the
resultant non-completion of the Arrangement and is not a penalty. Marathon
hereby irrevocably waives any right it may have to raise as a defence that any
such liquidated damages are excessive or punitive.

Amendment

7.4   This Agreement and the Plan of Arrangement may, at any time and from time
to time before or after the holding of the Marathon Meeting but not later than
the Effective Time, be amended by mutual written agreement of the Parties
hereto, and any such amendment may, subject to the Interim Order and the Final
Order and Applicable Law, without limitation:

  (a)   change the time for the performance of any of the obligations or acts of
any of the Parties hereto;     (b)   waive any inaccuracies or modify any
representations or warranty contained herein or in any document delivered
pursuant hereto;     (c)   waive compliance with or modify any of the covenants
herein contained and waive or modify the performance of any of the obligations
of any of the Parties hereto; or     (d)   waive compliance with or modify any
mutual conditions precedent herein contained.

Waiver

7.5   At any time prior to the Effective Date, any Party hereto may:

  (a)   extend the time for the performance of any of the obligations or other
acts of the other Parties hereto; or     (b)   waive compliance with any of the
covenants or agreements of the other Parties hereto or with any conditions to
its own obligations, but in each case only to the extent such obligations,
agreements and conditions are intended for its benefit.

ARTICLE 8
ADDITIONAL COVENANTS AND INDEMNIFICATION
Other Business

8.1   Following the Effective Date, Marathon Gold and Stillwater shall have the
right without consulting or notifying the other to engage in and receive full
benefits from other and independent business activities, whether or not
competitive or in conflict with the transactions contemplated in this Agreement.
The doctrine of “corporate opportunity” or “business opportunity” shall not be
applied to any other transaction, activity, venture or operation of Marathon
Gold or Stillwater not within the boundaries or in respect of the Acquired
Properties and, except as otherwise expressly provided in other agreements
between Marathon Gold and Stillwater, if any, neither of Marathon Gold or
Stillwater shall have any duty to the other with respect to any opportunity to
acquire property outside of the boundaries of the Acquired Properties.

59.



--------------------------------------------------------------------------------



 



Right to Purchase Marathon Gold Shares

8.2   Marathon Gold covenants with Stillwater that from and after the Effective
Date, in connection with an initial equity offering which Marathon Gold may
undertake following the Effective Date, Stillwater shall have the right but not
the obligation to purchase from Marathon Gold at the offering price per Marathon
Gold Share under such offering, that number of Marathon Gold Shares equal to 15%
of the total Marathon Gold Shares outstanding following the completion of the
equity offering, which covenant shall be set forth in an agreement from Marathon
Gold to be delivered to Stillwater on the Effective Date. Such agreement shall
also contain covenants from Stillwater to provide 5 business days prior written
notice of any intention to acquire, directly or indirectly, securities that
would cause Stillwater to beneficially own more than 15% of any class of voting
securities of Marathon Gold and to give Marathon Gold 60 days to exercise a
right of first refusal to find purchasers of any Marathon Gold securities that
Stillwater intends to sell.

Post-Closing Adjustments

8.3   For a period of two years following the Effective Date, to the extent that
Stillwater and Marathon Gold determine, after the Effective Date, that the
occurrence of any circumstance or event which requires a post-closing adjustment
by the Parties hereto, the Parties hereto will work together to determine a
mutually acceptable tax-efficient manner to effect, to the greatest extent
possible, the necessary transfers and will, in any event, effect the necessary
transfers and make any payments or reimbursements related thereon, as the case
may be within 15 calendar days after the determination of any such adjustments
by cheque or wire transfer to the Party hereto to whom such payments or
reimbursements are payable or owed.

Indemnification by Marathon Gold

8.4   From the Effective Time, Marathon Gold hereby agrees to indemnify and save
harmless Stillwater, Marathon and the Marathon Subsidiaries from all Losses
suffered or incurred by Stillwater, Marathon or the Marathon Subsidiaries as a
result of or arising directly or indirectly out of or in connection with (a) any
Indemnified Liability; or (b) any Indemnified Taxes, unless they are the result
of actions taken at the request of Stillwater or after the Effective Date.      
If any claim, proceeding or other matter resulting from the occurrence of any of
the events contemplated by subsection 8.4 above (a “Claim”) is made against
Stillwater, Marathon or the Marathon Subsidiaries by a third party for which
Stillwater, Marathon or the Marathon Subsidiaries may be entitled to
indemnification, Stillwater or Marathon or the Marathon Subsidiaries, as
applicable, shall give notice (the “Indemnity Notice”) to Marathon Gold
specifying the particulars of such Claim within 60 days after it receives
notification of the Claim. Marathon Gold shall have the right to participate in
any negotiations or proceedings with respect to such Claim. Stillwater, Marathon
or the Marathon Subsidiaries, as applicable shall not settle or compromise any
such Claim without the prior written consent of Marathon Gold, unless Marathon
Gold has not, within five Business Days after the giving of the Indemnity
Notice, given notice to Stillwater, Marathon or the Marathon Subsidiaries, as
applicable, that it wishes to dispute such Claim. If Marathon Gold does give
such a notice, it shall have the right to assume the defence of such Claim and
to defend such Claim in the name of Stillwater, Marathon or the Marathon
Subsidiaries, as applicable. Stillwater, Marathon and the Marathon Subsidiaries
shall provide to Marathon Gold all files, books, records and other information
in its possession or control which may be relevant to the defence of such Claim.
Stillwater and Marathon shall co-operate in all reasonable respects in the
defence of such Claim. If Marathon Gold fails after the giving of such notice,
diligently and reasonably to defend such Claim throughout the period that

60.



--------------------------------------------------------------------------------



 



    such Claim exists, its right to defend the Claim shall terminate and
Stillwater, Marathon or the Marathon Subsidiaries may assume the defence of such
Claim. In such event, Stillwater, Marathon or the Marathon Subsidiaries may
compromise or settle such Claim without the consent of Marathon Gold.      
Notwithstanding anything to the contrary, in the event that the Claim relates to
Indemnified Taxes, Marathon Gold’s indemnity hereunder shall be limited to the
amount by which the aggregate sum of all such Claims exceeds the aggregate sum
of unexpired non-capital losses, cumulative Canadian development expense and
cumulative Canadian exploration expense of Marathon existing as at the end of
the taxation year which is deemed to end immediately before the Effective Time
(the “Tax Indemnity Limit”). To the extent that the aggregate sum of all Claims
relating to Indemnified Taxes exceeds the Tax Indemnity Limit, Marathon Gold
shall pay to Stillwater, Marathon or the Marathon Subsidiaries, as the case may
be, such excess upon the amount of Indemnified Taxes being finally determined
whether by assessment, reassessment or agreement with the Governmental Entity or
by judicial determination. If Stillwater, Marathon or the Marathon Subsidiaries,
as the case may be, shall receive a refund of any Indemnified Taxes in respect
of which a payment was made by Marathon Gold pursuant to this section 8.4 the
amount of such refund shall forthwith be paid to Marathon Gold, together with
interest, if any, paid by the applicable Governmental Entity on such refund (net
of any taxes thereon).       If the amount of Indemnified Taxes imposed on or
suffered by Stillwater, Marathon or the Marathon Subsidiaries, as the case may
be, as finally determined, is greater than the amount which was paid by Marathon
Gold to Stillwater, Marathon or the Marathon Subsidiaries, as the case may be,
or to any Governmental Entity on account of Indemnified Taxes, Marathon Gold
shall, forthwith following such final determination, pay the amount of such
difference to Stillwater, Marathon or the Marathon Subsidiaries, as the case may
be, together with any interest which may be payable to a Governmental Entity in
respect of such amount.       For certainty, the Parties hereto acknowledge that
a Claim in respect of Indemnified Taxes can be made by Stillwater until the day
which is 90 days immediately following the later of: (1) the last date on which
an assessment can be made against Marathon in respect of any Indemnified Taxes,
and (2) the date on which the period for an appeal from an assessment or other
determination of such Tax liability, or decision of a court or other competent
tribunal in respect thereof may be filed has expired and that appeal has not
been filed.

Remedies

8.5   The Parties hereto acknowledge and agree that an award of money damages
may be inadequate for any breach of this Agreement by any Party hereto or its
representatives and advisors and that such breach may cause the non-breaching
Party hereto irreparable harm. Accordingly, the Parties hereto agree that, in
the event of any such breach or threatened breach of this Agreement by one of
the Parties hereto, Stillwater (if either Marathon or Marathon Gold is the
breaching Party) or Marathon and Marathon Gold (if Stillwater is the breaching
Party) will be entitled, without the requirement of posting a bond or other
security, to seek equitable relief, including injunctive relief and specific
performance. Subject to any other provision hereof including, without
limitation, section 7.3 hereof, such remedies will not be the exclusive remedies
for any breach of this Agreement but will be in addition to all other remedies
available hereunder or at law or in equity to each of the Parties hereto.

61.



--------------------------------------------------------------------------------



 



ARTICLE 9
PRIVATE PLACEMENT
Subscription

9.1   Stillwater hereby irrevocably agrees with Marathon to subscribe for and
purchase $3,000,000 of Marathon Shares (the “Subscription Shares”) from Marathon
and Marathon hereby agrees to sell and issue to Stillwater the Subscription
Shares at a subscription price equal to the 5 day volume weighted average
trading price per Subscription Share as quoted on the TSX, subject to a 15%
discount, determined based on the closing price of the Marathon Shares on
September 7,2010 up to and including the closing price of the Marathon Shares on
September 13, 2010 (the “Subscription Price”) on the terms and conditions set
out in this Article 9 (the “Private Placement”) such Private Placement to be
completed on the Subscription Closing Date. Completion of the Private Placement
shall not be conditional upon the completion of the Arrangement.

Representations, Warranties, Covenants and Acknowledgements of Stillwater

9.2   In connection with the subscription for the Subscription Shares under this
Article 9, Stillwater hereby represents and warrants to Marathon on the date
hereof and on the Subscription Closing Date, hereby covenants and agrees with
Marathon and acknowledges that Marathon is relying thereon, as the case may be,
that:

  (a)   Stillwater is subscribing for the Subscription Shares for its own
account and not for the account or benefit of any other Person, for investment
purposes only, and not with a view to resell or otherwise distribute the
Subscription Shares in violation of Applicable Securities Laws and the
subscription hereunder constitutes a legal and binding obligation of Stillwater;
    (b)   neither Stillwater nor any of its affiliates is the beneficial owner
of, or exercises control or direction over, any Marathon Shares or Marathon
Convertible Securities, in each case excluding the Subscription Shares to be
purchased by Stillwater;     (c)   Stillwater has been advised to consult its
own legal advisors with respect to trading in the Subscription Shares when
issued and with respect to the resale restrictions imposed by Applicable
Securities Laws and hereby acknowledges that no representation or warranty has
been made respecting the applicable hold period imposed by Applicable Securities
Laws or other resale restrictions applicable to the Subscription Shares which
restrict the ability of Stillwater to resell the Subscription Shares, that
Stillwater is solely responsible to determine what these restrictions are and
that Stillwater is solely responsible (and Marathon is in no way responsible)
for compliance with applicable resale restrictions;     (d)   Stillwater hereby
acknowledges that the Subscription Shares have not been and will not be
registered under the 1933 Act, or any state securities laws, and the
Subscription Shares may not be offered or sold in the United States unless
registered or in compliance with the requirements of an applicable exemption
from registration under the 1933 Act;

62.



--------------------------------------------------------------------------------



 



  (e)   Stillwater hereby acknowledges and consents to the placement of the
following Canadian legend on the certificate evidencing the Subscription Shares
issued to Stillwater:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE <INSERT THE DATE THAT IS FOUR MONTHS AND A DAY
AFTER THE DISTRIBUTION DATE.>
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.”;

      in addition, the certificates representing the Subscription Shares (and
any certificates issued in exchange therefor or in substitution thereof) shall
bear the following legend until such time as it is no longer required under the
1933 Act and applicable state securities laws:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF MARATHON PGM CORPORATION (THE
“CORPORATION”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE CANADIAN LOCAL LAWS AND REGULATIONS, OR (C) (1) IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OR (2) PURSUANT TO ANOTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS AND THE SELLER HAS FURNISHED AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FACT AND SUBSTANCE REASONABLY SATISFACTORY TO
THE CORPORATION TO SUCH EFFECT.

63.



--------------------------------------------------------------------------------



 



      provided, that if such securities are being sold in compliance with the
requirements of Rule 903 or 904 of Regulation S, and provided that Marathon is a
“foreign issuer” within the meaning of Regulation S at the time of sale, then
unless Marathon or its transfer agent requires a legal opinion in form and
substance reasonably satisfactory to it, the legend may be removed by providing
a declaration to Marathon as Marathon or its transfer agent may prescribe from
time to time, provided further, that if the Subscription Shares are being sold
under Rule 144, the legend may be removed by delivery to Marathon of an opinion
of counsel of recognized standing reasonably satisfactory to Marathon to the
effect that such legend is no longer required under the 1933 Act or state
securities laws;     (f)   Stillwater agrees that if it decides to offer, sell,
pledge or otherwise transfer any of the Subscription Shares it will not offer,
sell, pledge or otherwise transfer any such securities, directly or indirectly,
unless: (i) the transfer is to Marathon, (ii) the transfer is made outside the
United States in accordance with the requirements of Rule 903 or 904 of
Regulation S and in compliance with applicable Canadian local laws and
regulations, or (iii)(A) in accordance with Rule 144 under the 1933 Act, if
available, and in compliance with any applicable state securities laws or
(B) pursuant to another transaction that does not require registration under the
1933 Act or applicable state securities laws and the seller has furnished an
opinion of counsel of recognized standing in form and substance reasonably
satisfactory to Marathon to such effect;     (g)   Stillwater understands and
acknowledges that Marathon is not obligated to file and has no present intention
of filing with the United States Securities and Exchange Commission or with any
state securities commission any registration statement in respect of resales of
the Subscription Shares in the United States;     (h)   Stillwater is a U.S.
Accredited Investor and is eligible to purchase the Subscription Shares pursuant
to an exemption from the prospectus and registration requirements of Applicable
Securities Law in Canada and pursuant to an exemption from the registration
requirements under the 1933 Act available under Rule 506 of Regulation D and
pursuant to similar exemptions under applicable state securities laws;     (i)  
Stillwater has not engaged, consented to or authorized any broker, finder or
intermediary to act on its behalf, directly or indirectly, as a broker, finder
or intermediary in connection with the subscription for the Subscription Shares
and if any Person establishes a claim that any fee or other compensation is
payable in connection with this subscription for the Subscription Shares,
Stillwater hereby covenants and agrees to indemnify and hold harmless Marathon
with respect thereto and with respect to all costs reasonably incurred in the
defence thereof;     (j)   the subscription by Stillwater under this Article 9,
the performance and compliance with this Article 9 and the completion of the
transaction described in this Article 9 by Stillwater will not result in any
material breach of, or be in conflict with or constitute a material default
under, or create a state of facts which, after notice or lapse of time, or both,
would constitute a material default under any provision of the articles, by-laws
or resolutions of Stillwater, Applicable Securities Laws or any other law
applicable to Stillwater, any agreement to which Stillwater is a party or any
judgment, decree, order, statute, rule or regulation applicable to Stillwater;

64.



--------------------------------------------------------------------------------



 



  (k)   if required by Applicable Securities Laws or Marathon, Stillwater will
execute, deliver and file or assist Marathon in filing such reports,
undertakings and other documents with respect to the issue and sale of the
Subscription Shares as may be required by Securities Authorities;     (l)  
Stillwater has not received or been provided with a prospectus or an offering
memorandum, within the meaning of Applicable Securities Laws, or any sales or
advertising literature in connection with the subscription for the Subscription
Shares;     (m)   the subscription for the Subscription Shares has not been made
through or as a result of, and the distribution thereof is not being accompanied
by, any advertisement, including without limitation, printed public media,
radio, televisions or telecommunications, including electronic display, or as
part of a general solicitation;     (n)   there are risks associated with the
purchase of and investment in the Subscription Shares and Stillwater is
knowledgeable and/or experienced in business and financial matters and is
capable of evaluating the merits and risks of an investment in the Subscription
Shares and fully understands the restrictions on the resale of the Subscription
Shares and is capable of bearing the economic risk of the investment;     (o)  
the funds representing the Subscription Price which will be advanced by
Stillwater to Marathon under this Article 9, as applicable, will not represent
proceeds of crime for the purposes of the PCMLTFA and Stillwater hereby
acknowledges that Marathon may in the future be required by Applicable
Securities Law to disclose the name of Stillwater and other information relating
to this subscription and that subscription of Stillwater under this Article 9,
on a confidential basis, pursuant to the PCMLTFA and, to the best of the
knowledge of Stillwater (a) none of the subscription funds to be provided by
Stillwater (i) have been or will be derived from or related to any activity that
is deemed criminal under the laws of Canada, the United States or any other
jurisdiction, or (ii) are being tendered on behalf of a Person who has not been
identified to Stillwater, and (b) Stillwater shall promptly notify Marathon if
Stillwater discovers that any of such statements ceases to be true, and to
provide Marathon with appropriate information in connection therewith; and    
(p)   Stillwater hereby acknowledges that the subscription under this Article 9
requires Stillwater to provide certain personal information to Marathon, that
such information is being collected by Marathon for the purposes of completing
the sale and issue of the Subscription Shares, which includes, without
limitation, determining the eligibility of Stillwater to purchase the
Subscription Shares under Applicable Securities Laws, preparing and registering
a certificate representing the Subscription Shares to be issued to Stillwater
and completing filings required by any stock exchange or securities regulatory
authority, that such personal information may be disclosed by Marathon to
(a) Securities Authorities, (b) the Canada Revenue Agency, and (c) any of the
other Persons involved in the issue and sale of the Subscription Shares,
including legal counsel, and may be included in record books in connection with
the subscription and that by executing this Agreement Stillwater is deemed to be
consenting to the foregoing collection, use and disclose of such personal
information.

65.



--------------------------------------------------------------------------------



 



Representations and Warranties of Marathon

9.3   In connection with the subscription for the Subscription Shares under this
Article 9 by Stillwater, Marathon hereby represents and warrants to Stillwater
on the date hereof and on the Subscription Closing Date, hereby covenants and
agrees with Stillwater and hereby acknowledges that Stillwater is relying upon
such representations and warranties that:

  (a)   the representations and warranties of Marathon in section 3.2 of this
Agreement are true and correct;     (b)   the Subscription Shares subscribed for
herein will be issued as outstanding Marathon Shares registered in the name of
Stillwater (or as it may direct in writing) on the Subscription Closing Date
and, upon receipt of the aggregate Subscription Price by Marathon, such
Subscription Shares will be fully paid and non-assessable;     (c)   the issue
of the Subscription Shares by Marathon hereunder does not and will not
contravene, conflict with or result in a violation of the articles, by-laws or
resolutions of Marathon or the terms of any agreement or instrument to which
Marathon is a party or result in the triggering of any registration rights,
rights to acquire Marathon Shares or consent obligations on Marathon pursuant to
any agreement or instrument to which Marathon is a party; and     (d)   no order
ceasing or suspending trading in securities of Marathon nor prohibiting the sale
of any such securities has been issued and is outstanding against Marathon or
its directors, officers or promoters.

Survival of Representations

9.4   The representations and warranties of Stillwater and Marathon contained in
sections 9.2 and 9.3 hereof respectively shall survive the closing of the
transaction contemplated in this Article 9 for a period ending on the earlier of
(i) the Effective Time and (ii) one year after the Subscription Closing Date.

Covenants of Marathon

9.5   In connection with the issue of the Subscription Shares hereunder, and
until the Effective Time, Marathon hereby covenants and agrees with Stillwater
that:

  (a)   Marathon will file all such reports, statements or other documents as
may be necessary or desirable, and otherwise use best efforts to maintain in
good standing the status of Marathon under Applicable Securities Laws as a
“reporting issuer” and the listing of the Marathon Shares on the TSX;     (b)  
Marathon has obtained, or by the Subscription Closing Date will have obtained,
the approval of the TSX for the listing and trading of the Subscription Shares
on such exchange effective from the Subscription Closing Date; and     (c)   on
the Subscription Closing Date and before the time of closing of the purchase of
the Subscription Shares, Marathon shall deliver:

  (i)   a certificate of two officers of Marathon confirming that:

66.



--------------------------------------------------------------------------------



 



  A.   the representations and warranties of Marathon set forth in section 9.3
hereof are true and accurate in all material respects; and     B.   Marathon has
performed all obligations and covenants under this Article 9 in all material
respects; and

  (ii)   a legal opinion from Canadian counsel to Marathon in form acceptable to
Stillwater, acting reasonably, in respect of the issue of the Subscription
Shares.

Conditions to Closing the Private Placement

9.6   The obligation of Stillwater to complete the Private Placement is subject
to the satisfaction of each of the following conditions on or before the
Subscription Closing Date, which conditions are for the sole benefit of
Stillwater and may be waived by it in whole or in part by notice in writing to
Marathon and Marathon Gold without prejudice to the rights of Stillwater to rely
on any other condition:

  (a)   there shall be no prohibition at law in Canada against the completion of
the issue of the Subscription Shares;     (b)   the conditional approval of the
TSX for the additional listing of the Subscription Shares shall have been
obtained by Marathon;     (c)   (i) all consents, waivers, permits, exemptions,
orders and approvals of, and any registrations and filings with, any
Governmental Entity and the expiry of any waiting periods, in connection with,
or required to permit, the completion of the Private Placement, and (ii) all
third person and other consents, waivers, permits, exemptions, orders,
approvals, agreements and amendments, supplements and modifications to
agreements, indentures or arrangements, in each case considered necessary or
desirable by Stillwater, acting reasonably, shall have been obtained or received
on terms that are reasonably satisfactory to Stillwater; and     (d)   the
Support Agreements shall not have been terminated.

Payment of Subscription Price

9.7   Stillwater shall cause to be wire transferred to the bank account of
Marathon in Canada the Subscription Price for the Subscription Shares on the
Subscription Closing Date against receipt by Stillwater of a certificate
representing the Subscription Shares.

ARTICLE 10
GENERAL
Notice

10.1   All notices, requests, demands and other communications hereunder shall
be deemed to have been given and made if in writing and if served by personal
delivery upon the Party hereto for whom it is intended, or if sent by facsimile
transmission, upon receipt of confirmation that such

67.



--------------------------------------------------------------------------------



 



    transmission has been received, to the Person at the address set forth
below, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

To Stillwater:
1321 Discovery Drive
Billings, MT 59102
Attention:      Chief Executive Officer
Telephone:    (406) 373-8730
Fax:               (406) 373-8752
with a copy to (which copy shall not constitute notice):
Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West
Toronto, ON M5X 1B2
Attention:      John Sabine
Telephone:    (416) 863-4374
Fax:               (416) 863-4592
To Marathon (prior to the Effective Date):
330 Bay Street
Suite 1505
Toronto, ON M5H 2S8
Attention:      Chief Executive Officer
Telephone:    (416) 861-0851
Fax:               (416) 861-1925
with a copy to (which copy shall not constitute notice):
Fogler, Rubinoff LLP
95 Wellington Street West
Suite 1200, Toronto-Dominion Centre
Toronto ON M5J 2Z9
Attention:      Monique Rabideau
Telephone:    (416) 367-3727
Fax:               (416)941-8852
To Marathon Gold:
330 Bay Street
Suite 1505
Toronto, ON M5H 2S8

68.



--------------------------------------------------------------------------------



 



Attention:      Chief Executive Officer
Telephone:    (416) 861-0851
Fax:               (416) 861-1925
with a copy to (which copy shall not constitute notice):
Fogler, Rubinoff LLP
95 Wellington Street West
Suite 1200, Toronto-Dominion Centre
Toronto ON M5J 2Z9
Attention:      Monique Rabideau
Telephone:    (416) 367-3727
Fax:               (416) 941-8852

    Any such notice, direction or other instrument, whether personally delivered
or transmitted by facsimile transmission, shall be deemed to have been given and
received at the time and on the date on which it was personally delivered to or
received in the office of the addressee, as the case may be, if personally
delivered or transmitted prior to 5:00 p.m. (at the place of the addressee) on a
Business Day or, if personally delivered or transmitted later than that time, at
9:00 a.m. (at the place of the addressee) on the subsequent Business Day. Any
Party hereto may change its address for service from time to time by notice
given to the other Parties hereto in accordance with the foregoing. Any notice,
direction or other instrument personally delivered or transmitted under this
Agreement shall be signed by one or more officers of the Party delivering it.

Binding Effect

10.2   This Agreement shall be binding upon and enure to the benefit of the
Parties hereto and their respective successors.

No Assignment

10.3   This Agreement may not be assigned by any Party hereto without the prior
written consent of the other Parties hereto.

Public Statements

10.4   No Party hereto shall make any announcement regarding the Arrangement,
the Private Placement or the other transactions contemplated herein which has
not been previously reviewed and commented on by the other Parties hereto,
except that any Party hereto may issue a press release or make a filing with a
regulatory authority if counsel for such Party hereto advises that such press
release or filing is necessary in order to comply with Applicable Laws or the
rules and policies of any stock exchange, in which case such Party hereto will
first make a reasonable effort to obtain the approval of the other Parties
hereto.

Entire Agreement

10.5   This Agreement together with the Confidentiality Agreement constitutes
the entire agreement between the Parties hereto and supersedes all other prior
agreements, negotiations, discussions,

69.



--------------------------------------------------------------------------------



 



    understandings and undertakings, both written and oral, between the Parties
hereto relating to the subject matter hereof.

Time of Essence

10.6   Time shall be of the essence of this Agreement.

Severability

10.7   If any provision of this Agreement, or the application thereof, is
determined for any reason and to any extent to be invalid or unenforceable, the
remainder of this Agreement and the application of such provision to other
Persons and circumstances shall remain in full force and effect, provided that
the legal or economic substance of the transactions contemplated hereby is not
thereby affected in a manner adverse to any of the Parties hereto.

Counterpart Executions and Facsimile Transmissions

10.8   This Agreement may be executed in counterparts, each of which when
delivered (whether in originally executed form or by facsimile or other
electronic transmission) shall be deemed to be an original and all of which
together shall constitute one and the same document.

Fees and Expenses

10.9   Subject to sections 5.5 and 7.3 hereof, each Party hereto shall be
responsible for its own fees and expenses relating to the Arrangement, the
Private Placement and the other transactions contemplated herein including,
without limitation, regulatory fees and fees of professional advisers, including
legal counsel and auditors.

Investigation

10.10   Any investigation by a Party hereto and its advisers shall not mitigate,
diminish or affect the representations and warranties of the other Parties
hereto contained in this Agreement or any document or certificate given pursuant
thereto.

Further Assurances

10.11   The Parties hereto will do all such further acts and things and will
execute such further documents and agreements as may be necessary to give effect
to the terms and conditions of this Agreement.

Waiver

10.12   Any waiver or release of any of the provisions of this Agreement, to be
effective, must be in writing executed by the Party hereto granting such waiver
or release.

Governing Law

10.13   This Agreement will be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. Each
of the Parties hereto irrevocably attorns to the non-exclusive jurisdiction of
the courts of the Province of Ontario.

70.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first above written.

 
STILLWATER MINING COMPANY
      Per:   “John R. Stark”         John R. Stark        Executive Vice
President     

 
MARATHON PGM CORPORATION
      Per:   “Phillip C. Walford”         Phillip C. Walford        President
and Chief Executive Officer     

 
MARATHON GOLD CORPORATION
      Per:   “Phillip C. Walford”         Phillip C. Walford        President
and Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
PLAN OF ARRANGEMENT UNDER SECTION 192
OF THE CANADA BUSINESS CORPORATIONS ACT

1.   INTERPRETATION

  (a)   Definitions: In this Plan of Arrangement, unless the context otherwise
requires, the following words and terms shall have the meaning hereinafter set
out:

  (i)   “AcquireCo” means a wholly-owned subsidiary of Stillwater existing under
the laws of Canada;     (ii)   “Arrangement” means the arrangement under the
provisions of section 192 of the CBCA, on the terms and conditions set forth in
this Plan of Arrangement, subject to any amendment or supplement hereto made in
accordance with the Arrangement Agreement and the provisions hereof or made at
the direction of the Court in the Final Order;     (iii)   “Arrangement
Agreement” means the Arrangement Agreement dated September 7, 2010 to which this
Plan of Arrangement is attached as schedule A;     (iv)   “Arrangement
Resolution” means the Special Resolution of Marathon Shareholders approving the
Arrangement;     (v)   “Business Day” means a day which is not a Saturday,
Sunday or a civic or statutory holiday in Toronto, Ontario;     (vi)   “Cash
Consideration” means $1.775 for each one (1) Marathon Share outstanding
immediately prior to the Effective Time, up to an aggregate amount equal to the
Maximum Cash;     (vii)   “CBCA” means the Canada Business Corporations Act, as
amended;     (viii)   “Class A Shares” means the class A common shares of
Marathon which are to be created in accordance with this Plan of Arrangement and
which shall have attached thereto the right to vote at all meetings of Marathon
Shareholders, the right to dividends as and when declared by the directors of
Marathon, subject to the preferential right of the holders of Class B Shares to
dividends and the right to participate in the remaining assets of Marathon upon
a winding up of Marathon;     (ix)   “Class B Shares” means the Marathon Shares
following their re-designation as Class B Shares in accordance with this Plan of
Arrangement, such Class B Shares to bear the same rights and privileges as the
Marathon Shares provided that such Class B Shares shall be entitled to dividends
as and when declared by the directors of Marathon in preference to dividends to
be paid on the Class A Shares;

 



--------------------------------------------------------------------------------



 



  (x)   “Closing Date” means the Business Day that is three Business Days after
the granting of the Final Order or such other date as the parties to the
Arrangement Agreement may agree;     (xi)   “Court” means the Ontario Superior
Court of Justice (Commercial List);     (xii)   “Depositary” means any trust
company, bank or financial institution agreed to in writing between Stillwater
and Marathon for the purpose of, among other things, exchanging certificates
representing Marathon Shares for Marathon Gold Shares and the Class A Shares
and, subsequently, for the Cash Consideration and/or the Share Consideration, as
the case may be, in connection with and in conformity to the Arrangement;    
(xiii)   “Director” means the Director appointed pursuant to section 260 of the
CBCA;     (xiv)   “Dissent Procedures” means the procedures set forth in section
190 of the CBCA, as may be modified by the Interim Order, which are required to
be taken by an Marathon Shareholder to exercise the right of dissent in respect
of Marathon Shares in connection with the Arrangement;     (xv)   “Dissent
Rights” means the rights of dissent of Marathon Shareholders in respect of the
Arrangement Resolution as defined in section 4 hereof;     (xvi)   “Dissenting
Marathon Shareholder” means an Marathon Shareholder who has duly exercised a
Dissent Right in strict compliance with the Dissent Procedures;     (xvii)  
“Effective Date” means the date shown in the certificate of arrangement issued
in accordance with section 262 of the CBCA in respect of the Arrangement, being
the Closing Date, or such other date as may be agreed to by the parties to the
Arrangement Agreement;     (xviii)   “Effective Time” means the time when the
Arrangement will be deemed to have been completed, which shall be 12:01 a.m.,
Toronto time, on the Effective Date;     (xix)   “Encumbrance” means any
mortgage, hypothec, pledge, assignment, charge, lien, claim, security interest,
adverse interest, other third Person interest or encumbrance of any kind,
whether contingent or absolute, and any agreement, option, right or privilege
(whether by law, contract or otherwise) capable of becoming any of the
foregoing;     (xx)   “Exchange Ratio” means 0.224 of a Stillwater Share for
each one (1) Marathon Share outstanding immediately prior to the Effective Time;
    (xxi)   “Final Order” means the final order of the Court approving the
Arrangement, as such order may be amended by the Court (with the consent of
Stillwater and Marathon) at any time prior to the Effective Date or, if
appealed, then unless such appeal is withdrawn or denied, as affirmed or as
amended on appeal;     (xxii)   “Former Marathon Shareholders” means the holders
of Marathon Shares immediately prior to the Effective Time;

73.



--------------------------------------------------------------------------------



 



  (xxiii)   “Interim Order” means the interim order of the Court providing for,
among other things, the calling and holding of the Marathon Meeting, as such
order may be amended, supplemented or varied by the Court (with the consent of
Stillwater and Marathon);     (xxiv)   “Letter of Transmittal” means the letter
of transmittal to be delivered by Marathon to the Marathon Shareholders
providing for the delivery of Marathon Shares to the Depositary;     (xxv)  
“Marathon” means Marathon PGM Corporation, a corporation existing under the laws
of Canada;     (xxvi)   “Marathon Disclosure Letter” means the letter dated the
date hereof delivered by Marathon to Stillwater in the form accepted by
Stillwater;     (xxvii)   “Marathon Gold” means Marathon Gold Corporation, a
corporation existing under the laws of Canada;     (xxviii)   “Marathon Gold
Shares” means the common shares which Marathon Gold is authorized to issue as
presently constituted;     (xxix)   “Marathon Meeting” means the special meeting
of Marathon Shareholders, including any adjournment or adjournments or
postponement or postponements thereof, to be held for the purpose of obtaining
approval by Marathon Shareholders of the Arrangement Resolution;     (xxx)  
“Marathon Options” means the outstanding options to acquire Marathon Shares and
which have been issued pursuant to the Marathon Stock Option Plan;     (xxxi)  
“Marathon Shareholder” means a Person who is a registered holder of Marathon
Shares as shown on the share register of Marathon and for the purposes of the
Marathon Meeting, is a registered holder of Marathon Shares as of the record
date therefor, and for the purposes of the Arrangement, is a registered holder
of Marathon Shares immediately prior to the Effective Time;     (xxxii)  
“Marathon Shares” means the common shares which Marathon is authorized to issue
as presently constituted and following the re-designation of such common shares
to Class B Shares in accordance with this Plan of Arrangement, means the Class B
Shares which Marathon will be authorized to issue and, following the exchange of
the Class B Shares for Class A Shares and Marathon Gold Shares in accordance
with this Plan of Arrangement, means the Class A Shares which Marathon is
authorized to issue;     (xxxiii)   “Marathon Stock Option Plan” means the stock
option plan of Marathon as approved by the Marathon Board and by the Marathon
Shareholders on June 15, 2010;     (xxxiv)   “Marathon Warrants” means the
outstanding warrants to purchase up to 58,540 Marathon Shares issued by Marathon
as disclosed in the Marathon Disclosure Letter;

74.



--------------------------------------------------------------------------------



 



  (xxxv)   “Maximum Cash” means $61,775,707;     (xxxvi)   “Maximum Shares”
means 3,893,325 Stillwater Shares;     (xxxvii)   “Person” means any individual,
corporation, firm, partnership (including, without limitation, a limited
partnership), sole proprietorship, syndicate, joint venture, trustee, trust, any
unincorporated organization or association, any government or instrumentality
thereof and any tribunal;     (xxxviii)   “Share Consideration” means 0.112 of a
Stillwater Share for each one (1) Marathon Share outstanding immediately prior
to the Effective Time, up to an aggregate amount equal to the Maximum Shares;  
  (xxxix)   “Special Resolution” has the meaning ascribed to such term in the
CBCA;     (xl)   “Stillwater” means Stillwater Mining Corporation, a corporation
existing under the laws of Delaware;     (xli)   “Stillwater Replacement
Options” has the meaning given to such term in paragraph 3(a)(v) hereof;    
(xlii)   “Stillwater Shares” means the common shares which Stillwater is
authorized to issue as presently constituted;     (xliii)   “Tax Act” means the
Income Tax Act (Canada) and the regulations thereunder as amended from time to
time.

  (b)   Interpretation Not Affected by Headings. The headings contained in this
Plan of Arrangement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Plan of Arrangement. The terms
“this Plan of Arrangement”, “hereof”, “herein”, “hereto”, “hereunder” and
similar expressions refer to this Plan of Arrangement and not to any particular
article, section, subsection, paragraph, subparagraph, clause or sub-clause
hereof and include any agreement or instrument supplementary or ancillary
hereto.     (c)   Date for any Action. If the date on which any action is
required to be taken hereunder is not a Business Day, such action shall be
required to be taken on the next succeeding day which is a Business Day.     (d)
  Number and Gender. In this Plan of Arrangement, unless the context otherwise
requires, words importing the singular include the plural and vice versa and
words importing gender include all genders and neuter.     (e)   References to
Persons. A reference to a Person includes any successor to that Person. A
reference to any statute includes all regulations made pursuant to such statute
and the provisions of any statute or regulation which amends, supplements or
supersedes any such statute or regulation.     (f)   Currency. Unless otherwise
stated in this Plan of Arrangement, all references herein to amounts of money
are expressed in lawful money of Canada.

75.



--------------------------------------------------------------------------------



 



2. ARRANGEMENT AGREEMENT
This Plan of Arrangement is made pursuant to and subject to the provisions of
the Arrangement Agreement. At the Effective Time, the Arrangement shall be
binding upon Stillwater, AcquireCo, Marathon, Marathon Gold and the Marathon
Shareholders.
3. THE ARRANGEMENT

  (a)   The Arrangement. At the Effective Time, the following shall occur and
shall be deemed to have occurred in the following order without any further act
or formality:

  (i)   The holders of the Marathon Options shall cease to be entitled to
receive Marathon Shares upon the exercise thereof.     (ii)   The Marathon
Warrants, if outstanding immediately prior to the Effective Time, shall remain
outstanding in accordance with their terms.     (iii)   Marathon shall undertake
a reorganization of capital within the meaning of section 86 of the Tax Act as
follows, and in the following order:

  A.   The authorized capital of Marathon will be amended by:

  I.   re-designating the Marathon Shares as Class B Shares and each certificate
representing such an outstanding Marathon Share shall, as and from the time such
re-designation is effective, represent a Class B Share; and     II.   the
creation of an unlimited number of Class A Shares;
and the articles of Marathon shall be deemed to be amended accordingly.

  B.   Each issued Class B Share held by a Dissenting Marathon Shareholder (for
greater certainty, being a Marathon Shareholder who has complied with the
Dissent Rights and is ultimately entitled to be paid for its Class B Shares)
will be acquired by AquireCo in consideration for a debt claim against
Stillwater to be paid fair value of such Class B Shares pursuant to the Dissent
Procedures.     C.   Each issued Class B Share, other than those held by
Dissenting Marathon Shareholders, will be exchanged with Marathon for one
Class A Share and 0.50 Marathon Gold Shares.     D.   The stated capital of
Marathon for the outstanding Class A Shares will be an amount equal to the
stated capital of Marathon for the Class B Shares, less the fair market value of
the Marathon Gold Shares distributed to Marathon Shareholders, other than
Dissenting Marathon Shareholders pursuant to section 4 hereof and the paid-up
capital of the Class A Shares of Marathon will be reduced accordingly.

76.



--------------------------------------------------------------------------------



 



  E.   The Class B Shares (including the Class B Shares held by Dissenting
Marathon Shareholders and acquired by Stillwater pursuant to paragraph
3(a)(iii)(B) hereof) will be cancelled.

  (ii)   Each Class A Share (other than Class A Shares held by Stillwater and
its Affiliates and the Dissenting Shareholders) shall be transferred by the
holder thereof to AquireCo (free and clear of any liens, charges or encumbrances
of whatsoever nature), and each Former Marathon Shareholder (other than
Stillwater and its Affiliates and the Dissenting Shareholders) shall be entitled
to receive, in exchange therefor and subject to the following provisions of this
Section 3, the Cash Consideration and the Share Consideration;     (iv)   Each
Marathon Option outstanding immediately prior to the Effective Time, whether
vested or not, shall be exchanged for a fully-vested option granted by
Stillwater (each a “Stillwater Replacement Option” and collectively the
“Stillwater Replacement Options”) to acquire that number of Stillwater Shares
equal to the product of (A) the number of Marathon Shares subject to the
Marathon Option immediately before the Effective Time and (B) the Exchange
Ratio. The exercise price per Stillwater Share subject to any Stillwater
Replacement Option shall be equal to the quotient of (A) the exercise price per
Marathon Share subject to such Marathon Option immediately before the Effective
Time divided by (B) the Exchange Ratio. Except as set out above, the terms of
each Stillwater Replacement Option shall be the same as the Marathon Option
exchanged therefor, but the expiry date shall be the same as if the holder of
the Marathon Options had not ceased to be employed by Marathon.     (v)   With
respect to each Class A Share:

  A.   each such Marathon Shareholder, other than Stillwater, shall cease to be
the holder of such Class A Share on the Effective Date and such holder’s name
shall be removed from the share register of Marathon as at the Effective Time;
and     B.   AcquireCo shall be deemed to be the transferee of such Class A
Share (free and clear of any Encumbrance) on the Effective Date and AcquireCo
shall be entered in the share register of Marathon as the holder thereof as at
the Effective Time.

  (b)   No Fractional Shares. Following the Effective Time, if the aggregate
number of Stillwater Shares or Marathon Gold Shares to which an Marathon
Shareholder would otherwise be entitled, or to which a holder of Stillwater
Replacement Options or the Marathon Warrants is entitled on exercise or
conversion (as the case may be) of Stillwater Replacement Options or the
Marathon Warrants is not a whole number, then the number of Stillwater Shares or
Marathon Gold Shares, as the case may be, shall be rounded down to the next
whole number and no compensation will be paid to the Marathon Shareholder in
respect of such fractional Stillwater Share or Marathon Gold Share, as the case
may be.     (c)   Fractional Cash Consideration. Any cash consideration owing to
a Former Marathon Shareholder shall be rounded up to the next whole cent.

77.



--------------------------------------------------------------------------------



 



4.   RIGHTS OF DISSENT

Marathon Shareholders shall be entitled to exercise dissent rights (“Dissent
Rights”) with respect to the Marathon Shares pursuant to and in the manner set
forth in section 190 of the CBCA as modified by the Interim Order and this
section 4. Notwithstanding subsection 190(a) of the CBCA, any Marathon
Shareholder seeking to exercise Dissent Rights must deliver to Marathon a
written objection to the Arrangement by 5:00 p.m. (Toronto time) on the Business
Day immediately prior to the date of the Marathon Meeting and must strictly with
all other provisions of section 190 of the CBCA as modified by the Interim Order
(the “Dissent Procedures”).
If the Arrangement is concluded, a Marathon Shareholder who exercises Dissent
Rights in strict compliance with the Dissent Procedures shall be entitled to be
paid by Marathon the fair value of the Marathon Shares held by such Dissenting
Marathon Shareholder in respect of which such Dissenting Marathon Shareholder
dissents, determined as provided for in the CBCA, as modified by the Interim
Order and this section 4. Any such Dissenting Marathon Shareholder who exercises
Dissent Rights and who:

  (a)   is ultimately entitled to be paid fair value for its Marathon Shares
shall be deemed to have transferred its Marathon Shares to Stillwater in
consideration for a debt claim against Stillwater to be paid fair value of such
shares pursuant to the Dissent Procedures, and shall not be entitled to any
other payment or consideration, including any payment under the Arrangement had
such holders not exercised their Dissent Rights; or     (b)   is for any reason
ultimately not entitled to be paid for fair value for its Marathon Shares, shall
be deemed to have participated in the Arrangement as of the Effective Time at
the same terms and at the same time as a non-dissenting Marathon Shareholder and
shall be issued only the same consideration which a Marathon Shareholder is
entitled to receive under the Arrangement as if such Dissenting Marathon
Shareholder would not have exercised Dissent Rights.

    In no case shall Stillwater, AquireCo, Marathon or Marathon Gold be required
to recognize Dissenting Marathon Shareholders or a Dissenting Marathon
Shareholder at and after the Effective Time as a legal or beneficial holder of
Marathon Shares for any purpose, and the names of such Dissenting Marathon
Shareholders shall be removed from the share register of Marathon at the
Effective Time.

5.   DELIVERY OF STILLWATER SHARES AND CASH AND MARATHON GOLD SHARES

  (a)   Deposit. At or prior to the Effective Time:

  (i)   Marathon shall deposit with the Depositary, for the benefit of the
Former Marathon Shareholders, certificate(s) representing the Marathon Gold
Shares;     (ii)   AquireCo shall deposit with the Depositary, for the benefit
of the Former Marathon Shareholders, cash in an amount equal to the Maximum
Cash; and     (iii)   Stillwater shall deposit with the Depositary, for the
benefit of the Former Marathon Shareholders, certificate(s) representing the
Maximum Shares.

78.



--------------------------------------------------------------------------------



 



  (b)   Letter of Transmittal. The Depositary will forward to each Marathon
Shareholder, at the address of such Marathon Shareholder as it appears on the
register for Marathon Shares, a Letter of Transmittal and instructions for
obtaining delivery of the certificates representing the Marathon Gold Shares and
the Stillwater Shares allotted and issued to such Marathon Shareholder pursuant
to the Arrangement.     (c)   Entitlement to Marathon Gold Certificates and
Stillwater Certificates and cash.

  (i)   Stillwater, AcquireCo and Marathon shall cause the Depositary, as soon
as practicable following the later of the Effective Date and the date of deposit
with the Depositary of a duly completed Letter of Transmittal and the
certificates representing the Marathon Shares or other documentation as provided
in the Letter of Transmittal, to:

  A.   forward or cause to be forwarded by first class mail (postage prepaid) to
the Former Marathon Shareholders at the address specified in the Letter of
Transmittal; or     B.   if requested by the Former Marathon Shareholders in the
Letter of Transmittal, make available at the Depositary for pick-up by the
Former Marathon Shareholders; or     C.   if the Letter of Transmittal neither
specifies an address nor contains a request as described in (ii), forward or
cause to be forwarded by first class mail (postage prepaid) to the Former
Marathon Shareholders at the address of such Former Marathon Shareholders as
shown on the share register maintained by Marathon as at the Effective Time,

      certificates representing the Marathon Gold Shares issuable to such Former
Marathon Shareholders and a cheque representing the cash payment, if any,
payable to such Former Marathon Shareholders and/or certificates representing
the number of Stillwater Shares, if any, issuable to such Former Marathon
Shareholders as determined in accordance with the provisions hereof.

  (ii)   No Former Marathon Shareholder shall be entitled to receive any
consideration with respect to the Class A Shares other than the cash payment, if
any, and certificates representing the Stillwater Shares, if any, which they are
entitled to receive in accordance herewith of this Plan of Arrangement and, for
greater certainty, no Former Marathon Shareholder will be entitled to receive
any interest, dividends, premium or other payment in connection therewith.    
(iii)   After the Effective Time and until surrendered as contemplated by
paragraph 5(c)(i) hereof, each certificate which immediately prior to the
Effective Time represented one or more Marathon Shares shall be deemed at all
times to represent only the right to receive in exchange therefor a certificate
representing the Stillwater Shares and the Marathon Gold Shares and the Cash
Consideration to which the holder of such certificate is entitled to receive in
accordance with paragraph 5(c)(i) hereof.

  (d)   Lost Certificates. In the event that any certificate which immediately
prior to the Effective Time represented one or more Marathon Shares which were
exchanged for

79.



--------------------------------------------------------------------------------



 



      Stillwater Shares and Marathon Gold Shares in accordance with section 3
hereof shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the holder claiming such certificate to be lost,
stolen or destroyed, the Depositary shall deliver in exchange for such lost,
stolen or destroyed certificate, certificates representing the Stillwater Shares
and the Marathon Gold Shares which such Marathon Shareholder is entitled to
receive in accordance with section 3 hereof. When authorizing such delivery of
certificates representing the Stillwater Shares and the Marathon Gold Shares
which such Marathon Shareholder is entitled to receive in exchange for such
lost, stolen or destroyed certificate, the Marathon Shareholder to whom
certificates representing such Stillwater Shares and Marathon Gold Shares are to
be delivered shall, as a condition precedent to the delivery of such Stillwater
Shares and Marathon Gold Shares, give a bond satisfactory to Stillwater,
AcquireCo, Marathon, Marathon Gold and the Depositary in such amount as
Stillwater, AcquireCo, Marathon, Marathon Gold and the Depositary may direct, or
otherwise indemnify Stillwater, AcquireCo, Marathon, Marathon Gold and the
Depositary in a manner satisfactory to Stillwater, AcquireCo, Marathon, Marathon
Gold and the Depositary, against any claim that may be made against Stillwater,
AcquireCo, Marathon, Marathon Gold or the Depositary with respect to the
certificate alleged to have been lost, stolen or destroyed and shall otherwise
take such actions as may be required by the by-laws of Stillwater, AcquireCo,
Marathon and Marathon Gold as the case may be.     (e)   Dividends or other
Distributions. No dividends or distributions declared or made after the
Effective Date with respect to Stillwater Shares with a record date after the
Effective Date will be payable or paid to the holder of any unsurrendered
certificate or certificates which, immediately prior to the Effective Date,
represented outstanding Marathon Shares unless and until the holder of such
certificate shall have complied with the provisions of this section 5. Subject
to Applicable Law and to section 5 hereof, at the time of such compliance, there
shall, in addition to the delivery of a certificate representing the Stillwater
Shares and the Marathon Gold Shares to which such holder is thereby entitled, be
delivered to such holder, without interest, the amount of the dividend or other
distribution with a record date after the Effective Time theretofore paid with
respect such Stillwater Shares and Marathon Gold Shares.     (f)   Termination
of Rights. Any certificate formerly representing Marathon Shares that is not
deposited, with all other documents as provided in this section 5 on or before
the sixth anniversary of the Effective Date, shall cease to represent any claim
or interest of any kind or nature (including, without limitation dividends or
distributions set out in section 5(d) hereof) against Stillwater, AcquireCo,
Marathon, Marathon Gold or the Depositary.     (g)   Withholding Rights.
Stillwater, AcquireCo, Marathon, Marathon Gold and the Depositary shall be
entitled to deduct and withhold from all dividends or other distributions
otherwise payable to any Marathon Shareholder such amounts as Stillwater,
Marathon, Marathon Gold or the Depositary is required or permitted to deduct and
withhold with respect to such payment under the Tax Act, the United States
Internal Revenue Code of 1986 or any provision of any applicable federal,
provincial, state, local or foreign tax law, in each case, as amended. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes hereof as having been paid to the Marathon Shareholder in respect
of which such deduction and withholding was made, provided that such withheld
amounts are actually remitted to the appropriate taxing authority.

80.



--------------------------------------------------------------------------------



 



6.   AMENDMENT

  (a)   Amendment.

  (i)   Stillwater, AcquireCo, Marathon and Marathon Gold reserve the right to
amend, modify and/or supplement this Plan of Arrangement at any time and from
time to time prior to the Effective Date, provided that any amendment,
modification or supplement must be approved by Stillwater and Marathon in a
written document which is filed with the Court and, if made following the
Marathon Meeting, then approved by the Court, and communicated to the Marathon
Shareholders in the manner required by the Court (if so required).     (ii)  
Any amendment, modification or supplement to this Plan of Arrangement, if agreed
to by Marathon and Stillwater, may be made at any time prior to or at the
Marathon Meeting, with or without any other prior notice or communication and,
if so proposed and accepted by Persons voting at the Marathon Meeting (other
than as may be required under the Interim Order) shall become part of this Plan
of Arrangement for all purposes.     (iii)   Any amendment, modification or
supplement to this Plan of Arrangement that is approved or directed by the Court
following the Marathon Meeting will be effective only if it is consented to by
Marathon and Stillwater and, if required by the Court, by the Marathon
Shareholders.     (iv)   Notwithstanding the foregoing provisions of this
section 6, no amendment, modification or supplement of this Plan of Arrangement
may be made prior to the Effective Time except in accordance with the terms of
the Arrangement Agreement.

81.



--------------------------------------------------------------------------------



 



SCHEDULE B
STILLWATER SUBSIDIARY

                  Company   Jurisdiction     Percentage (%)  
Stillwater Metals Company
  Montana     100  

 



--------------------------------------------------------------------------------



 



SCHEDULE C
MARATHON SUBSIDIARIES

                  Company   Jurisdiction     Percentage (%)  
Marathon Gold Corporation
  Canada     100  
 
               
Discovery PGM Exploration Ltd.
  British Columbia     100  

 



--------------------------------------------------------------------------------



 



SCHEDULE D
ACQUIRED PROPERTIES
Acquired Properties are comprised of the following

                                      Project   Lease   Claim   Township  
Recorded   Expire / Assess. Date   Hectares     Total Reserve  
Marathon,
  106736   G4040128   Pic   0l-Jun-93   31-May-14     71.7     $ 522,333.00  
Ontario
  106737       Pic   0l-Jun-93   31-May-14     19.39          
 
  107112   G4040009   Seeley Lk   0l-Nov-97   31-Oct-18     1110.55     $
4,429,365.00  
 
  107323       Seeley Lk   01-Aug-00   31-Jul-21     65.39          
 
  107094   G4040129   Seeley Lk   0l-Mar-97   28-Feb-18     216.74     $
1,849,388.00  
 
                               
 
                  Subtotal     1,483.77     $ 6,801,086.00  
 
                               
 
                                   
 
      4208437   McCoy   28-Sep-07   11-Apr-11     160          
 
      3012177   O’Neill   26-May-04   26-May-12     96          
 
      3015164   O’Neill   24-Aug-06   24-Aug-12     64          
 
      3015168   O’Neill   13-Oct-06   13-Oct-13     80          
 
      1247007   Pic   21-Sep-00   17-Jan-12     128          
 
      1247010   Pic   21-Sep-00   17-Jan-12     192     $ 2,417.00  
 
      1247011   Pic   21-Sep-00   17-Jan-12     192     $ 41.00  
 
      3006862   Pic   13-Apr-04   13-Apr-11     240          
 
      3012173   Pic   31-Mar-04   31-Mar-11     176          
 
      3015160   Pic   14-Jul-05   14-Jul-11     176          
 
      3015161   Pic   14-Jul-05   14-Jul-12     128          
 
      3015162   Pic   14-Jul-05   14-Jul-11     240          
 
      3015167   Pic   13-Oct-06   13-Oct-12     32          

 



--------------------------------------------------------------------------------



 



                                      Project   Lease   Claim   Township  
Recorded   Expire / Assess. Date   Hectares     Total Reserve  
 
      3015208   Pic   23-Mar-06   23-Mar-12     128          
 
      1205330   Seeley Lk   15-Nov-00   15-Nov-12     32          
 
      1240016   Seeley Lk   11-Apr-00   11-Apr-15     112          
 
      1245837   Seeley Lk   02-Mar-01   02-Mar-11     32          
 
      1245838   Seeley Lk   02-Mar-01   02-Mar-13     224          
 
      1246695   Seeley Lk   30-Mar-01   30-Mar-11     224          
 
      3014935   Seeley Lk   26-Oct-05   26-Oct-12     192          
 
      3015140   Seeley Lk   25-Jul-07   25-Jul-14     16          
 
      3015141   Seeley Lk   25-Jul-07   25-Jul-14     16          
 
      3015163   Seeley Lk   24-Aug-06   24-Aug-12     80          
 
      3015165   Seeley Lk   24-Aug-06   24-Aug-12     64          
 
      3015166   Seeley Lk   24-Aug-06   24-Aug-12     48          
 
      3019790   Seeley Lk   03-May-04   03-May-11     192          
 
      3019958   Seeley Lk   10-Nov-04   10-Nov-11     224          
 
      3019959   Seeley Lk   10-Nov-04   10-Nov-11     208          
 
      4204047   Seeley Lk   10-Feb-05   10-Feb-12     112          
 
      4204048   Seeley Lk   10-Feb-05   10-Feb-11     64          
 
      4204049   Seeley Lk   10-Feb-05   10-Feb-11     160          
 
      4208442   Seeley Lk   06-Feb-07   06-Feb-11     224          
 
                               
 
                  Subtotal     4,256     $ 2,458.00  
 
                               
 
                  TOTAL     5,739.77     $ 6,803,544.00  
 
                               

                                                          Project   Lease    
Claim     Township     Recorded     Expire / Assess. Date     Hectares     Total
Reserve  
Coubran Lake,
            3015131     Seeley Lk   01-Mar-07   01-Mar-11     240     $ 3,751.00
 

85.



--------------------------------------------------------------------------------



 



                                                          Project   Lease    
Claim     Township     Recorded     Expire / Assess. Date     Hectares     Total
Reserve  
Ontario
            3015132     Seeley Lk   01-Mar-07   01-Mar-11     256     $ 6,890.00
 
 
            3015133     Seeley Lk   01-Mar-07   01-Mar-11     256     $ 913.00  
 
                                                   
 
                                  TOTAL     752     $ 11,554.00  
 
                                                   

                                          Project   Lease   Claim     Township  
Recorded   Expire / Assess. Date   Hectares     Total Reserve  
Geordie Lake,
        1184283     Seeley Lk   31-Jul-95   31-Jul-12     96     $ 335,118.00  
Ontario
        1184297     Seeley Lk   14-Jun-95   14-Jun-12     64     $ 51,051.00  
 
        1209682     Seeley Lk   21-Aug-95   21-Aug-12     192     $ 41,005.00  
 
        1209683     Seeley Lk   21-Aug-95   21-Aug-11     192     $ 28,472.00  
 
        1209684     Seeley Lk   21-Aug-95   21-Aug-12     240          
 
        1237697     Seeley Lk   06-Aug-99   06-Aug-12     256          
 
        1237698     Seeley Lk   06-Aug-99   06-Aug-11     240          
 
        1237699     Seeley Lk   16-Aug-99   16-Aug-12     240          
 
                                   
 
                      TOTAL     1520     $ 455,646.00  
 
                                   

                                      Project   Claim Name   Number   NTS Area  
Recorded   Expire / Assess. Date   Hectares   Total Reserve
Bird River Sill,
  TARA 24   MB7779   52L05NE/52L06NW   2007/11/16   2012/01/15     216     $ —  
Manitoba
  TARA 25   MB8175   52L05NE/52L06NW   2007/11/16   2012/01/15     222     $ —  
 
  TARA 6   MB5832   52L05NE/52L06NW   2004/11/26   2012/01/25     128     $ —  
 
  TARA 26   MB8176   52L05NE/52L06NW   2007/12/20   2012/02/18     256     $ —  
 
  TARA 18   MB5833   52L05NE/52L06NW   2005/02/22   2012/04/22     256     $ —  
 
  TARA 17   MB5838   52L05NE/52L06NW   2005/02/22   2012/04/22     188     $ —  
 
  TARA 16   MB5867   52L05NE/52L06NW   2005/02/22   2012/04/22     192     $ —  

86.



--------------------------------------------------------------------------------



 



                                      Project   Claim Name   Number   NTS Area  
Recorded   Expire / Assess. Date   Hectares   Total Reserve
 
  TARA 14   MB5872   52L05NE/52L06NW   2005/02/22   2012/04/22     192     $ —  
 
  PLAT 3   MB5044   52L05NE/52L06NW   2005/03/21   2012/05/20     64     $ —  
 
  PLAT 8   MB5909   52L05NE/52L06NW   2005/03/21   2012/05/20     256     $ —  
 
  TARA 21   MB5868   52L05NE/52L06NW   2005/03/23   2012/05/22     67     $
242.50  
 
  PLAT 4   MB5910   52L05NE/52L06NW   2005/03/29   2012/05/28     192     $ —  
 
  PLAT 1   MB5042   52L05NE/52L06NW   2004/04/19   2012/06/18     256     $
126,930.37  
 
  PLAT 2   MB5043   52L05NE/52L06NW   2004/04/19   2012/06/18     256     $ —  
 
  TARA 23   MB7777   52L05NE/52L06NW   2007/08/14   2012/10/13     168     $ —  
 
  TARA 22   MB7778   52L05NE/52L06NW   2007/08/14   2012/10/13     96     $ —  
 
  BEAR 1   MB1275   52L05NE/52L06NW   2001/11/26   2012/01/25     32     $
45,443.36  
 
  TIE33   MB2036   52L05NE/52L06NW   1999/11/29   2012/01/28     240     $
10,217.00  
 
  SMELTER 10   W10476   52L05NE/52L06NW   1941/12/22   2012/02/20     10     $
3,062.41  
 
  BUHR   W8683   52L05NE/52L06NW   1937/12/23   2012/02/21     20     $
-43,425.81  
 
  PAGE   W8691   52L05NE/52L06NW   1937/12/31   2012/02/29     20     $
25,199.41  
 
  PAGE 1   W8692   52L05NE/52L06NW   1937/12/31   2012/02/29     26     $
174,836.76  
 
  LOTUS F   MB5869   52L05NE/52L06NW   2005/02/22   2012/04/22     1     $
157.50  
 
  TARA 20   MB5873   52L05NE/52L06NW   2005/02/22   2012/04/22     94     $
2,899.00  
 
  TARA 12   MB5874   52L05NE/52L06NW   2005/02/22   2012/04/22     100     $ —  
 
  TARA 13   MB5875   52L05NE/52L06NW   2005/02/22   2012/04/22     100     $ —  
 
  PAGE 54879   W54879   52L05NE/52L06NW   1997/02/28   2012/04/28     134     $
4,617.86  
 
  PAGE 54880   W54880   52L05NE/52L06NW   1997/02/28   2012/04/28     12     $
18,920.09  
 
  TIE 42   MB3371   52L05NE/52L06NW   2002/03/05   2012/05/04     224     $
59,106.00  
 
  ORE FAULT NO. 20   W41378   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 8,539.90  
 
  ORE FAULT NO. 21   W41379   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 13,321.15  

87.



--------------------------------------------------------------------------------



 



                                      Project   Claim Name   Number   NTS Area  
Recorded   Expire / Assess. Date   Hectares   Total Reserve
 
  ORE FAULT NO. 22   W41380   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 3,758.65  
 
  ORE FAULT NO. 23   W41381   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 3,758.65  
 
  ORE FAULT NO. 24   W41382   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 13,321.15  
 
  ORE FAULT NO. 25   W41383   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 13,321.15  
 
  ORE FAULT NO. 26   W41384   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 3,758.65  
 
  ORE FAULT NO. 27   W41385   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 405,009.94  
 
  ORE FAULT NO. 28   W41386   52L05NE/52L06NW   1968/03/12   2012/05/11     15  
  $ 2,375.78  
 
  ORE FAULT NO. 29   W41387   52L05NE/52L06NW   1968/03/12   2012/05/11     15  
  $ 2,375.78  
 
  ORE FAULT NO. 30   W41388   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 1,775.78  
 
  ORE FAULT NO. 31   W41389   52L05NE/52L06NW   1968/03/12   2012/05/11     25  
  $ 1,375.78  
 
  ORE FAULT NO. 32   W41390   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 2,987.48  
 
  ORE FAULT NO. 33   W41391   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 3,758.65  
 
  ORE FAULT NO. 34   W41392   52L05NE/52L06NW   1968/03/12   2012/05/11     21  
  $ 3,758.65  
 
  ORE FAULT NO. 35   W41393   52L05NE/52L06NW   1968/03/12   2012/05/11     15  
  $ 356.28  
 
  TARA 19   MB5871   52L05NE/52L06NW   2005/03/16   2012/05/15     90     $ —  
 
  PAGE FR   MB5876   52L05NE/52L06NW   2005/03/16   2012/05/15     2     $
111.00  
 
  TIE 16   W53725   52L05NE/52L06NW   1995/03/23   2012/05/22     232     $
84,574.98  
 
  TIE 13 FR   W53728   52L05NE/52L06NW   1995/03/23   2012/05/22     9     $ —  

88.



--------------------------------------------------------------------------------



 



                                      Project   Claim Name   Number   NTS Area  
Recorded   Expire / Assess. Date   Hectares   Total Reserve
 
  TIE 43   MB1276   52L05NE/52L06NW   2003/04/03   2012/06/02     160     $ —  
 
  TIE 44   MB1277   52L05NE/52L06NW   2003/04/03   2012/06/02     160     $ —  
 
  LOTUS 2   W52086   52L05NE/52L06NW   1987/05/11   2012/07/10     6     $
2,858.58  
 
  LOTUS   W52087   52L05NE/52L06NW   1987/05/11   2012/07/10     39     $ —  
 
  PAGE 2154 F   MB2154   52L05NE/52L06NW   2000/05/30   2012/07/29     14     $
3,671.90  
 
  FROG 1   MB1283   52L05NE/52L06NW   2003/06/03   2012/08/02     32     $
3,552.19  
 
  PAGE 1413   MB1413   52L05NE/52L06NW   1997/06/12   2012/08/11     85     $
88,712.97  
 
  TIE 98   W53359   52L05NE/52L06NW   1998/07/08   2012/09/06     80     $ —  
 
  TIE 20   W53774   52L05NE/52L06NW   1995/07/18   2012/09/16     16     $ —  
 
  TIE 30   MB1857   52L05NE/52L06NW   1998/07/28   2012/09/26     32     $
115,069.75  
 
  TIE 34   MB2858   52L05NE/52L06NW   2000/07/31   2012/09/29     23     $
130,567.37  
 
  LOTUS 4   W53613   52L05NE/52L06NW   1994/08/09   2012/10/08     79     $ —  
 
  TIE 31   MB2066   52L05NE/52L06NW   1999/08/10   2012/10/09     186     $
117,135.60  
 
  TIE 45   MB5911   52L05NE/52L06NW   2007/08/14   2012/10/13     188     $ —  
 
  TARA 21   MB7780   52L05NE/52L06NW   2007/08/14   2012/10/13     106     $ —  
 
  TARA 14   MB7781   52L05NE/52L06NW   2007/08/14   2012/10/13     50     $ —  
 
  BASE 3   W10928   52L05NE/52L06NW   1942/10/14   2012/12/13     22     $
2,841.50  
 
  TIE 21 FR   W53804   52L05NE/52L06NW   1995/10/24   2012/12/23     10     $ —
 
 
  TIE   W53320   52L05NE/52L06NW   1992/07/03   2014/09/01     128     $
3,436.48  
 
  TARA 1   MB5827   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $
2,075.00  
 
  TARA 2   MB5828   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $ —  
 
  TARA 3   MB5829   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $ —  
 
  TARA 4   MB5830   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $ —  
 
  TARA 5   MB5831   52L05NE/52L06NW   2004/11/26   2012/01/25     112     $ —  
 
  TARA 8   MB5834   52L05NE/52L06NW   2004/11/26   2012/01/25     64     $
600.00  

89.



--------------------------------------------------------------------------------



 



                                      Project   Claim Name   Number   NTS Area  
Recorded   Expire / Assess. Date   Hectares   Total Reserve
 
  TARA 9   MB5835   52L05NE/52L06NW   2004/11/26   2012/01/25     224     $ —  
 
  TARA 10   MB5836   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $ —  
 
  TARA 11   MB5837   52L05NE/52L06NW   2004/11/26   2012/01/25     256     $ —  
 
  UFO   MB1852   52L05NE/52L06NW   2001/02/19   2012/04/19     159     $ —  
 
  TARA FR   MB8561   52L05NE/52L06NW   2008/04/18   2012/06/17     7     $ —  
 
  TARA 19   MB8562   52L05NE/52L06NW   2008/04/18   2012/06/17     171     $ —  
 
  PLAT 5   MB5584   52L05NE/52L06NW   2004/04/29   2012/06/28     256     $ —  
 
  PLAT 6   MB5586   52L05NE/52L06NW   2004/05/05   2012/07/04     256     $ —  
 
  GALAXY   MB1851   52L05NE/52L06NW   1999/05/11   2012/07/10     128     $
136,144.82  
 
  QUASAR   W53653   52L05NE/52L06NW   2002/05/16   2012/07/15     144     $
7,706.19  
 
  PLAT 7   MB5585   52L05NE/52L06NW   2004/05/25   2012/07/24     81     $ —  
 
                                   
 
                  TOTAL     9227     $ 1,697,669.82  
 
                                   

Freehold Properties
Real Property Owned by or Real Property Interest of Marathon PGM Corporation:
Non-Mineral Properties
Parcel 24310, Section TBF; Pt Lot 20 Con 10, PIC, Pt 18 Plan 55R5740, Marathon —
PIN: 62448 — 0486 (LT) (Referred to as 92 McKenzie Street, Marathon, ON)
Parcel 23125 Part of Lot 20, Concession 10, PIC designated as Part 9 on
Reference Plan 55R-5740, Section TBF, Township of Marathon, Land Titles Division
of Thunder Bay (No. 55) PIN 62448-0539 (LT) (Referred to as Peninsula Road 55,
Marathon, ON)
Parcel 20922 SEC TBF: PT MINING CLAIM TB 7226 PIC, PT 16 55R5144; Marathon,
District of Thunder Bay PIN 62448-0521 (Referred to as 90 Peninsula Road,
Marathon, ON)
PCL 129-1, Sec 55M467, Lot 129, Plan 55M467, PIC S/T LT196888 The Corporation of
the Town of Marathon, District of Thunder Bay, PIN 62448-0337(LT) (Referred to
as 10 Laverendrye Crescent, Marathon, ON).
SE ¼ 26-15-11 EPM, Lac du Bonnet, Manitoba (Referred to by Marathon as Highway
313 Commercial Property)

90.



--------------------------------------------------------------------------------



 



Mineral Leases
PIN 62448-1822 (LT) (Leasehold) Parcel 2177 Section TBL; Mining Claim TB 104122
PIC composed of land and land under the waters of Pt of Three Finger Lake, a
small unnamed pond, parts of two small unnamed ponds and parts of two small
unnamed lakes MRO as in 56R729; District of Thunder Bay
PIN 62448-1781 (LT) (Leasehold) — Parcel 2178 Section TBL; Firstly: Mining Claim
TB104118 PIC composed of land and land under the waters of part of a small
unnamed lake within the limits of the said Mining Claim; Secondly: Mining Claim
TB 104119 PIC; Thirdly: Mining Claim TB 104120 PIC saving and excepting thereout
and therefrom the SRO on and over the ROW of the power transmission line of the
Hydro-Electric Power Commission of Ontario crossing the said lands; Fourthly:
Mining Claim TB 104121 PIC composed of land and lands under the waters of part
of two small unnamed lakes within the limits of the said mining claim as in
LT96337; saving and excepting thereout and therefrom the SRO on and over the ROW
of the power transmission line of the Hydro-Electric Power Commission of Ontario
crossing the said lands; Marathon
PIN 62503-0652 (LT) (Leasehold) Parcel 2664, Section TBL, the mines, ores,
minerals and mining rights only in, upon and under; mining claim TB112788
unsurveyed territory; mining claim TB112789 unsurveyed territory; mining claim
TB 112787 unsurveyed territory, Part 1, 2 &3, 55R3741; District of Thunder Bay
PIN 62503-0650 (LT) (Leasehold) PCL 2452 SEC TBL; FIRSTLY MINING CLAIM TB101583
UNSURVEYED TERRITORY PT 1, 55R1953; SECONDLY MINING CLAIM TB103657
UNSURVEYED TERRITORY PT 2, 55R1953; THIRDLY MINING CLAIM TB101581
UNSURVEYED TERRITORY PT 3, 55R1953, FOURTHLY MINING CLAIM TB101580
UNSURVEYED TERRITORY PT 4, 55R1953, FIFTHLY MINING CLAIM TB106983
UNSURVEYED TERRITORY PT 5, 55R1953; SIXTHLY MINING CLAIM TB101578
UNSURVEYED TERRITORY PT 6, 55R1953, SEVENTHLY MINING CLAIM TB101579
UNSURVEYED TERRITORY PT 7, 5551953; EIGHTHLY MINING CLAIM TB 107641
UNSURVEYED TERRITORY PT 8, 55R1953, NINTHLY MINING CLAIM TB101224
UNSURVEYED TERRITORY PT 9, 55R1953; TENTHLY MINING CLAIM TB101225
UNSURVEYED TERRITORY PT 10, 55R1953, ELEVENTHLY MINING CLAIM TB103575
UNSURVEYED TERRITORY PT 11, 55R1953; TWELFTHLY MINING CLAIM TB103574
UNSURVEYED TERRITORY PT 12, 55R1953, THIRTEENTHLY MINING CLAIM TB103573
UNSURVEYED TERRITORY PT 13, 55R1953; FOURTEENTHLY MINING CLAM TB103572
UNSURVEYED TERRITORY PT 14, 55R1953; FIFTEENTHLY MINING CLAIM TB103583
UNSURVEYED TERRITORY PT 15, 55R1953; SIXTEENTHLY MINING CLAIM TB103584
UNSURVEYED TERRITORY PT 16, 55R1953; MINING RIGHTS ONLY; DISTRICT OF THUNDER BAY
PIN 62450-0010 (LT) (Leasehold) Parcel 2492, Section TBL — see copy of Parcel
2492 attached hereto as Exhibit “A”

91.



--------------------------------------------------------------------------------



 



Exhibit “A”





--------------------------------------------------------------------------------



 



(GRAPHIC) [d77104d7710400.gif]

PARCEL REGISTER (ABBREVIATED) FOR PROPERTY IDENTIFIER

Ontario Ministry of Government services            LAND REGISTRY OFFICE 159 PAGE
1 OF 2 PREPARED FOR SUBJECT TO RESERVATIONS IN CROWN GRANT            ON
2008/04/16 AT 09:08:16

PROPERTY DESCRIPTION:

PROPERTY REMARKS:

ESTATE/QUALIFIER: RECENTLY: PIN CREATION DATE: LEASEHOLD            FIRST
CONVERSION FROM BOOK 2004/09/27 ABSOLUTE

NOTE: ADJOINING PROPERTIES SHOULD BE INVESTIGATED TO ASCERTAIN DESCRIPTIVE
INCONSISTENCIES. IF ANY, WITH DESCRIPTION REPRESENTED FOR THIS PROPERTY. NOTE:
ENSURE THAT YOUR PRINTOUT STATES THE TOTAL NUMBER OF PAGES AND THAT YOU HAVE
PICKED THEN ALL UP.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [d77104d7710401.gif]

PARCEL REGISTER (ABBREVIATED) FOR PROPERTY IDENTIFIER

Ontario Ministry of Government services            LAND REGISTRY OFFICE 159 PAGE
2 OF 2 PREPARED FOR SUBJECT TO RESERVATIONS IN CROWN GRANT            ON
2008/04/16 AT 09:08:16

NOTE: ADJOINING PROPERTIES SHOULD BE INVESTIGATED TO ASCERTAIN DESCRIPTIVE
INCONSISTENCIES. IF ANY, WITH DESCRIPTION REPRESENTED FOR THIS PROPERTY. NOTE:
ENSURE THAT YOUR PRINTOUT STATES THE TOTAL NUMBER OF PAGES AND THAT YOU HAVE
PICKED THEN ALL UP.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
MARATHON GOLD ASSETS AND MARATHON GOLD PROPERTIES
The Marathon Gold Assets are as follows:

              ASSET   SERIAL NUMBER   MODEL NUMBER   LICENSE PLATE#
2004 GREY 3/4 TON
CHEV. SILVERADO
  1GCHK29U34E174460   SILVERADO   6328RS
 
           
2009 Red 3/4 TON
GMC SIERRA
  1GTHK49K39E102420   SIERRA   NA
 
           
2004 DARK GREY
1/2 TON CHEVY
SILVERADO
  2GCEK19V941352489   SILVERADO   4625VZ
 
           
2006 HONDA QUAD-
RUNNER (GREEN)
  1HFTE252064501188   TRX 350 FM   72 LAO
 
           
2008 TUNDRA
SKIDOO
  2BPSGA8B18V000193   TUNDRA II   REG#981705
(STICKER#
1908120Z-2008)
 
           
2 seats of GoCad
Software
           
 
           
5 seats of MapInfo
Software
           

Office lease and contents of office at 330 Bay Street, Suite 1505, Toronto,
Ontario including all investor relations contracts and contracts for services
and utilities relating to such office but not including all records, documents
and contracts relating to the Acquired Properties.
The Marathon Gold Properties are as follows:

                              Project Name   Licence Holder   Licence   Area /
NTS   # Claims   # of Ha
Valentine Lake,
  MOA(30%)RMI(70%)   010899M   12A/06 & 12A/07     246       6150  
 
                           
Newfoundland
  MOA(30%)RMI(70%)   010943M   12A/06 & 12A/08     256       6400  
 
                           
 
  RMI(100%)   013809M   12A/06 & 12A/09     18       450  
 
                           
 
  RMI(100%)   013810M   12A/06 & 12A/10     19       475  

 



--------------------------------------------------------------------------------



 



                              Project Name   Licence Holder   Licence   Area /
NTS   # Claims   # of Ha
 
  MPGM   017230M   12A/06 & 12A/11     256       6400  
 
                           
 
  MPGM   017231M   12A/06 & 12A/12     2       50  
 
                           
 
          TOTAL     797       19,925  

                             
Dorset
  MPGM   016584M*   12H/16
(Flatwater Pond)     74       1850  
 
                           
 
  MPGM   015761M   12H/16
(Flatwater Pond)     30       750  
 
                           
 
  MPGM   016902M   12H/16
(Flatwater Pond)     19       475  
 
                           
 
          TOTAL     123       3075  

                             
Finger Pond
  MPGM   017492M   12A/04, 12B/01,
11P/13, 11O/16     256       6400  
 
                           
 
  MPGM   017860M   12A/04, 12B/01,
11P/13, 11O/17     256       6400  
 
                           
 
  MPGM   017861M   12A/04, 12B/01,
11P/13, 11O/18     212       5300  
 
                           
 
  MPGM   017862M   12A/04, 12B/01,
11P/13, 11O/19     50       1250  
 
                           
 
          TOTAL     774       19350  

                             
Steel
Mountain
  MPGM   011126M   12B/08 (Main Gut)     6       150  
 
                           
Complex,
  MPGM   011238M   12B/08 (Main Gut)     14       350  
 
                           
Newfoundland
  MPGM   013365M   12B/08 (Main Gut)     30       750  
 
                           
 
  MPGM   013364M   12B/08 (Main Gut)     30       750  

96.



--------------------------------------------------------------------------------



 



                             
 
  MPGM   013544M   12B/08 (Main Gut)     25       625  
 
                           
 
  MPGM   013545M   12B/08 (Main Gut)     5       125  
 
                           
 
  MPGM   013557M   12B/08 (Main Gut)     23       575  
 
                           
 
  MPGM   013558M   12B/08 (Main Gut)     14       350  
 
                           
 
  MPGM   013774M   12B/08 (Main Gut)     57       1425  
 
                           
 
  MPGM   013972M   12B/08 (Main Gut)     35       875  
 
                           
 
  MPGM   015877M   12B/08 (Main Gut)     65       1625  
 
                           
 
          TOTAL     304       26,675  

                                      Project   Crown Grant   Claim            
  District   Parcel Name   holder   Number   District   # Claims   Lot  
Identifier
Molly B,
  MPGM     545106     Cassiar     1       4498     015-583-121
Stewart, B.C.
                                   

97.



--------------------------------------------------------------------------------



 



SCHEDULE F
DIRECTORS AND OFFICERS OF MARATHON
The following are all of the directors and officers of Marathon:

  (a)   Robert Page Chilcott, Director     (b)   James D. Frank, Non-Executive
Chairman and Director     (c)   George D. Faught, Director     (d)   Joseph G.
Spiteri, Director     (e)   Phillip C. Walford, President, Chief Executive
Officer and Director     (f)   James Kirke, Vice-President, Finance, Chief
Financial Officer, Treasurer and Secretary     (g)   David J. Good,
Vice-President of Exploration     (h)   Raymond J. Mason, Vice-President of
Operations

98.